TABLE OF CONTENTS



Exhibit 10.22

EXECUTION COPY

Form of Fifth Amended and Restated Credit Agreement among
Hollinger International Publishing Inc., Telegraph Group Limited and
First DT Holdings Limited, Wachovia Bank, N.A., Toronto Dominion (Texas) Inc.,
General Electric Capital Corporation and Various Financial Institutions
and Other Persons dated as of December 23, 2002

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of December 23, 2002

among

HOLLINGER INTERNATIONAL PUBLISHING INC.,
TELEGRAPH GROUP LIMITED, AND
FIRST DT HOLDINGS LIMITED,

as Borrowers,

WACHOVIA BANK, N.A.,

as Administrative Agent, Issuing Bank and Security Trustee,

TORONTO DOMINION (TEXAS), INC.,

as Syndication Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent,

and

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS PARTY HERETO,
as Lenders

--------------------------------------------------------------------------------

WACHOVIA SECURITIES, INC.,
as Sole Lead Arranger and Book Runner

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.2 All Credit Extensions SECTION 12 EVENTS OF DEFAULT AND THEIR EFFECT. 12.1
Events of Default. SECTION 13 THE ADMINISTRATIVE AGENT. 13.1 Authorization 13.2
Indemnification 13.3 Exculpation 13.4 Credit Investigation 13.5 Administrative
Agent and Affiliates 13.6 Action on Instructions of the Lenders. 13.7 Funding
Reliance 13.8 Collateral Matters 13.9 Resignation 13.10 Assignment of Rights and
Obligations of Original Administrative Agent 13.11 The Sole Lead Arranger, the
Syndication Agent and the Documentation Agent SECTION 14 GUARANTY PROVISIONS
14.2 Acceleration of Guaranty 14.3 Guaranty Absolute, etc. 14.4 Reinstatement,
etc. 14.5 Waiver, etc. 14.6 Waiver of Subrogation and Contribution 14.7
Independent Credit Decision SECTION 15 GENERAL 15.1 Waiver; Remedies; Amendments
15.2 Confirmations 15.3 Notices 15.4 Computations 15.5 Regulations U and X 15.6
Costs, Expenses and Taxes 15.7 Subsidiary References 15.8 Captions 15.9
Assignments; Reallocation SCHEDULE 1.1 — COMMITMENTS AND PERCENTAGES SCHEDULE
1.2 — PRICING GRID SCHEDULE 6.2.3 — SCHEDULED TERM A LOAN PAYMENTS SCHEDULE
6.2.4 — SCHEDULED TERM B LOAN PAYMENTS SCHEDULE 15.3 — ADDRESSES FOR NOTICES
Amended and Restated Trust Agreement [t09334exv10w16.htm] Supplemental Trust
Agreement [t09334exv10w17.htm] Amended and Restated Participation Agreement
[t09334exv10w18.htm] Purchase Agreement dated December 16, 2002
[t09334exv10w19.htm] Registration Rights Agreement [t09334exv10w20.htm] The
Indenture dated as of December 23, 2002 [t09334exv10w21.htm] Fifth Amended and
Restated Credit Agreement [t09334exv10w22.htm] Fourth Amended and Restated
Company Pledge [t09334exv10w23.htm] Fourth Amended and Restated Guaranty
[t09334exv10w24.htm] Amended and Restated Pledge Agreement [t09334exv10w25.htm]
Intellectual Property Security Agreement [t09334exv10w26.htm] Third Amended and
Restated Guaranty [t09334exv10w27.htm] Third Amended and Restated Security
Agreement [t09334exv10w28.htm] U.K. Subsidiary Guarantee [t09334exv10w29.htm]
U.S. Pledge Agreement [t09334exv10w30.htm] Significant Subsidiaries of Hollinger
Internationa [t09334exv21w1.htm] Consent of KPMG LLP [t09334exv23w1.htm]
Certification of Chief Executive Officer [t09334exv99w1.htm] Certification of
Chief Financial Officer [t09334exv99w2.htm]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

                                      Page                

--------------------------------------------------------------------------------

SECTION 1
  DEFINITIONS     2  
SECTION 2
  COMMITMENTS OF THE LENDERS; TYPES OF LOANS; LETTERS OF CREDIT; BORROWING
PROCEDURES; LOAN ACCOUNTS     30    
2.1
  Commitments     30    
2.2
  Lenders Not Required To Make Credit Extensions     31    
2.3
  Various Types of Loans     31    
2.4
  Borrowing Procedures     32    
2.5
  Procedures for Conversion of Type of Loan     32    
2.6
  Letter of Credit Procedures     32    
2.7
  Participations in Letters of Credit     33    
2.8
  Reimbursement Obligations     33    
2.9
  Limitation on the Issuing Bank’s Obligations     33    
2.10
  Funding by Lenders to the Issuing Bank     34    
2.11
  Warranty     34    
2.12
  Conditions     34    
2.13
  Determination of Dollar Equivalents     34    
2.14
  Commitments Several     35    
2.15
  Loan Accounts     35    
2.16
  Requesting Promissory Notes     35  
SECTION 3
  INCREMENTAL FACILITY     35    
3.1
  Incremental Facility     35    
3.2
  Request for Incremental Facility     35    
3.3
  Documentation of Incremental Facility     36  
SECTION 4
  INTERLENDER AGREEMENTS     36    
4.1
  Allocation of Payments Prior to Acceleration     36    
4.2
  Allocation of Payments After Acceleration     36    
4.3
  Distribution of Collateral Proceeds     37    
4.4
  No Effect on Obligors     38  
SECTION 5
  INTEREST AND FEES     38    
5.1
  Interest Rates     38    
5.2
  Interest Payment Dates     39    
5.3
  Interest Periods     39    
5.4
  Setting and Notice of Eurocurrency Rates     39    
5.5
  Computation of Interest     40    
5.6
  Commitment Fee     40    
5.7
  Letter of Credit Fees     40    
5.8
  Additional Fees     40  
SECTION 6
  REDUCTION OR TERMINATION OF THE COMMITMENTS; REPAYMENTS     40  



i



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                                      Page                

--------------------------------------------------------------------------------

 
6.1
  Reduction or Termination of the Commitments     40    
6.2
  Prepayments     42  
SECTION 7
  MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES     49    
7.1
  Making of Payments     49    
7.2
  Application of Certain Payments     49    
7.3
  Due Date Extension     49    
7.4
  Setoff     50    
7.5
  Proration of Payments     50    
7.6
  Tax Matters     50  
SECTION 8
  INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS     52    
8.1
  Increased Costs     52    
8.2
  Basis for Determining Interest Rate Inadequate or Unfair     53    
8.3
  Changes in Law Rendering Eurocurrency Loans Unlawful     54    
8.4
  Funding Losses     54    
8.5
  Right of Lenders to Fund through Other Offices     55    
8.6
  Discretion of Lenders as to Manner of Funding     55    
8.7
  Mitigation of Circumstances; Replacement of Affected Lenders     55    
8.8
  Conclusiveness of Statements; Survival of Provisions     55  
SECTION 9
  WARRANTIES     56    
9.1
  Organization, etc.     56    
9.2
  Authorization; No Conflict; Compliance with Laws     56    
9.3
  Validity and Binding Nature     56    
9.4
  Financial Information     56    
9.5
  No Material Adverse Change     57    
9.6
  Litigation and Contingent Liabilities     57    
9.7
  Ownership of Properties; Liens     57    
9.8
  Subsidiaries     57    
9.9
  Pension, Welfare and Employee Benefit Plans     57    
9.10
  Investment Company Act     58    
9.11
  Public Utility Holding Company Act     58    
9.12
  Regulations U and X     58    
9.13
  Taxes     58    
9.14
  Solvency, etc.     58    
9.15
  Insurance     58    
9.16
  Contracts; Labor Matters     59    
9.17
  Environmental and Safety and Health Matters     59    
9.18
  Information     60    
9.19
  Permitted Indebtedness, etc.     60    
9.20
  Financial Assistance     60    
9.21
  Intellectual Property     60  
SECTION 10
  COVENANTS     60    
10.1
  Reports, Certificates and Other Information     61  



ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                                      Page                

--------------------------------------------------------------------------------

 
10.2
  Books, Records and Inspections     62    
10.3
  Insurance     63    
10.4
  Compliance with Laws; Maintenance of Property; Payment of Taxes and
Liabilities     63    
10.5
  Maintenance of Existence, etc.     63    
10.6
  Financial Covenants     63    
10.7
  Limitations on Debt     65    
10.8
  Liens     66    
10.9
  Limitation on Restricted Payments     67    
10.10
  Investments     70    
10.11
  Mergers, Consolidations, Sales, Acquisitions     71    
10.12
  Use of Proceeds     72    
10.13
  Transactions with Affiliates     73    
10.14
  Employee Benefit Plans     73    
10.15
  Environmental Covenants     73    
10.16
  Unconditional Purchase Obligations     74    
10.17
  Inconsistent Agreements     74    
10.18
  Further Assurances     74    
10.19
  Amendments to Certain Documents     74    
10.20
  Conduct of Business     75    
10.21
  Limitations on Sale and Leaseback Transactions     75    
10.22
  Tax Allocation Agreement     75    
10.23
  Fiscal Year     75    
10.24
  Holding Company Status     75    
10.25
  Limitation on Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries     75    
10.26
  Designation and Ownership of Subsidiaries     76    
10.27
  New Restricted Subsidiaries, Investments and Acquisitions     76    
10.28
  Operating Leases     76  
SECTION 11
  CONDITIONS     76    
11.1
  Documentary Conditions to Amendment Effective Date     76    
11.2
  All Credit Extensions     79  
SECTION 12
  EVENTS OF DEFAULT AND THEIR EFFECT     79    
12.1
  Events of Default     79    
12.2
  Effect of Event of Default     82  
SECTION 13
  THE ADMINISTRATIVE AGENT     82    
13.1
  Authorization     82    
13.2
  Indemnification     82    
13.3
  Exculpation     83    
13.4
  Credit Investigation     83    
13.5
  Administrative Agent and Affiliates     83    
13.6
  Action on Instructions of the Lenders     83    
13.7
  Funding Reliance     83    
13.8
  Collateral Matters     84    
13.9
  Resignation     84  



iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                                      Page                

--------------------------------------------------------------------------------

 
13.10
  Assignment of Rights and Obligations of Original Administrative Agent     84  
 
13.11
  The Sole Lead Arranger, the Syndication Agent and the Documentation Agent    
85  
SECTION 14
  GUARANTY PROVISIONS     85    
14.1
  Guaranty     85    
14.2
  Acceleration of Guaranty     86    
14.3
  Guaranty Absolute, etc.     86    
14.4
  Reinstatement, etc.     88    
14.5
  Waiver, etc.     88    
14.6
  Waiver of Subrogation and Contribution     88    
14.7
  Independent Credit Decision     88  
SECTION 15
  GENERAL     89    
15.1
  Waiver; Remedies; Amendments     89    
15.2
  Confirmations     90    
15.3
  Notices     90    
15.4
  Computations     90    
15.5
  Regulations U and X     90    
15.6
  Costs, Expenses and Taxes     91    
15.7
  Subsidiary References     91    
15.8
  Captions     91    
15.9
  Assignments; Reallocation     91    
15.10
  Participations     93    
15.11
  Governing Law     94    
15.12
  Counterparts/Facsimile     94    
15.13
  Successors and Assigns     94    
15.14
  Indemnification by the Borrowers     94    
15.15
  Survival of Indemnities     96    
15.16
  Confidentiality     96    
15.17
  Forum Selection and Consent to Jurisdiction     96    
15.18
  American Legal Terms     97    
15.19
  Judgment Currency     97    
15.20
  Waiver of Jury Trial     98  



iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                                      Page                

--------------------------------------------------------------------------------

EXHIBIT A
  INTENTIONALLY OMITTED        
EXHIBIT B-1
  Form of Company Security Agreement        
EXHIBIT B-2
  Form of U.K. Security Agreement        
EXHIBIT C-1
  Form of Hollinger International Guaranty        
EXHIBIT C-2
  Form of U.S. Subsidiary Guaranty        
EXHIBIT C-3
  Form of U.K. Subsidiary Guaranty        
EXHIBIT D-1
  Form of Hollinger International Pledge Agreement        
EXHIBIT D-2
  Form of Company Pledge Agreement        
EXHIBIT D-3
  Form of U.S. Pledge Agreement        
EXHIBIT E
  Form of Assignment Agreement        
EXHIBIT F
  Form of Subsidiary Subordination Agreement        
EXHIBIT G-1
  Form of Notice of Borrowing        
EXHIBIT G-2
  Form of Notice of Conversion/Continuation        
EXHIBIT H
  Form of Tax Allocation Agreement        
SCHEDULE 1.1
  Commitments and Percentages        
SCHEDULE 1.2
  Pricing Grid        
SCHEDULE 6.2.3
  Scheduled Term A Loan Payments        
SCHEDULE 6.2.4
  Scheduled Term B Loan Payments        
SCHEDULE 9.5
  Recent Developments        
SCHEDULE 9.6
  Litigation and Contingent Liabilities        
SCHEDULE 9.8
  Subsidiaries and other Affiliates        
SCHEDULE 9.9
  Welfare Plans        
SCHEDULE 9.15
  Insurance        
SCHEDULE 9.16
  Contracts; Labor Matters        
SCHEDULE 9.17
  Environmental and Safety and Health Matters        
SCHEDULE 10.7
  Debt        
SCHEDULE 10.8
  Liens        
SCHEDULE 10.10
  Investments        
SCHEDULE 10.13
  Transactions with Affiliates        
SCHEDULE 15.3
  Addresses for Notices        



v



--------------------------------------------------------------------------------



TABLE OF CONTENTS



FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

          This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 23, 2002 (as amended, supplemented or otherwise modified from time to
time, this “Agreement”), is entered into among HOLLINGER INTERNATIONAL
PUBLISHING INC., a Delaware corporation (the “Company”), TELEGRAPH GROUP
LIMITED, a limited liability company incorporated under the laws of England and
Wales (“Telegraph”), FIRST DT HOLDINGS LIMITED, a limited liability company
incorporated under the laws of England and Wales (“FDTH”), the undersigned
financial institutions and other Persons, together with their respective
successors and assigns (collectively the “Lenders” and each a “Lender”),
WACHOVIA BANK, N.A. (“Wachovia Bank”), as administrative agent, issuing bank and
security trustee for the Lenders, and WACHOVIA SECURITIES, INC. (“Wachovia
Securities”), as sole lead arranger and book runner (in such capacity, the “Sole
Lead Arranger”), TORONTO DOMINION (TEXAS), INC., as Syndication Agent, and
GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agent.

RECITALS

          WHEREAS, the Company, Telegraph, certain other subsidiaries of the
Company, Toronto-Dominion (Texas), Inc. as Administrative Agent (in such
capacity, as security trustee, or in any similar agency capacity specified in
the Existing Credit Agreement (as defined below) and the other loan documents
related thereto “Original Administrative Agent”), The Toronto-Dominion Bank as
Issuing Bank (in such capacity, the “Original Issuing Bank”) and the Original
Lenders (as defined below) entered into that certain Fourth Amended and Restated
Credit Agreement dated as of April 30, 1999 (as amended or modified and in
effect immediately prior to the Amendment Effective Date, the “Existing Credit
Agreement”), whereby certain lenders party thereto (the “Original Lenders”)
agreed to make certain credit extensions, including revolving loans, term loans
and the issuance of letters of credit;

          WHEREAS, the Company has requested the Lenders to amend and restate
the Existing Credit Agreement on the terms and conditions set forth in this
Agreement, to set forth, among other things, the terms and conditions under
which the Lenders hereafter will make credit extensions to certain of the
Borrowers and to re-allocate all credit extensions from the Original Lenders to
the Lenders in accordance with the terms hereof; it being the intention of the
Borrowers, the Lenders and the Administrative Agent that this Agreement and the
Loan Documents executed in connection herewith shall not effect the novation of
the obligations of any Borrower under the Existing Credit Agreement but be
merely a restatement and, where applicable, an amendment of and substitution for
the terms governing such obligations hereafter;

          WHEREAS, the Existing Credit Extensions outstanding immediately prior
to the Amendment Effective Date pursuant to the Existing Credit Agreement shall
be deemed to be issued and outstanding hereunder for all purposes hereof and of
the Loan Documents after giving effect to the Amendment Effective Date and shall
thereafter be governed by the terms and conditions of this Agreement; and

          WHEREAS, the Credit Extensions are and shall be secured by the
Collateral Documents and are and shall be guaranteed pursuant to the Guaranties
(in each case as and to the extent set forth therein);

          NOW, THEREFORE, in consideration of the promises and the mutual
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged,

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the Existing Credit Agreement is hereby amended and restated in its entirety to
read, and the parties hereto hereby agree, in each case effective as of the
Amendment Effective Date, as follows:

          SECTION 1 Definitions.

          When used herein (including in the Preamble and the Recitals) the
following terms shall have the following meanings (such definitions to be
applicable to both the singular and plural forms of such terms):

          Acquisition means (a) any acquisition or merger by the Company or any
Restricted Subsidiary of or with any other Person which owns or operates a
Newspaper Business, which acquisition or merger has been approved and
recommended in writing by the Board of Directors of the Person to be acquired
or, if such Board approval is not required or practicable, which merger or
acquisition otherwise has been made and consummated without any hostile or
antagonistic measures, which Person shall then become consolidated with the
Company or any such Restricted Subsidiary in accordance with GAAP, or (b) any
acquisition by the Company or any Restricted Subsidiary of the assets of any
Newspaper Business which acquisition has been approved and recommended in
writing by the Board of Directors of the business whose assets are being
acquired or, if such Board approval is not practicable, which acquisition
otherwise has been made and approved without any hostile or antagonistic
measures.

          Acquisition Debt means any Debt of the Company or any Restricted
Subsidiary to any Person other than the Company or any Restricted Subsidiary
(a) at any time or from time to time incurred, created or assumed in connection
with any Acquisition or (b) existing at the time any Person (including an
Unrestricted Subsidiary) becomes a Restricted Subsidiary but excluding in case
of clauses (a) and (b) any Debt of the Borrowers to the Administrative Agent and
the Lenders, or any of them, under this Agreement or under any other Loan
Document.

          Administrative Agent means Wachovia Bank in its capacity as
administrative agent and security trustee for the Lenders hereunder, any
sub-agents which Wachovia Bank may appoint from time to time under any Facility
and any successor thereto in such capacity.

          Affected Lender means any Lender that has given notice to the Company
(which has not been rescinded) of (a) any obligation by an Obligor to pay any
amount pursuant to Section 7.6 or 8.1 or (b) the occurrence of any circumstances
of the nature described in Section 8.2 or 8.3.

          Affected Loan — see Section 8.3.

          Affiliate means, with respect to any specified Person, (a) any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified Person or (b) any other Person that
owns, directly or indirectly, 10% or more of such Person’s equity ownership or
Voting Stock or any officer or director of any such Person or other Person or
with respect to any natural Person, any Person having a relationship with such
Person by blood, marriage or adoption not more remote than first cousin. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person
directly or indirectly, whether through ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

          Agreement — see the Preamble.

          Alternate Base Rate means, at any time, the greater of (a) the Federal
Funds Rate plus 0.50% and (b) the U.S. Base Rate.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Alternate Currencies means with (a) respect to Loans, Sterling and
Euros, and (b) with respect to Letters of Credit, Sterling or Canadian Dollars.

          Amendment Effective Date — see Section 11.1.

          APHI means American Publishing Holdings Inc., a Delaware corporation.

          Applicable Commitment Fee Rate means 0.500% per annum.

          Applicable Margin means (a) with respect to Revolving Loans and Term A
Loans, (i) in the case of Eurocurrency Loans the applicable rate set forth
beneath “Eurocurrency Rate” on the Pricing Grid; provided, however, that
regardless of the applicable rate set forth beneath “Eurocurrency Rate” on the
Pricing Grid, the Applicable Margin at any time prior to the six month
anniversary of the Amendment Effective Date will not be less than 3.00% and
(ii) in the case of Floating Rate Loans, the applicable rate set forth beneath
“Base Rate” on the Pricing Grid, provided, however, that regardless of the
applicable rate set forth beneath “Base Rate” on the Pricing Grid, the
Applicable Margin at any time prior to the six month anniversary of the
Amendment Effective Date will not be less than 2.00%, (b) with respect to Term B
Loans, (i) in the case of Eurocurrency Loans, 3.50% and (ii) in the case of
Floating Rate Loans, 2.50%, as such rates may be adjusted pursuant to Section
3.1(f) and (c) with respect to Incremental Loans, (i) in the case of
Eurocurrency Loans, the applicable rate set forth beneath “Eurocurrency Rate” on
the Pricing Grid as amended by the applicable Supplement and (ii) in the case of
Floating Rate Loans, the applicable rate set forth beneath “Base Rate” on the
Pricing Grid as amended by the applicable Supplement. The Applicable Margin
shall change on the third Business Day after the date the Administrative Agent
receives a Compliance Certificate pursuant to Section 10.1.3 showing a change in
the Total Leverage Ratio.

          Applicable Proceeds Amount means (a) in the case of Net Cash Proceeds
of Asset Sales, 100% of such Net Cash Proceeds, (b) in the case of Debt
Proceeds, 100% of such Debt Proceeds and (c) in the case of Net Cash Proceeds of
Casualty Events, 100% of such Casualty Proceeds.

          Asset Reduction Date — see Section 6.1.2.

          Asset Sale means (a) any sale, lease, transfer or other disposition
(including by way of merger or consolidation or Asset Swap) by the Company or
any Restricted Subsidiary of any asset (including the sale of the Capital Stock
of any Restricted Subsidiary) outside the ordinary course of business to a
Person other than the Company or a Restricted Subsidiary Obligor, or (b) any
sale or assignment with or without recourse of accounts receivable of the
Company or any Restricted Subsidiary to a Person other than the Company or a
Restricted Subsidiary Obligor. For purposes of this definition, the term “Asset
Sale” shall not include any transfer of property and assets (i) having a market
value of less than $1,000,000 (it being understood that if the market value of
the properties or assets being transferred exceeds $1,000,000, the entire value
and not just the portion in excess of $1,000,000 shall be deemed to have been
the subject of an Asset Sale), (ii) which are obsolete (in the case of
equipment) to the Company’s and such Restricted Subsidiaries’ businesses, or
(iii) which occurred prior to the Amendment Effective Date.

          Asset Swap means the exchange of the assets of any Newspaper Business
owned by the Company or any Restricted Subsidiary (“Traded Newspaper Assets”) as
an entirety or substantially as an entirety for all or substantially all of the
assets of another Newspaper Business (“Traded-For Newspaper Assets”) owned by
the Person (or an Affiliate of the Person) to whom such Traded Newspaper Assets
shall be transferred in such exchange.

          Assignment Agreement — see Section 15.9.1.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Board of Directors means the board of directors or equivalent body of
a Person or any duly authorized committee of such board or body.

          Borrower means each of the Company, Telegraph, FDTH and each
Incremental Borrower (referred to collectively as the “Borrowers”).

          Business Day means any day on which commercial banks are open for
commercial banking business in Charlotte, North Carolina and New York, New York
and, in the case of a Business Day which relates to a Eurocurrency Loan, on
which dealings in Dollars and Alternate Currencies are carried on in the London
interbank market in London, England.

          Canadian Dollar and Cdn$ mean the lawful currency of Canada.

          Capital Expenditures means all expenditures which, in accordance with
GAAP, would be required to be capitalized and shown on the consolidated balance
sheet of the Company and its Restricted Subsidiaries, but excluding (a)
Investments permitted by Section 10.10 and (b) expenditures made in connection
with the replacement, substitution or restoration of assets to the extent
financed from Net Cash Proceeds of Casualty Events.

          Capital Lease means, with respect to any Person, any lease of (or
other agreement conveying the right to use) any real or personal property by
such Person which, in conformity with GAAP, is accounted for as a capital lease
on the balance sheet of such Person.

          Capital Stock of any Person means any and all shares, interests,
participations or other equivalents (however designated) of such Person’s equity
interests.

          Cash Equivalent Investment means, at any time:



       (a) any Debt, maturing not more than one year after such time, issued or
guaranteed by the United States Government;          (b) securities issued or
fully guaranteed or insured by the government of a country which is a member of
the Organization for Economic Cooperation and Development or any agency thereof
having maturities of six months or less from the date of acquisition;    
     (c) commercial paper, Euro-commercial paper and any other marketable
securities, in each case maturing not more than one year from the date of issue,
which is issued by a corporation (except an Affiliate) after the relevant date
of determination rated at least A-1 by Standard & Poor’s or P-1 by Moody’s, at
the time of investment;          (d) any certificate of deposit or bankers’
acceptance or eurocurrency time deposit, maturing not more than one year after
the date of issue, which is issued by a financial institution authorized to
issue such investments whose short-term debt securities are rated at least A-1
by Standard & Poor’s or P-1 by Moody’s at the time of investment;    
     (e) any repurchase agreement with a term of one year or less which



       (i) is entered into with any other commercial banking institution of the
stature referred to in clause (c),          (ii) is secured by a fully perfected
Lien on any obligation of the type described in any of clauses (a) through (c),
and

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (iii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such commercial
banking institution thereunder;



       (f) investments in money market funds that invest solely in Cash
Equivalent Investments described in clauses (a) through (d); or    
     (g) investments in short-term asset management accounts offered by any
Lender for the purpose of investing in loans to any corporation (other than an
Affiliate) organized under the laws of any state of the United States or of the
District of Columbia and rated at least A-1 by Standard & Poor’s or P-1 by
Moody’s.

          Casualty Event means (a) any loss of or damage to assets of the
Company or any Restricted Subsidiary due to fire, flood, explosion, earthquake,
terrorist activity or other disaster or act of God and (b) the taking of assets
of the Company or any Restricted Subsidiary by seizure, compulsory purchase,
eminent domain or condemnation. For purposes of this definition, the term “
Casualty Event” shall not include any Casualty Event with respect to property
and assets having a market value of less than $1,000,000 (it being understood
that if the market value of the properties or assets lost, damaged or taken
exceeds $1,000,000, the entire value and not just the portion in excess of
$1,000,000 shall be deemed to have been the subject of a Casualty Event).

          Casualty Reduction Date — see Section 6.1.2.

          Change in Control means the occurrence of any of the following after
the Amendment Effective Date:

          (a)  there is a report filed on Schedule 13D, 14D-1 or 14D-1F (or any
successor schedule, form or report) pursuant to the Exchange Act, disclosing
that any person (for purposes of this definition, as the term “person” is used
in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision to either of the foregoing), other than any person consisting solely
of Lord Black (or his heirs, executors or legal representatives) and his
Affiliates, has become the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation promulgated under
the Exchange Act) of Voting Stock representing 50% or more of the total voting
power attached to all Voting Stock of Hollinger Inc. or Hollinger International
then outstanding; provided, however, that a person shall not be deemed to be the
beneficial owner of, or to own beneficially, (i) any securities tendered
pursuant to a tender or exchange offer made by or on behalf of such person or
any of such person’s Affiliates until such tendered securities are accepted for
purchase or exchange thereunder, or (ii) any securities if such beneficial
ownership (A) arises solely as a result of a revocable proxy delivered in
response to a proxy or consent solicitation made pursuant to applicable law and
(B) is not also then reportable on Schedule 13D (or any successor schedule)
under the Exchange Act;

          (b)  there is a report filed or required to be filed with any
securities commission or securities regulatory authority in Canada, disclosing
that any offeror (as the term “offeror” is defined in Section 89(1) of
Securities Act (Ontario) for the purpose of Section 101 of such Securities Act
or any successor provision of the foregoing) other than any person consisting
solely of Lord Black (or his heirs, executors or legal representatives) and his
Affiliates, has acquired beneficial ownership (within the meaning of the
Securities Act (Ontario)) of, or the power to exercise control or direction
over, or securities convertible into, any voting or equity shares of Hollinger
Inc. that together with such offeror’s securities (as the term “offeror’s
securities” is defined in Section 89(1) of the Securities Act (Ontario) or any
successor provision thereto in relation to the voting or equity shares of
Hollinger Inc.) would constitute Voting Stock of Hollinger Inc. representing 50%
or more of the total voting power attached to all Voting Stock of Hollinger Inc.
then outstanding;

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (c)  Hollinger International shall cease to own, directly or
indirectly, 100% of the Capital Stock of any Borrower, other than the Company
Preference Shares;

          (d)  there is consummated a consolidation (involving a business
combination) or merger of Hollinger International, (i) in which Hollinger
International is not the continuing or surviving corporation or (ii) pursuant to
which any Voting Stock of Hollinger International would be reclassified, changed
or converted into or exchanged for cash, securities or other property, other
than (in each case) a consolidation or merger of Hollinger International in
which the holders of the Voting Stock of Hollinger International immediately
prior to the consolidation or merger have, directly or indirectly, 50% or more
of the Voting Stock of the continuing or surviving corporation immediately after
such transaction;

          (e)  Lord Black (or his heirs, executors and legal representatives)
and his Affiliates cease to beneficially own and control the voting of, directly
or indirectly, Voting Stock of Hollinger International representing a greater
percentage of the total voting power attached to the Voting Stock of Hollinger
International than the percentage beneficially owned and controlled, directly or
indirectly, by any other single shareholder of Hollinger International together
with its Affiliates;

          (f)  during any period of 12 consecutive months, a majority of the
members of the Board of Directors or other equivalent governing body of
Hollinger International or any Borrower shall cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

          (g)  any “Change in Control” or “Change of Control”, as defined in the
documentation for the New High Yield Notes.

          Code means the Internal Revenue Code of 1986, as amended.

          Collateral means, collectively, all of the property and assets that
are from time to time subject to the Collateral Documents.

          Collateral Document means each Security Agreement, each Pledge
Agreement, each Subsidiary Note, each Subsidiary Security Agreement, and any
other document executed from time to time pursuant to which a Lien is granted in
favor of the Administrative Agent to secure the obligations of any Borrower
under the Loan Documents or the obligations of any Obligor under any Loan
Document to which it is party, including any documents executed pursuant to
Section 10.18 or 10.27.

          Company — see the Preamble.

          Company Pledge Agreement means the Fourth Amended and Restated Company
Pledge Agreement dated as of the Amendment Effective Date among the Company,
certain of its Restricted Subsidiaries and the Administrative Agent and each
other Pledge Agreement substantially in the form of Exhibit D-2, as such Company
Pledge Agreements may be amended, supplemented or otherwise modified from time
to time.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Company Preference Shares means shares of preferred stock of the
Company issued to an Affiliate of the Company, provided that such shares do not
constitute Voting Stock.

          Company Security Agreement means the Third Amended and Restated
Security Agreement dated as of the Amendment Effective Date among the Company,
certain of its U.S. Subsidiaries and the Administrative Agent substantially in
the form of Exhibit B-1, as amended, supplemented or otherwise modified from
time to time.

          Compliance Certificate — see Section 10.1.3.

          Computation Date means, at any time, the last day of the Computation
Period most recently ended.

          Computation Period means, for each Fiscal Quarter, the four
consecutive Fiscal Quarters ending on the last day of such Fiscal Quarter.

          Consolidated Net Income (Loss) of the Financial Group means, for any
period, the consolidated net income (or loss (and treating loss as a negative
number) of the Financial Group for such period as determined in accordance with
GAAP, adjusted by excluding, without duplication, to the extent included in
calculating such Consolidated Net Income (Loss), (a) all extraordinary gains and
losses, (b) the portion of consolidated net income (or loss) of the Financial
Group allocable to Investments in unconsolidated Persons (other than
Unrestricted Subsidiaries) to the extent that cash dividends or distributions
have not actually been received by a member of the Financial Group, (c) the
portion of consolidated net income (or loss) of the Financial Group allocable to
Unrestricted Subsidiaries (or to payments received therefrom), (d) any gain or
loss realized upon the termination of any employee pension benefit plan, (e)
aggregate gains and losses (less all fees and expenses relating thereto) in
respect of dispositions of assets (including, without limitation, sales of
shares of Unrestricted Subsidiaries or unconsolidated Persons and non-cash
writeoffs of assets (provided that there are no continuing cash expenses related
to such write-offs)) other than in the ordinary course of business, (f) the net
income of any Restricted Subsidiary to the extent that the declaration of
dividends or similar distributions by such Restricted Subsidiary of that income
is not at the time permitted, directly or indirectly, by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulations applicable to such Restricted Subsidiary or its
stockholders, (g) any gain from the collection of proceeds of life insurance
policies, (h) any gain arising from the acquisition of any securities, or the
extinguishment, under GAAP, of any Debt of the Financial Group, (i) aggregate
gains or losses relating to foreign currency transactions or translations or
(j) redundancy costs relating to the elimination of jobs. In calculating the
Consolidated Net Income (Loss) of the Financial Group, the Consolidated Net
Income (Loss) of Restricted Subsidiaries that are not Wholly Owned Restricted
Subsidiaries will be included only to the extent of the Financial Group’s common
equity interest in such Restricted Subsidiaries, as provided in the definition
of Operating Cash Flow.

          Contributed Cash Flow means on any date of any assets sold or proposed
to be sold (or deemed disposed of) in any Asset Sale, or of any assets
consisting of Traded Newspaper Assets or Traded-For Newspaper Assets included or
proposed to be included in any Asset Swap, the Operating Cash Flow generated by
such assets for the period of four Fiscal Quarters ended on or (if such date
shall not be the last day of a Fiscal Quarter) most recently prior to such date.

          Credit Extension means making any Loan, issuing any Letter of Credit
or extending the stated expiry date of any existing Letter of Credit, as the
case may be.

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          CST Real Estate means the real estate, including land, building and
fixtures, located at 401 North Wabash Avenue, Chicago, Illinois, where the
Company currently maintains its headquarters, and all improvements thereon.

          CST Real Estate Transactions means the sale or other disposition
(other than to an Affiliate), including contribution to a new joint venture
entity, of all or any portion of the interest of the Company or a Restricted
Subsidiary in the CST Real Estate.

          Debt means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (or other obligations to former owners of acquired
businesses), excluding any trade payables and other accrued current liabilities
arising in the ordinary course of business, but including, without limitation,
all obligations, contingent or otherwise, of such Person in connection with any
letters of credit issued under letter of credit facilities, acceptance
facilities or other similar facilities and in connection with any agreement to
purchase, redeem, exchange, convert or otherwise acquire for value any Capital
Stock of such Person, or any warrants, rights or options to acquire such Capital
Stock, now or hereafter outstanding, (b) all obligations of such Person
evidenced by bonds, notes, debentures or other similar instruments, (c) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even if
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property), but
excluding trade payables arising in the ordinary course of business, (d) all
obligations under Hedging Agreements of such Person related to the settlement or
termination of those agreements as of the date of determination, (e) all Capital
Lease obligations of such Person, (f) all Debt referred to in clauses
(a) through (e) above of other Persons and all dividends of other Persons, the
payment of which is secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien, upon or
with respect to property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt, (g) all Guarantee Obligations of such
Person, (h) all Redeemable Capital Stock and (without duplication) all Preferred
Stock of Restricted Subsidiaries other than Redeemable Capital Stock or
Preferred Stock held by Restricted Subsidiary Obligors or the Company, valued at
the greater of its voluntary or involuntary maximum fixed repurchase price plus
accrued and unpaid dividends, (i) any other obligation, liability or instrument
which is treated as indebtedness under GAAP, (j) all Debt of any partnership of
which such Person is a general partner, and (k) any amendment, supplement,
modification, deferral, renewal, extension, refunding or refinancing of any Debt
of the types referred to in clauses (a) through (j) above. For purposes hereof,
the “maximum fixed repurchase price” of any Redeemable Capital Stock or
Preferred Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Redeemable Capital Stock or Preferred Stock
as if such Redeemable Capital Stock or Preferred Stock were purchased on any
date on which Debt shall be required to be determined pursuant to this
Agreement, and if such price is based upon, or measured by, the fair market
value of such Redeemable Capital Stock or Preferred Stock, such fair market
value to be determined in good faith by the Board of Directors of such Person.

          Debt Proceeds means the aggregate Net Cash Proceeds from the issuance
of any Debt by the Company or any Restricted Subsidiary of the Company other
than Debt issued pursuant to Sections 10.7(a) through (i), Sections 10.7(k)
through (m), and Section 10.7(j); provided, however, that the Net Cash Proceeds
from the issuance of any Debt issued pursuant to Section 10.7(j) shall only be
excluded from this definition to the extent that such Net Cash Proceeds are
concurrently utilized in connection with an Acquisition otherwise permitted
hereunder (which Acquisition shall be consummated concurrently with the issuance
of such Debt).

          Determination Date — see Section 2.13.

          Dollar and the sign “$” mean lawful money of the United States of
America.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Dollar Equivalent means, (a) with respect to Dollars or an amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in an Alternate Currency, at any time for the determination thereof,
the equivalent amount of Dollars obtained by converting such amount denominated
in an Alternate Currency involved in such computation into Dollars at the spot
rate as quoted by the Administrative Agent for the purchase of Dollars with such
Alternate Currency through the FX Trading Office at approximately 12:00 p.m.
(New York City time) two Business Days prior to the date on which such
computation is made.

          Dormant Subsidiaries means Restricted Subsidiaries which are inactive
or have minimal assets as shown on Schedule 9.8 or certified by the Company to
the Administrative Agent.

          DTH means DT Holdings Limited, a limited liability company
incorporated under the laws of England and Wales.

          Eligible Assignee means (a) a commercial bank organized under the laws
of the United States or any State thereof, and having a combined capital and
surplus of at least $100,000,000; (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000;
(c) a Person that is engaged in the business of purchasing or investing in bank
loans and that is (i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of
which a Lender is a Subsidiary, (iii) a Person of which a Lender is a
Subsidiary; or (iv) administered or managed by the same investment adviser as a
Lender or other Person described in clause (c)(i), (ii) or (iii); and
(d) finance companies, mutual funds, pension funds, insurance companies, and
other investors or financial institutions (except the Borrower or an Affiliate
of the Borrower) engaged in the making of or investing in bank loans, it being
understood that this definition shall not be construed to require any assignee
of Loans or Revolving Commitments hereunder to be exempt from U.K. Recipient
Taxes.

          Employee Benefit Plan means any employee benefit plan, pension plan or
welfare plan, other than a “multiemployer plan” as such term is defined in
Section 3(37) of ERISA, which is maintained or contributed to for the benefit of
the employees of the Company or any of its Subsidiaries which, under applicable
law, (a) is required to be funded through a trust or similar funding vehicle or
(b) creates or could result in a Lien on any property of the Company or any of
its Subsidiaries.

          Environmental Laws means any national, federal, State or local law,
statute, ordinance, regulation, rule, order, consent decree, permit, settlement
agreement, judicial or administrative decision, injunction or requirement of any
governmental authority, including the European Community, which relates to or
otherwise imposes liability or standards of conduct concerning discharges,
releases or threatened releases of noises, odors or any Regulated Materials into
ambient air, ground or surface water or land, or otherwise relating to the
manufacture, processing, generation, distribution, use, treatment, storage,
disposal, cleanup, transport or handling of Regulated Materials, including the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, any so-called “Superfund” or
“Superlien” law, the Toxic Substances Control Act, the Environmental Protection
Act (Canada), the Transportation of Dangerous Goods Act (Canada), the Hazardous
Products Act (Canada), the Environmental Protection Act (Ontario), the Water
Resources Act (Ontario), the Gasoline Handling Act (Ontario), any similar law in
effect in Israel or the United Kingdom, and any other applicable federal, State,
provincial, or local statute, law, ordinance, code, rule, regulation, order,
decree or other officially-promulgated and legally binding policy regulating,
relating to, or imposing liability or standards of conduct (including permit
requirements and emission or effluent restrictions) concerning any Regulated
Materials, as now or at any time hereafter in effect applicable to the Company
or any of its Restricted Subsidiaries.

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          ERISA means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.

          ERISA Affiliate means any corporation, trade or business that is,
along with the Company or any of its Subsidiaries, a member of a controlled
group of corporations or a controlled group of trades or businesses, as
described in Section 414 of the Code or Section 4001 of ERISA.

          Euro means the single currency of Participating Member States of the
European Union.

          Eurocurrency Loan means any Tranche A Loan, Tranche B Loan, Term A
Loan, Term B Loan or Incremental Loan which bears interest at a rate determined
by reference to the Eurocurrency Rate (Reserve Adjusted).

          Eurocurrency Rate means, with respect to any Eurocurrency Loan for any
Interest Period,

          (a) with respect to Eurocurrency Loans denominated in Dollars, the
rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time acting reasonably for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the Eurocurrency Rate with respect to such Eurocurrency
Loans for such Interest Period shall be the rate of interest (rounded, if
necessary, to the next higher 1/16 of 1%) of the rate per annum at which Dollar
deposits in immediately available funds are offered by the Administrative
Agent’s Lending Office in the relevant interbank market at or about 11:00 a.m.
(London time), two Business Days prior to the first day of such Interest Period,
in the approximate amount of the relevant Eurocurrency Loan and having a
maturity approximately equal to such Interest Period; and

          (b) with respect to Eurocurrency Loans denominated in an Alternate
Currency, the rate appearing on Page 3750 (or 3740 in the case of Canadian
Dollars) of the Telerate Service (or on any successor or substitute pages of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such pages of such service,
as determined by the Administrative Agent from time to time acting reasonably
for purposes of providing quotations of interest rates applicable to deposits in
such Alternate Currency in the London interbank market) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in such Alternate Currency (as applicable) with
a maturity comparable to such Interest Period. In the event that such rate is
not available at such time for any reason, then the Eurocurrency Rate with
respect to such Eurocurrency Loan for such Interest Period shall be the rate of
interest (rounded, if necessary, to the next higher 1/16 of 1%) equal to the
rate at which deposits in the relevant Alternate Currency in immediately
available funds are offered by the Administrative Agent’s Lending Office in the
London interbank market at or about 11:00 a.m. (London time) two Business Days
prior to the beginning of such Interest Period in the approximate amount of the
relevant Eurocurrency Loan and having a maturity approximately equal to such
Interest Period.

          Eurocurrency Rate (Reserve Adjusted) means, relative to any Loan to be
made, continued or maintained as, or converted into, a Eurocurrency Rate Loan,
for any Interest Period, a rate per annum (rounded upwards, if necessary, to the
nearest 1/16 of 1%) determined pursuant to the following formula:

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                  Eurocurrency Rate Eurocurrency Rate   =  

--------------------------------------------------------------------------------

(Reserve Adjusted)       1.00 – Eurocurrency Reserve Percentage.

          Eurocurrency Reserve Percentage means, with respect to any
Eurocurrency Loan denominated in the applicable currency for any Interest
Period, a percentage (expressed as a decimal) equal to the daily average during
such Interest Period of the percentage in effect on each day of such Interest
Period, as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) or any similar governmental authority relevant to Alternate
Currencies, for determining the aggregate maximum reserve requirements
applicable to “Eurocurrency Liabilities” pursuant to Regulation D of the Board
of Governors of the Federal Reserve System or any other then applicable
regulation of such Board of Governors or other similar governmental authority
which prescribes reserve requirements applicable to “Eurocurrency Liabilities”
as presently defined in Regulation D or other relevant reserve requirements
applicable to Loans in Alternate Currencies.

          Event of Default means any of the events described in Section 12.1.

          Excess Cash Flow means, as of the last day of any Computation Period,
the sum of (a) Operating Cash Flow minus (b) Fixed Charges, in each case with
respect to such Computation Period.

          Excess Cash Flow Payment means, with respect to any Fiscal Year, a
percentage of Excess Cash Flow for such Fiscal Year determined in accordance
with the following table:

          Net Leverage Ratio   % of Excess at end of Fiscal Year   Cash Flow

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

* 5.00
    50 %
* 4.00 but < 5.00
    25 %
<4.00
    0 %



--------------------------------------------------------------------------------

*   greater than or equal to

          Excess Cash Flow Basket — see Section 10.9(b).

          Exchange Act means the Securities Exchange Act of 1934, as amended.

          Excluded Taxes — see definition of Taxes.

          Existing Credit Agreement — see the Recitals.

          Existing Credit Extensions means the loans and letters of credit
outstanding under the Existing Credit Agreement immediately prior to the
Amendment Effective Date.

          Facility means each of (a) the Tranche A Commitments and the Tranche A
Credit Extensions made thereunder (the “Tranche A Facility”), (b) the Tranche B
Commitments and the Tranche B Credit Extensions made thereunder (the “Tranche B
Facility”), (c) the Commitments of the Term A Lenders to make Term A Loans and
the Term A Loans made thereunder (the “Term A Loan Facility”), (d) the
commitments of the Term B Lenders to make Term B Loans and the Term B Loans made
thereunder (the “Term B Loan Facility”), and (e) the commitments of the
Incremental Lenders under each tranche of Loans established pursuant to
Section 3 to make Incremental Loans and the Incremental Loans made thereunder
(each tranche an “Incremental Facility”).

          FDTH — see the Preamble.

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Federal Funds Rate means, for any period, a fluctuating interest rate
per annum equal for each day during such period to (a) the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations at approximately
2:00 p.m. (New York City time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

          Fee Letter means the Fee Letter dated November 7, 2002 among Wachovia
Securities, Wachovia Bank, and the Company, as the same may be amended or
otherwise modified from time to time by the parties thereto.

          Financial Group means the Borrowers and their Restricted Subsidiaries.

          Fiscal Quarter means a fiscal quarter of a Fiscal Year.

          Fiscal Year means the fiscal year of the Company and its Restricted
Subsidiaries, which period shall be the 12-month period ending on December 31 of
each year. References to a Fiscal Year with a number corresponding to any
calendar year (e.g., “Fiscal Year 2002”) refer to the Fiscal Year ending on
December 31 of such calendar year.

          Fixed Charge Coverage Ratio means, as of the last day of any
Computation Period, the ratio of (a) Operating Cash Flow of the Financial Group
for such Computation Period to (b) the sum, without duplication, of (i) Fixed
Charges of the Financial Group plus (ii) Restricted Payments of the Financial
Group, in each case for the same period.

          Fixed Charges means, with respect to any Computation Period, the sum,
without duplication, of:



       (a) Interest Expense (not including amortization of financing costs) for
such Computation Period;



       plus



       (b) all scheduled principal payments on Total Funded Debt, including any
Synthetic Leases, during such Computation Period;



       plus



       (c) all federal, State, local and foreign income taxes (actually paid in
cash, net of refunds received during such Computation Period), excluding taxes
paid or refunds received in cash relating to Consolidated Net Income for any
period prior to the first Fiscal Quarter after the Amendment Effective Date for
which financial reports are available or relating to gains or losses on Asset
Sales, to the extent otherwise included herein;



       plus



       (d) Capital Expenditures made during such Computation Period;

          provided that during the first year following the Amendment Effective
Date, Fixed Charges shall be determined as follows:

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (i) after the end of the first Fiscal Quarter after the Amendment
Effective Date for which financial reports are available, but prior to the end
of the second Fiscal Quarter after the Amendment Effective Date for which
financial reports are available, on an annualized basis using the financial
information for such first Fiscal Quarter;          (ii) after the end of the
second Fiscal Quarter after the Amendment Effective Date for which financial
reports are available, but prior to the end of the third Fiscal Quarter after
the Amendment Effective Date for which financial reports are available, on an
annualized basis using the financial information for such first and second
Fiscal Quarters; and          (iii) after the end of the third Fiscal Quarter
after the Amendment Effective Date for which financial reports are available,
but prior to the end of the fourth Fiscal Quarter after the Amendment Effective
Date for which financial reports are available, on an annualized basis using the
financial information for such first, second and third Fiscal Quarters.    
     (iv) after the end of the fourth Fiscal Quarter after the Amendment
Effective Date for which financial reports are available, but prior to the end
of the fifth Fiscal Quarter after the Amendment Effective Date for which
financial reports are available, on an annualized basis using the financial
information for such first, second, third and fourth Fiscal Quarters.

          provided, further, however, that in each case, Interest Expense for
the first Fiscal Quarter after the Amendment Effective Date for which financial
reports are available, but prior to the end of the second Fiscal Quarter for
which financial reports are available, shall be calculated for such Fiscal
Quarter on an annualized quarterly basis (based on the number of days elapsed in
a 90-day Fiscal Quarter) using Interest Expense for the period from the
Amendment Effective Date through the end of such Fiscal Quarter, excluding
Interest Expense on the 1996 Senior Subordinated Notes and the 1997 Senior
Subordinated Notes (to the extent such interest expense is otherwise included in
this definition).

          Floating Rate Loan means any Tranche A Loan, Term A Loan, Term B Loan
or Incremental Loan which bears interest at or by reference to the Alternate
Base Rate.

          FX Trading Office means the foreign exchange trading center of the
Administrative Agent located in London, England, or whatever other office the
Administrative Agent may from time to time designate acting reasonably.

          GAAP means generally accepted accounting principles in the United
States, consistently applied, as in effect from time to time.

          Group — see Section 2.4.

          Guarantee Obligation means any agreement, undertaking or arrangement
by which any Person guarantees or endorses (by direct or indirect agreement,
contingent or otherwise, to provide funds for payment, to supply funds to or
otherwise to invest in a debtor, or otherwise to assure a creditor against loss)
any indebtedness, obligation or other liability of any other Person (other than
by endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation under any Guarantee Obligation shall
(subject to any limitation set forth therein) be deemed to be the outstanding
principal amount of the debt, obligation or other liability guaranteed or
endorsed thereby.

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Guaranteed Obligations — see Section 14.1.

          Guaranties means the Hollinger International Guaranty, each U.S.
Subsidiary Guaranty, and each U.K. Subsidiary Guaranty.

          Guarantor — see Section 14.1.

          HCNLP means Hollinger Canadian Newspapers, Limited Partnership, a
limited partnership established under the laws of the Province of Ontario, and
any Subsidiary thereof. HCNLP is a limited partnership formed under the Limited
Partnerships Act (Ontario), a limited partner of which is only liable for any of
its liabilities or any of its losses to the extent of the amount that the
limited partner has contributed or agreed to contribute to its capital and the
limited partner’s pro rata share of any undistributed income.

          Hedging Agreement means any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designed to protect a Person against fluctuations in
interest rates, currency exchange rates or commodity prices.

          Hollinger Inc. means Hollinger Inc., a corporation continued under the
laws of Canada.

          Hollinger International means Hollinger International Inc., a Delaware
corporation.

          Hollinger International Guaranty means the Fourth Amended and Restated
Hollinger International Guaranty dated as of the Amendment Effective Date
substantially in the form of Exhibit C-1 executed by Hollinger International in
favor of the Lenders and the Administrative Agent, as further amended,
supplemented or otherwise modified from time to time.

          Hollinger International Pledge Agreement means the Amended and
Restated Pledge Agreement dated as of the Amendment Effective Date substantially
in the form of Exhibit D-1 between Hollinger International and the
Administrative Agent, as amended, supplemented or otherwise modified and
supplemented from time to time.

          HUKH means Hollinger UK Holdings Limited, a limited liability company
incorporated under the laws of England and Wales.

          including shall not be limiting and means “including without
limitation”.

          Incremental Borrower — see Section 3.1.

          Incremental Facility — see Section 3.1.

          Incremental Lender means, at any time, any Lender which has a
commitment to make an Incremental Loan under Section 3 or which is owed an
Incremental Loan; the initial Incremental Lenders shall be set forth on a
Schedule to the applicable Supplement for such Incremental Loans.

          Incremental Loan — see Section 3.

          Incremental Loan Offer — see Section 6.2.5(d).

          Incremental Percentage means, with respect to any tranche of
Incremental Loans, relative to any Incremental Lender at any time, the
percentage which such Incremental Lender’s then outstanding,

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



aggregate principal amount of all Incremental Loans is of the aggregate
principal amount of Incremental Loans of all Incremental Lenders of such
tranche.

          Incremental Reduction Percentage means the percentage which (a) the
sum of the aggregate outstanding principal amount of all Incremental Loans is of
(b) the sum of (i) the aggregate outstanding principal amount of all Term A
Loans, plus (ii) the aggregate outstanding principal amount of all Term B Loans,
plus (iii) the aggregate outstanding principal amount of all Incremental Loans.

          Indemnified Liability — see Section 15.14.

          Indemnified Party — see Section 15.14.

          Individual Outstanding Revolving Amount means, with respect to any
Revolving Lender, the sum of (a) the Dollar Equivalent of the aggregate
principal amount of such Revolving Lender’s Revolving Loans outstanding on such
date, plus (b) the Dollar Equivalent of the aggregate amount of such Revolving
Lender’s participation in the Stated Amount of outstanding Letters of Credit.

          Individual Revolving Commitment means, with respect to any Revolving
Lender, the amount of such Revolving Lender’s Revolving Percentage times the
Total Revolving Commitments, it being understood that each Revolving Lender’s
Individual Revolving Commitment shall be the total amount such Revolving Lender
is obligated to extend to the Company and Telegraph under the Tranche A
Commitments and the Tranche B Commitments, notwithstanding that the Tranche A
Commitments and the Tranche B Commitments of such Revolving Lender may exceed
its Individual Revolving Commitment. The initial amount of the Individual
Revolving Commitment of each Revolving Lender is set forth in Schedule 1.1.

          Intellectual Property means all patents and patent applications, trade
and service marks and trade and service mark applications (and all goodwill
associated with such applications), all brand and trade names, all copyrights
and rights in the nature of copyright, all design rights, all registered designs
and applications for registered designs, all trade secrets, know-how and all
other intellectual property rights owned by members of the Financial Group
throughout the world or the interests of any member of the Financial Group in
any of the foregoing, and all rights under any agreements entered into by or for
the benefit of any member of the Financial Group relating to the use or
exploitation of any such rights.

          Intercompany Debt means all Debt owed by the Company and/or any
Restricted Subsidiary to Hollinger Inc., Hollinger International or any other
Affiliate other than the Company or any Restricted Subsidiary.

          Interest Coverage Ratio means, as of the last day of any Computation
Period, the ratio of (a) Operating Cash Flow for such Computation Period to (b)
total Interest Expense for such Computation Period;

provided, that during the first year following the Amendment Effective Date, for
the purpose of calculation of the Interest Coverage Ratio during such period,
Interest Expense shall be determined as follows:



       (i) after the end of the first Fiscal Quarter after the Amendment
Effective Date for which financial reports are available, but prior to the end
of the second Fiscal Quarter after the Amendment Effective Date for which
financial reports are available, on an annualized basis (based on the number of
days elapsed in a 365-day year) using Interest Expense for the period from the
Amendment Effective Date through the end of such first Fiscal Quarter, excluding

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Interest Expense on the 1996 Senior Subordinated Notes and the 1997 Senior
Subordinated Notes (to the extent such interest expense is otherwise included in
this definition);          (ii) after the end of the second Fiscal Quarter after
the Amendment Effective Date for which financial reports are available, but
prior to the end of the third Fiscal Quarter after the Amendment Effective Date
for which financial reports are available, on an annualized basis (based on the
number of days elapsed in a 365-day year) using Interest Expense for the period
from the Amendment Effective Date through the end of such second Fiscal Quarter,
excluding Interest Expense on the 1996 Senior Subordinated Notes and the 1997
Senior Subordinated Notes (to the extent such interest expense is otherwise
included in this definition);          (iii) after the end of the third Fiscal
Quarter after the Amendment Effective Date for which financial reports are
available, but prior to the end of the fourth Fiscal Quarter after the Amendment
Effective Date for which financial reports are available, on an annualized basis
(based on the number of days elapsed in a 365-day year) using Interest Expense
for the period from the Amendment Effective Date through the end of such third
Fiscal Quarter, excluding Interest Expense on the 1996 Senior Subordinated Notes
and the 1997 Senior Subordinated Notes (to the extent such interest expense is
otherwise included in this definition); and          (iv) after the end of the
fourth Fiscal Quarter after the Amendment Effective Date for which financial
reports are available, but prior to the end of the fifth Fiscal Quarter after
the Amendment Effective Date for which financial reports are available, on an
annualized basis (based on the number of days elapsed in a 365-day year) using
Interest Expense for the period from the Amendment Effective Date through the
end of such fifth Fiscal Quarter, excluding Interest Expense on the 1996 Senior
Subordinated Notes and the 1997 Senior Subordinated Notes (to the extent such
interest expense is otherwise included in this definition).

          Interest Expense means the net sum of consolidated interest expense,
payments with respect to any guaranty of or dividends on Redeemable Capital
Stock or Preferred Stock (to the extent actually made during such period), and
commitment fees and letter of credit fees of the Company and its Restricted
Subsidiaries for such period accrued on Total Funded Debt minus interest income,
in each case, of the Borrowers and their Restricted Subsidiaries (except for
interest income earned on Trustee Proceeds).

          Interest Period — see Section 5.3.

          Investment means, with respect to any Person, directly or indirectly:



       (a) any loan or advance or other extension of credit (including
guarantees) or capital contribution (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others) made by such Person to any other Person;          (b) any
ownership or similar interest held by such Person in any other Person; and    
     (c) any other items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP.

     The amount of any Investment shall be the original principal or capital
amount thereof less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property.

          Israeli Subsidiary means each of JPEH, JPPL and Palestine Post, and
any Subsidiaries thereof.

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Issuing Bank means Wachovia Bank in its capacity as issuer of Letters
of Credit.

          JPEH means Jerusalem Post Employees Holding (1983) Ltd., an Israeli
corporation.

          JPPL means Jerusalem Post Publications Limited, an Israeli
corporation.

          Lender — see the Preamble.

          Lending Office means (a) with respect to any Lender, the office or
offices of such Lender which shall be making or maintaining the Tranche A Loans,
Tranche B Loans, Term A Loans, Term B Loans or Incremental Loans that are
Eurocurrency Loans of such Lender hereunder or such other office or offices at
which such Lender determines its Eurocurrency Rate and (b) with respect to the
Administrative Agent, the office or offices of the Administrative Agent which
shall receive payments or disburse borrowings in Dollars and Alternate
Currencies as the Administrative Agent designates to the Lenders and the Company
from time to time. A Lending Office may be either a domestic or foreign office.

          Letter of Credit means a standby letter of credit having terms and
provisions which are permitted by this Agreement and which otherwise are
reasonably satisfactory to the Issuing Bank.

          Letter of Credit Application means a letter of credit application in
the form then used by the Issuing Bank for standby letters of credit (with
appropriate adjustments to indicate that any letter of credit issued thereunder
is to be issued pursuant to, and subject to the terms and conditions of, this
Agreement).

          Lien means, when used with respect to any Person, any interest of any
other Person in any real or personal property, asset or other right owned or
being purchased or acquired by such Person which secures payment or performance
of any obligation and shall include any mortgage, lien, encumbrance, charge or
other security interest of any kind, whether arising by contract, as a matter of
law, by judicial process or otherwise.

          Loan Documents means this Agreement, the Fee Letter, the Guaranties,
the Letter of Credit Applications, the Subordination Agreements and the
Collateral Documents.

          Loans means each of the Tranche A Loans, the Tranche B Loans, the Term
A Loans, the Term B Loans and the Incremental Loans.

          Local Time means (a) with respect to Dollar Loans, New York City time,
(b) with respect to Loans denominated in Sterling, London time and (c) with
respect to Loans denominated in Euros, Brussels time.

          Management Fees means any management, consulting, non-competition,
advisory or other similar fees or payments, or any interest thereon, or
corporate expense reimbursements payable by the Company or any of its Restricted
Subsidiaries to Hollinger Inc., Hollinger International or any other Affiliate
other than the Company or any Restricted Subsidiary.

          Margin Stock means any “margin stock” as defined in any of Regulations
T, U and X of the Board of Governors of the Federal Reserve System.

          Material Adverse Effect means a material adverse effect on (a) the
condition (financial or otherwise), operations, business, prospects, properties
or assets of (i) the Company and its U.S. Subsidiaries and the Israeli
Subsidiaries, taken as a whole, (ii) FDTH and its Restricted Subsidiaries, taken
as a whole, or (iii) the Company and the Restricted Subsidiaries, taken as a
whole; or (b) the ability of the Company and the Restricted Subsidiary Obligors
taken as a whole to timely and fully perform any

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of their payment or other material obligations under this Agreement or any other
Loan Document to which they are a party.

          Moody’s means Moody’s Investors Service, Inc. or any successor rating
agency.

          Multiemployer Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company, any of its Subsidiaries, or any ERISA
Affiliate, is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

          Negative Trade Differential means with respect to any Asset Swap the
amount, if any, by which the Contributed Cash Flow of the Traded Newspaper
Assets included in such Asset Swap (as determined in good faith by the Board of
Directors of the Company) as of the date of such Asset Swap exceeds the
Contributed Cash Flow of the Traded-For Newspaper Assets included in such Asset
Swap (as so determined).

          Net Cash Proceeds means (a) with respect to any Asset Sale by any
Person, the proceeds thereof in the form of cash or cash equivalents including
payments of principal and interest in respect of deferred payment obligations
and, with respect to the contribution of the CST Real Estate in connection with
the CST Real Estate Transactions, any proceeds in excess of $35,000,000 received
from the joint venture entity created in connection therewith when received in
the form of, or stock or other assets when disposed of for, cash or cash
equivalents (except to the extent that such obligations are financed or sold
with recourse to the Company or any Restricted Subsidiary) net of (i) brokerage
commissions and other reasonable fees and expenses (including fees and expenses
of counsel and investment bankers) related to such Asset Sale, (ii) provisions
for all taxes payable as a result of such Asset Sale, provided, however, that in
the event such taxes are not actually paid or any reserve therefor is reduced,
the amount of such unpaid taxes or reserve reduction shall be deemed to be Net
Cash Proceeds which are received on the date on which it is determined that such
taxes will not be paid or such reserve is reduced, (iii) payments made to retire
indebtedness where payment of such indebtedness is secured by the assets or
properties the subject of such Asset Sale, (iv) amounts required to be paid to
any Person (other than the Company or any Restricted Subsidiary) owning a
beneficial interest in the assets subject to the Asset Sale, and (v) appropriate
amounts to be provided by the Company or any Restricted Subsidiary, as the case
may be, as a reserve, in accordance with GAAP, against any liabilities
associated with such Asset Sale and retained by the Company or any such
Restricted Subsidiary, as the case may be, after such Asset Sale, including
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such Asset Sale, (b) with respect to any issuance or sale of
Capital Stock or options, warrants or rights to purchase Capital Stock, or debt
securities or Capital Stock that have been converted into or exchanged for
Capital Stock, the proceeds of such issuance or sale in the form of cash or cash
equivalents, including payments in respect of deferred payment obligations when
received in the form of, or stock or other assets when disposed of for, cash or
cash equivalents (except to the extent that such obligations are financed or
sold with recourse to the Company or any of its Subsidiaries), net of attorneys’
fees, accountants’ fees and brokerage, consultation, underwriting and other fees
and expenses actually incurred in connection with such issuance or sale and net
of taxes paid or payable as a result thereof, (c) with respect to the issuance
of Debt, the proceeds of such issuance net of attorneys’ fees, accountants’ fees
and brokerage, consultation, underwriting and other fees and expenses actually
incurred in connection with such issuance and (d) with respect to any Casualty
Event, the amount of insurance proceeds, condemnation awards or other recoveries
(other than business interruption insurance) net of attorneys’ fees and other
fees and expenses actually incurred in connection with the collection of such
payments, in each case as reflected in a certificate from the Company delivered
to the Administrative Agent.

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Net Leverage Ratio means, as of any time, the ratio of (a) the sum of
(i) Total Funded Debt as of such time minus (ii) the amount of cash (excluding
any cash collateralizing Original Letters of Credit) held by the Borrowers and
their Restricted Subsidiaries in excess of $5,000,000 as of such time to (b)
Operating Cash Flow for the Computation Period most recently ended.

          New High Yield Notes — see Section 11.1.19.

          New Investments Basket — see Section 10.10(d).

          Newspaper Business means (a) the business of publishing and
distributing (including distributing by electronic means) newspapers, magazines
and other paid or free publications having national, regional, local or targeted
markets, including publications having limited or no news or editorial content
such as shoppers or other “total market coverage” publications and similar
publications, (b) the ownership and operation of consumer e-commerce vehicles
that complement the foregoing and (c) the ownership and operation of Investments
permitted under Section 10.10.

          1996 Senior Subordinated Indenture means that certain Indenture dated
as of February 1, 1996, as amended by First Supplemental Indenture dated
February 27, 1997, and Second Supplemental Indenture dated March 4, 1999 between
the Company and State Street Bank & Trust Company, as Trustee, relating to the
1996 Senior Subordinated Notes, as the same may hereafter be amended, amended
and restated, supplemented or otherwise modified in accordance with the terms
thereof and hereof and in effect.

          1996 Senior Subordinated Notes means the 9 1/4% Senior Subordinated
Notes due February 1, 2006 of the Company issued under the 1996 Senior
Subordinated Indenture.

          1997 Senior Indenture means that certain Senior Indenture dated as of
March 15, 1997, as amended by First Supplemental Indenture dated as of March 4,
1999 and the Second Supplemental Indenture dated March 1, 2002 between the
Company and State Street Bank & Trust Company, as Trustee, relating to the 1997
Senior Notes, as the same may hereafter be amended, amended and restated,
supplemented or otherwise modified in accordance with the terms thereof and
hereof and in effect.

          1997 Senior Notes means the 8 5/8% Senior Notes due March 15, 2005 of
the Company issued under the 1997 Senior Indenture.

          1997 Senior Subordinated Indenture means that certain Senior
Subordinated Indenture dated March 15, 1997, as amended by First Supplemental
Indenture dated as of December 23, 1998 and Second Supplemental Indenture dated
as of March 4, 1999 between the Company and State Street Bank & Trust Company,
as Trustee, relating to the 1997 Senior Subordinated Notes, as the same may
hereafter be amended, amended and restated, supplemented or otherwise modified
in accordance with the terms thereof and hereof and in effect.

          1997 Senior Subordinated Notes means the 9 1/4% Senior Subordinated
Notes due March 15, 2007 of the Company issued under the 1997 Senior
Subordinated Indenture.

          Non-Wholly Owned Restricted Subsidiary means any Restricted Subsidiary
other than a Wholly Owned Restricted Subsidiary.

          Notice of Borrowing means a notice substantially in the form of
Exhibit G-1 or such other form as may be acceptable to the Administrative Agent.

          Notice of Conversion/Continuation means a notice substantially in the
form of Exhibit G-2 or such other form as may be acceptable to the
Administrative Agent.

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Obligations means all obligations of the Borrowers or any other
Obligor under this Agreement and any other Loan Document.

          Obligor means each Borrower, Hollinger International and each other
Person (other than the Administrative Agent, any Lender or the Issuing Bank)
from time to time obligated under any Loan Document.

          Occupational Safety and Health Law means the Occupational Safety and
Health Act of 1970 and any other federal, state, local or foreign statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to or
imposing liability or standards of conduct concerning employee health and/or
safety.

          Operating Cash Flow means, for any period, an amount equal to the
Consolidated Net Income (Loss) of the Financial Group for such period, plus, to
the extent deducted in calculating such Consolidated Net Income, (a) Interest
Expense and other financing costs and expenses for such period, (b) depreciation
and amortization (including, without limitation, amortized telemarketing center
costs) for such period, (c) all taxes, whether or not deferred, in each case,
expensed in such period, and (d) other non-cash expenses (other than any
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a pre-paid cash expense
that was paid in a prior period) and all extraordinary and non-recurring
expenses as determined in accordance with GAAP for such period.

          For purposes of calculating Operating Cash Flow for the four Fiscal
Quarters most recently completed prior to any date on which an action is taken
that requires a calculation of the Senior Secured Leverage Ratio, the Total
Leverage Ratio and/or the Net Leverage Ratio, (a) any Person that is a
Restricted Subsidiary on such date (or would become a Restricted Subsidiary in
connection with the transaction that requires the determination of such ratio)
shall be deemed to have been a Restricted Subsidiary at all times during such
period, (b) any Person that is not a Restricted Subsidiary on such date (or
would cease to be a Restricted Subsidiary in connection with the transaction
that requires the determination of such ratio) shall be deemed not to have been
a Restricted Subsidiary at any time during such period, (c) if any Borrower or
any Restricted Subsidiary shall have in any manner acquired or disposed of any
operating business during or subsequent to such period, such calculation shall
be made on a pro forma basis on the assumption that such acquisition or
disposition has been completed on the first day of such period and (d) in the
case of a Restricted Subsidiary that is not a Wholly Owned Restricted
Subsidiary, the determination of the percentage of the Operating Cash Flow of
such Restricted Subsidiary that is to be included in the calculation of the
Senior Secured Leverage Ratio, the Total Leverage Ratio and the Net Leverage
Ratio shall be made on a pro forma basis on the assumption that the percentage
of the Company’s common equity interest in such Restricted Subsidiary on the
first day of such period was equivalent to its common equity interest on the
date of the determination (it being understood, in the case of foregoing clause
(c), that if such pro forma calculations have been made in accordance with
Regulation S-X under the Exchange Act, such method of calculation (but not
necessarily the adjustments) shall be presumed to be acceptable). For the
purposes of this definition, the determination of the percentage of the
Operating Cash Flow of a Restricted Subsidiary that is not a Wholly Owned
Restricted Subsidiary that is to be included in the calculation of Operating
Cash Flow shall be made on a quarter by quarter basis based on the percentage of
the Company’s common equity interest in such Restricted Subsidiary on the last
day of each quarter during the relevant period (it being understood that, if
such pro forma calculations for a quarter shall have been made in accordance
with Regulation S-X under the Exchange Act, such method of calculation (but not
necessarily the adjustments) shall be presumed to be acceptable).

          Option Tax Indemnity Agreement means the letter agreement dated
May 31, 1996 between FDTH and West Ferry relating to tax indemnification in
connection with the options proposals made pursuant to the Scheme.

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Organic Document means, relative to any Person, its certificate of
incorporation, its by-laws, its memorandum and articles of association,
partnership agreement, operating agreement, share designations or similar
organizational documents and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of Capital
Stock.

          Original Administrative Agent — see the Recitals.

          Original Issuing Bank — see the Recitals.

          Original Lenders — see the Recitals.

          Original Letters of Credit mean letters of credit issued by the
Original Issuing Bank which are cash collateralized and are not part of the
Facilities.

          Outside Payments — see the Section 10.9(b).

          Palestine Post means The Palestine Post Limited, an Israeli
corporation.

          Paper Purchase & Management Limited means Paper Purchase & Management
Limited, a limited liability company incorporated under the laws of England and
Wales.

          Participant — see Section 15.10.

          Participating Member State means any member state of the European
Community that adopts or has adopted the Euro as it lawful currency in
accordance with legislation of the Community relating to Economic and Monetary
Union.

          Payment Date — see Section 6.2.4(d).

          PBGC means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

          Pension Plan means (a) a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to title IV of ERISA (other than a
Multiemployer Plan), and to which the Company, any Subsidiary, or any ERISA
Affiliate may have any liability, including any liability by reason of having
been a substantial employer within the meaning of Section 4063 of ERISA at any
time during the preceding five years or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA and (b) a “pension plan”, as
such term is defined in the Pension Benefits Act (Ontario) or under other
applicable pension laws, and to which the Company or any Subsidiary or any trade
or business of any of them may have any actual, contingent or potential
liability at any time during the preceding five years.

          Permitted Payments — see Section 10.9(c).

          Person means any natural person, corporation, partnership, limited
liability company, trust, association, governmental authority or unit, or any
other entity, whether acting in an individual, fiduciary or other capacity.

          Pledge Agreements means the Hollinger International Pledge Agreement,
the Company Pledge Agreement, and each U.S. Pledge Agreement.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Preferred Stock means, with respect to any Person, any Capital Stock
of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class in such Person.

          Prepayment Premium — see Section 6.2.7(b).

          Pricing Grid means the Pricing Grid set forth on Schedule 1.2.

          Printing Joint Ventures means each of West Ferry (unless West Ferry
has become a Wholly Owned Restricted Subsidiary), Trafford Park and Paper
Purchase & Management Limited.

          Purchase Money Lien — see Section 10.8(d).

          Qualified Hedge Counterparty means any Person which, at the time the
applicable Hedging Agreement was entered into, was Wachovia Bank, a Lender or an
Affiliate of a Lender.

          Recipient Taxes — see Section 7.6(a).

          Redeemable Capital Stock means any Capital Stock that, either by its
terms, by the terms of any security into which it is convertible or exchangeable
or otherwise, is, or upon the happening of an event or passage of time would be,
required to be redeemed prior to the latest Stated Maturity Date or is
redeemable at the option of the holder thereof at any time prior to the latest
Stated Maturity Date, or is convertible into or exchangeable for debt securities
at any time prior to the latest Stated Maturity Date at the option of the holder
thereof; provided, however, that Redeemable Capital Stock shall not include any
Redeemable Capital Stock of the Company or any of its Restricted Subsidiaries so
long as such shares are owned by the Company or a Restricted Subsidiary or by
Hollinger International or one of its Affiliates (provided such shares are
pledged to the Administrative Agent).

          Regulated Materials means any toxic substance, hazardous substance,
hazardous material, hazardous chemical or hazardous waste defined or qualifying
as such in (or for the purposes of) any Environmental Law, or any pollutant or
contaminant, and shall include, but not be limited to, petroleum, including
crude oil or any fraction thereof which is liquid at standard conditions of
temperature or pressure (60 degrees Fahrenheit and 14.7 pounds per square inch
absolute), any radioactive material, including, but not limited to, any source,
special nuclear or by-product material as defined at 42 U.S.C. section 2011 et
seq., as amended from time to time, polychlorinated biphenyls and asbestos in
friable form or condition.

          Related Fund means, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

          Required Lenders means Lenders having an aggregate Voting Percentage
of more than 50%.

          Required Revolving Lenders means Revolving Lenders holding more than
50% of the Revolving Commitments or, if such Revolving Commitments have expired
or terminated, more than 50% of the Revolving Loans.

          Restricted Payments — see Section 10.9(a).

          Restricted Subsidiary means each Subsidiary of any Borrower, other
than any Subsidiary designated from time to time by the Board of Directors of
the applicable Borrower as an “Unrestricted

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Subsidiary” in accordance with Section 10.26 of this Agreement or which is
otherwise an “Unrestricted Subsidiary” hereunder.

          Restricted Subsidiary Obligor means any Restricted Subsidiary which is
a Borrower or Guarantor.

          Restricted Subsidiary Investments — see Section 10.9(b)(iv).

          Revolving Commitment Termination Date means the earliest of
(a) September 30, 2008, and (b) such other date on which the Revolving
Commitments shall terminate pursuant to Section 12.

          Revolving Commitments means the Tranche A Commitments and the Tranche
B Commitments.

          Revolving Lender means, at any time, any Lender which then has a
Revolving Commitment or is owed a Revolving Loan or has a participation in any
Letter of Credit.

          Revolving Loan means each of the Tranche A Loans and the Tranche B
Loans.

          Revolving Percentage means, relative to any Revolving Lender, the
percentage which (a) the amount of such Revolving Lender’s Individual Revolving
Commitment is of (b) the aggregate amount of the Total Revolving Commitments of
all Revolving Lenders. The initial Revolving Percentage for each Revolving
Lender is set forth opposite such Revolving Lender’s name on Schedule 1.1.

          Scheme means the acquisition in August, 1996 by FDTH of the publicly
held shares of Telegraph not owned by FDTH or any of its Affiliates which was
effected by way of a “Scheme of Arrangement” under Section 425 of the Companies
Act of 1985.

          SEC means the Securities and Exchange Commission.

          Secured Obligations means, collectively, (a) the Obligations, and
(b) any obligation of a Borrower under any Hedging Agreement with a Qualified
Hedge Counterparty.

          Security Agreements means the Company Security Agreement and each U.K.
Security Agreement.

          Security Trustee means Wachovia Bank, N.A. in its capacity as security
trustee with respect to Loan Documents granting collateral security by the U.K.
Obligors.

          Senior Secured Funded Debt means Total Funded Debt which constitutes
secured Total Funded Debt (excluding in any event the New High Yield Notes and
excluding in any event any other unsecured Total Funded Debt).

          Senior Secured Leverage Ratio means, as of any time, the ratio of (a)
Senior Secured Funded Debt as of such time to (b) Operating Cash Flow for the
most recently ended Computation Period.

          Sole Lead Arranger means Wachovia Securities.

          Standard & Poor’s means Standard and Poor’s Ratings Services, a
division of The McGraw Hill Companies, Inc. or any successor rating agency.

          State means any state in the United States or the District of
Columbia.

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Stated Amount means, with respect to any Letter of Credit at any date
of determination, the maximum aggregate amount available thereunder at any time
during the then ensuing term of such Letter of Credit under any and all
circumstances, plus the aggregate amount of all unreimbursed payments and
disbursements under such Letter of Credit.

          Stated Maturity Date means (a) in the case of Term A Loans,
September 30, 2008, (b) in the case of Term B Loans, September 30, 2009, and
(c) in the case of Incremental Loans, the date set forth in the applicable
Supplement.

          STDS means Sun Times Distribution Systems, Inc., a Delaware
corporation.

          Sterling and £ mean the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

          Subordination Agreements means the Subsidiary Subordination Agreement,
and any other subordination agreement which may be executed from time to time by
the Company or any Restricted Subsidiary in favor of the Administrative Agent.

          Subsidiary means any Person, a majority of the Voting Stock,
membership interests or other equity interests (in the case of Persons other
than corporations) of which is at the time owned, directly or indirectly, by the
Company and/or its other Subsidiaries. Unless the context otherwise requires,
each reference to Subsidiaries herein shall be a reference to Subsidiaries of
the Company; provided that none of HCNLP, West Ferry, Trafford Park, Paper
Purchase & Management Limited, The Newspaper Licensing Agency Limited, Brand
Movers Limited, Great West Newspaper Group Ltd., DTY Limited, ECO Log
Environmental Risk Information Service Ltd. and Fundata Canada Inc. shall be
deemed a Subsidiary of the Company for purposes of this Agreement unless and
until such time as the Company directly or indirectly owns 100% of the Voting
Stock of such Person.

          Subsidiary Notes means, collectively, any promissory note issued, now
or in the future, by any Restricted Subsidiary of the Company in favor of the
Company or another Restricted Subsidiary which is a Restricted Subsidiary
Obligor each substantially in form and substance satisfactory to the
Administrative Agent and any extensions, renewals or amendments of any of the
foregoing.

          Subsidiary Security Agreements means, collectively, any security
agreement or other security or collateral instrument or documents in form and
substance approved by the Administrative Agent issued or given by any Restricted
Subsidiary in favor of the Company or another Restricted Subsidiary which is a
Restricted Subsidiary Obligor, as the case may be, to secure Debt of such
Restricted Subsidiary under a Subsidiary Note.

          Subsidiary Subordination Agreement means the subordination agreement
dated as of the Amendment Effective Date among certain Restricted Subsidiaries
and the Administrative Agent, substantially in the form of Exhibit F, as
amended, supplemented or otherwise modified from time to time.

          Supplement — see Section 3.3.

          Synthetic Lease means a lease transaction under which the parties
intend that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended, and
(b) the lessee will be entitled to various benefits ordinarily available to
owners (as opposed to lessees) of like property. Debt under a Synthetic Lease
shall be an amount equal to the sum of (i) all rental obligations of such Person
as lessee under Synthetic Leases which are attributable to

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



principal and (ii) all payment obligations of such Person under Synthetic Leases
assuming such Person exercises the option to purchase the leased property at the
end of the lease term.

          TAHL means Telegraph Australian Holdings Limited, a company
incorporated under the laws of England and Wales and domesticated in the United
States.

          Tax Allocation Agreement means a tax allocation agreement
substantially in the form of Exhibit G executed by the Company and its
Restricted Subsidiaries incorporated in the United States, as amended, modified
or supplemented from time to time.

          Tax Indemnity Agreements means, collectively, (a) the DT Holdings
Limited Group Relief Agreement dated June 23, 1992 among DTH, FDTH and
Telegraph, (b) the Deed of Indemnity dated June 23, 1992 entered into by
Hollinger Inc., DTH and FDTH in favor of Telegraph, (c) the Agreement Relating
to the Surrender of Advance Corporation Tax dated June 23, 1992 among DTH, FDTH
and Telegraph and (d) the Option Tax Indemnity Agreement.

          Taxes and Tax, relative to any Person, means taxes, assessments or
other governmental charges, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto imposed upon such Person,
its income or any of its properties, franchises or assets (excluding, in the
case of payments made to a Lender or the Administrative Agent, the following
taxes (all of the following taxes being “Excluded Taxes”): (a) taxes imposed
upon or measured by the overall net income of such Lender or the Administrative
Agent (including franchise taxes imposed in lieu thereof) by the jurisdiction
under the laws of which such Lender or the Administrative Agent, as the case may
be, is organized or any political subdivision thereof or by the jurisdiction in
which such Lender’s or the Administrative Agent’s Lending Office or principal
office is located or any political subdivision thereof, or (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above).

          Telegraph — see the Preamble.

          Term A Lender means, at any time, any Lender which has a commitment to
make a Term A Loan under Section 2.1.3 or which is owed a Term A Loan; the
initial Term A Lenders are set forth on Schedule 1.1 as those Lenders with an
amount set forth across from their name under the heading “Term A Loan”.

          Term A Loans means the Term A Loans made pursuant to Section 2.1.3.

          Term A Percentage means, relative to any Term A Lender at any time,
the percentage which such Term A Lender’s then outstanding, aggregate principal
amount of all Term A Loans is of the aggregate principal amount of Term A Loans
of all Term A Lenders. The initial Term A Percentage for each Term A Lender is
set forth opposite such Term A Lender’s name on Schedule 1.1.

          Term A Reduction Percentage means the percentage which (a) the sum of
the aggregate outstanding principal amount of Term A Loans is of (b) the sum of
(i) the aggregate outstanding principal amount of all Term A Loans plus (ii) the
aggregate outstanding principal amount of all Term B Loans plus (iii) the
aggregate outstanding principal amount of all Incremental Loans.

          Term B Lender means, at any time, any Lender which has a commitment to
make a Term B Loan under Section 2.1.4 or which is owed a Term B Loan; the
initial Term B Lenders are set forth on Schedule 1.1 as those Lenders with an
amount set forth across from their name under the heading “Term B Loan”.

          Term B Loan Offer — see Section 6.2.4(d).

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Term B Loans means the Term B Loans made pursuant to Section 2.1.4.

          Term B Percentage means, relative to any Term B Lender at any time,
the percentage which such Term B Lender’s then outstanding, aggregate principal
amount of all Term B Loans is of the aggregate principal amount of Term B Loans
of all Term B Lenders. The initial Term B Percentage for each Term B Lender is
set forth opposite such Term B Lender’s name on Schedule 1.1.

          Term B Reduction Percentage means the percentage which (a) the sum of
the aggregate outstanding principal amount of Term B Loans is of (b) the sum of
(i) the aggregate outstanding principal amount of all Term A Loans plus (ii) the
aggregate outstanding principal amount of all Term B Loans plus (iii) the
aggregate outstanding principal amount of all Incremental Loans.

          Term Lenders means, collectively, the Term A Lenders and the Term B
Lenders.

          Term Loan Reduction Amount means (a) with respect to Term A Loans, an
amount equal to the Term A Reduction Percentage of the Applicable Proceeds
Amount or Excess Cash Flow Payment, as the case may be, (b) with respect to Term
B Loans, an amount equal to the Term B Reduction Percentage of the Applicable
Proceeds Amount or Excess Cash Flow Payment, as the case may be and (c) with
respect to Incremental Loans, the Incremental Reduction Percentage of the
Applicable Proceeds Amount or Excess Cash Flow Payment, as the case may be.

          Term Loans means, collectively, the Term A Loans and the Term B Loans.

          Toronto Dominion means Toronto Dominion (Texas), Inc.

          Total Funded Debt means Debt of the Financial Group pursuant to
clauses (a), (b), (d) (to the extent provided for in the last sentence of this
definition), (e), (f), (g), (h), (i), (j), and (k) (to the extent it constitutes
Debt described in the foregoing clauses) of the definition of Debt including
Capital Leases, Synthetic Leases, guarantees, and the outstanding redeemable
preference shares of any Restricted Subsidiary held by Persons other than the
Company or the Restricted Subsidiaries minus (to the extent otherwise included
in the aggregate Debt of the Financial Group) (x) Debt of the Company to
Restricted Subsidiaries and Debt of Restricted Subsidiaries to the Company or to
other Restricted Subsidiaries and (y) Original Letters of Credit. In the event
the amount of net obligations of the Company and its Restricted Subsidiaries, if
any, under Hedging Agreements (excluding Hedging Agreements with respect to the
Loans) (determined on a mark-to-market basis) exceeds $10,000,000, the amount of
such entire net obligations shall be included as Total Funded Debt.

          Total Leverage Ratio means, as of any time, the ratio of (a) Total
Funded Debt as of such time to (b) Operating Cash Flow for the most recently
ended Computation Period.

          Total Outstanding Revolving Amount means, on any date, the sum of
(a) the Dollar Equivalent of the aggregate outstanding principal amount of all
Revolving Loans plus (b) the Dollar Equivalent of the Stated Amount of all
outstanding Letters of Credits as of such date.

          Total Return Equity Swap means the OTC Single Forward Share Purchase
Transaction dated October 1, 1998, the Equity Forward Purchase Transaction dated
September 30, 1998, and any other forward share purchase arrangements entered
into by Hollinger International, together with any amendments, modifications, or
extensions thereof.

          Total Revolving Commitments means $45,000,000, as reduced in
accordance with Section 6 hereof.

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Traded Newspaper Assets — see definition of “Asset Swap.”

          Traded-For Newspaper Assets — see definition of “Asset Swap.”

          Trafford Park means Trafford Park Printers Limited, a limited
liability company incorporated under the laws of England and Wales.

          Tranche A Commitment means as to any Revolving Lender the commitment
of such Revolving Lender to make Tranche A Loans to and to issue or participate
in Tranche A Letters of Credit for the account of the Company pursuant to
Section 2.1.1. The initial amount of the Tranche A Commitment of each Revolving
Lender is set forth on Schedule 1.1.

          Tranche A Credit Extension means making any Tranche A Loan or issuing
or extending the expiry date of any Tranche A Letter of Credit.

          Tranche A Letters of Credit — see Section 2.1.1.

          Tranche A Loans — see Section 2.1.1.

          Tranche A Outstanding Amount means, on any date, the sum of (a) the
Dollar Equivalent of the aggregate outstanding principal amount of all Tranche A
Loans plus (b) the Dollar Equivalent of the Stated Amount of all outstanding
Tranche A Letters of Credit as of such date.

          Tranche B Commitment means as to any Revolving Lender the commitment
of such Revolving Lender to make Tranche B Loans to and to issue or participate
in Tranche B Letters of Credit for the account of Telegraph pursuant to Section
2.1.2. The initial amount of the Tranche B Commitment of each Revolving Lender
is set forth on Schedule 1.1.

          Tranche B Credit Extension means making any Tranche B Loan or issuing
or extending the expiry date of any Tranche B Letter of Credit.

          Tranche B Letters of Credit — see Section 2.1.2.

          Tranche B Loans — see Section 2.1.2.

          Tranche B Outstanding Amount means, on any date, the sum of (a) the
Dollar Equivalent of the aggregate outstanding principal amount of all Tranche B
Loans plus (b) the Dollar Equivalent of the Stated Amount of all outstanding
Tranche B Letters of Credit as of such date.

          Treaty Lender — see Section 7.7.

          Trilon Financing means the loan agreement and related documentation
dated September 30, 2002 between Hollinger International and Trilon
International Inc., as amended or otherwise modified prior to the Amendment
Effective Date.

          Trustee Proceeds means (a) the portion of the proceeds of Loans made
on the Amendment Effective Date which are deposited by the Administrative Agent
with the applicable Trustees on the Amendment Effective Date pursuant to
Section 11.1.18, and (b) any other funds deposited with such applicable
Trustees, in each case, pending their application as payment of the 1996 Senior
Subordinated Notes and the 1997 Senior Subordinated Notes.

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          U.K. Obligor means any of HUKH, DTH, FDTH, Telegraph and each other
U.K. Subsidiary which is an Obligor, but shall not include TAHL.

          U.K./Non U.S. Exemption Agreement — see Section 7.6.

          U.K. Security Agreement means any debenture substantially in the form
of Exhibit B-2 (with such changes therein as are acceptable to the
Administrative Agent) executed pursuant to this Agreement on the Amendment
Effective Date (including each U.K. Security Agreement referred to in
Section 11.1.7) or which may hereafter be executed from time to time by any
Restricted Subsidiary, as such U.K. Security Agreements may be amended,
supplemented or otherwise modified from time to time.

          U.K. Subsidiary means each Restricted Subsidiary incorporated under
the laws of England and Wales.

          U.K. Subsidiary Guaranty means any guarantee substantially in the form
of Exhibit C-3 (with such changes therein as are acceptable to the
Administrative Agent) executed pursuant to this Agreement on the Amendment
Effective Date (including each U.K. Subsidiary Guaranty dated the Amendment
Effective Date referred to in Section 11.1.5) or which may hereafter be executed
from time to time by any U.K. Subsidiary, as such U.K. Subsidiary Guarantees may
be amended, supplemented, or otherwise modified from time to time.

          U.K./U.S. Exemption Agreement — see Section 7.6.

          Unmatured Event of Default means any event which if it continues
uncured will, with lapse of time or notice or lapse of time and notice,
constitute an Event of Default.

          Unrestricted Subsidiary means any Subsidiary of any Borrower, which is
not a Restricted Subsidiary; provided, however, that a Person may not be
designated as an Unrestricted Subsidiary unless (a) the creditors of such Person
have no direct or indirect recourse (including recourse with respect to the
payment of principal or interest on indebtedness of such Unrestricted
Subsidiary) to the Borrowers or a Restricted Subsidiary and (b) a default by
such Person on any of its indebtedness will not result in, or permit any holder
of indebtedness of the Borrowers or a Restricted Subsidiary to declare, a
default on such indebtedness of the Borrowers or a Restricted Subsidiary or
cause the payment thereof to be accelerated or payable prior to its stated
maturity. Any subsidiary of an Unrestricted Subsidiary, and any subsidiary of
any Borrower organized under the laws of Canada or any province or territory
thereof, and each of Hollinger Digital Inc. and each of its Subsidiaries shall
be an Unrestricted Subsidiary.

          U.S. Base Rate means the rate per annum determined by the
Administrative Agent to be the rate of interest announced by Wachovia Bank in
Charlotte, North Carolina as its reference rate for the determination of
interest rates for loans of varying maturities in Dollars to United States
residents of varying degrees of creditworthiness and being quoted at such time
by Wachovia Bank in Charlotte, North Carolina as its “prime rate” from time to
time, changing when and as said rate changes, it being understood that such rate
is not necessarily the lowest rate of interest provided to borrowers by the
quoting institution.

          U.S. Exemption Agreement — see Section 7.6.

          U.S. Exemption Representation — see Section 7.6.

          U.S. Pledge Agreement means a pledge agreement substantially in the
form of Exhibit D-3 (with such changes therein as are acceptable to the
Administrative Agent) executed pursuant to this Agreement on the Amendment
Effective Date (including each U.S. Pledge Agreement referred to in Section
11.1.6)

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



or which may hereafter be executed from time to time with respect to the Capital
Stock of any U.S. Subsidiary, as such U.S. Pledge Agreements may be amended,
supplemented or otherwise modified from time to time.

          U.S. Subsidiary means any Restricted Subsidiary organized under the
laws of any state in the United States of America or the District of Columbia.

          U.S. Subsidiary Guaranty means the Third Amended and Restated Guaranty
dated as of the Amendment Effective Date executed by the U.S. Subsidiaries and
TAHL in favor of the Lenders and the Administrative Agent substantially in the
form of Exhibit C-2, as amended, supplemented or otherwise modified from time to
time.

          Voting Percentage means, relative to any Lender at any time, the
percentage which:



       (a) the sum of (i) such Lender’s aggregate principal amount of Term A
Loans, plus (ii) such Lender’s aggregate principal amount of Term B Loans, plus
(iii) such Lender’s aggregate principal amount of Incremental Loans, plus
(iv) such Lender’s Individual Revolving Commitment or, following the termination
of the Revolving Commitments, its Individual Outstanding Revolving Amount

is of



       (b) the sum of (i) the aggregate principal amount of all Term A Loans,
plus (ii) the aggregate principal amount of all Term B Loans, plus (iii) the
aggregate principal amount of Incremental Loans, plus (iv) the Total Revolving
Commitments or, following the termination of the Revolving Commitments, the
Total Outstanding Revolving Amount.

     Each Lender’s initial Voting Percentage is set forth opposite such Lender’s
name on Schedule 1.1.

          Voting Stock means stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the board of directors, managers or trustees
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

          Wachovia Bank — see the Preamble.

          Wachovia Securities — see the Preamble.

          Welfare Plan means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA, other than a “multiemployer plan” as such term is defined
in Section 3(37) of ERISA, or any other employee benefit plan or arrangement in
respect of which or in connection with which a Lien may arise pertaining to any
contribution obligation or other obligation thereunder as a matter of statute or
by operation of law, other than a Pension Plan or a “multiemployer plan” as such
term is defined in Section 3(37) of ERISA, to which the Company or any
Subsidiary or any trade or business of any of them may have any actual,
contingent or potential liability at any time during the preceding five years.

          West Ferry means West Ferry Printers Limited, a limited liability
company incorporated under the laws of England and Wales.

          Wholly Owned Restricted Subsidiary means a Restricted Subsidiary, all
the outstanding Capital Stock (other than directors’ qualifying shares) of which
are owned by the Company or another Wholly Owned Restricted Subsidiary.

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          Withdrawal Liability has the meaning specified in Part I of Subtitle E
of Title IV of ERISA.

          SECTION 2  Commitments of the Lenders; Types of Loans; Letters of
Credit; Borrowing Loan Accounts.

          2.1 Commitments.

          2.1.1 Tranche A Commitment. On and subject to the terms and conditions
of this Agreement, (a) each of the Revolving Lenders, severally and for itself
alone, agrees to make loans to the Company on a revolving basis (the “Tranche A
Loans”) from time to time before the Revolving Commitment Termination Date in
such Revolving Lender’s Revolving Percentage of such aggregate amounts as the
Company may from time to time request from all Revolving Lenders under the
aggregate Tranche A Commitments, provided that (i) the aggregate principal
amount of all Tranche A Loans which all Revolving Lenders shall have outstanding
at any one time shall not exceed an amount equal to (A) the aggregate amount of
the Tranche A Commitments minus (B) the Stated Amount of all outstanding Tranche
A Letters of Credit and (ii) the making of such Loans shall be subject to the
limitation contained in Section 2.2(c); and (b) the Issuing Bank agrees to issue
Letters of Credit at the request of and for the account of the Company (the
“Tranche A Letters of Credit”), from time to time before the Revolving
Commitment Termination Date and, as more fully set forth in Section 2.7, each
Revolving Lender agrees to purchase a participation in each such Tranche A
Letter of Credit, provided that (i) the aggregate Stated Amount of all Tranche A
Letters of Credit shall not at any time exceed the lesser of (A) the Dollar
Equivalent of $25,000,000 or (B) an amount equal to (x) the aggregate amount of
the Tranche A Commitments minus (y) the aggregate principal amount of all
outstanding Tranche A Loans and (ii) the issuance of such Letters of Credit
shall be subject to the limitations contained in Section 2.2(e).

          2.1.2 Tranche B Commitment. On and subject to the terms and conditions
of this Agreement, (a) each of the Revolving Lenders, severally and for itself
alone, agrees to make loans to Telegraph on a revolving basis (the “Tranche B
Loans”) from time to time before the Revolving Commitment Termination Date in
such Revolving Lender’s Revolving Percentage of such aggregate amounts as
Telegraph may from time to time request from all Revolving Lenders under the
aggregate Tranche B Commitments, provided that (i) the aggregate principal
amount of all Tranche B Loans which all Revolving Lenders shall have outstanding
at any one time shall not exceed an amount equal to (A) the aggregate amount of
the Tranche B Commitments minus (B) the Stated Amount of all outstanding Tranche
B Letters of Credit and (ii) the making of such Loans shall be subject to the
limitations contained in Section 2.2(c); and (b) the Issuing Bank agrees to
issue Letters of Credit at the request and for the account of Telegraph (the
“Tranche B Letters of Credit”) from time to time before the Revolving Commitment
Termination Date and, as more fully set forth in Section 2.7, each Revolving
Lender agrees to purchase a participation in each such Tranche B Letter of
Credit, provided that (i) the aggregate Stated Amount of all Tranche B Letters
of Credit shall not at any time exceed the lesser of (A) the Dollar Equivalent
of $25,000,000 or (B) an amount equal to (x) the aggregate amount of all Tranche
B Commitments minus (y) the aggregate principal amount of all outstanding
Tranche B Loans and (ii) the issuance of such Letters of Credit shall be subject
to the limitations contained in Section 2.2(e).

          2.1.3 Term A Loan Commitment. On and subject to the terms and
conditions of this Agreement, each of the Term A Lenders, severally and for
itself alone, agrees to make, on the Amendment Effective Date, a loan to FDTH
equal to its Term A Percentage of the aggregate principal amount of Term A Loans
requested by FDTH from all Term A Lenders on such date; provided that the
aggregate Term A Loans requested shall not exceed $45,000,000.

          2.1.4 Term B Loan Commitment. On and subject to the terms and
conditions of this Agreement, each of the Term B Lenders, severally and for
itself alone, agrees to make, on the Amendment Effective Date, a loan to FDTH
equal to its Term B Percentage of the aggregate principal

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS



amount of Term B Loans requested by FDTH from all Term B Lenders on such date;
provided that the aggregate Term B Loans requested shall not exceed
$220,000,000.

          2.2  Lenders Not Required To Make Credit Extensions. The Borrowers may
not request, and no Revolving Lender will be required to make, any Credit
Extension if, immediately after giving effect to such Credit Extension, and the
application of the proceeds thereof to the extent applied to the repayment of
Credit Extensions,



       (a) the Tranche A Outstanding Amount would exceed the aggregate amount of
the Tranche A Commitments,          (b) the Tranche B Outstanding Amount would
exceed the aggregate amount of the Tranche B Commitments,          (c) the Total
Outstanding Revolving Amount would exceed the Total Revolving Commitments,    
     (d) such Lender’s Individual Outstanding Revolving Amount would exceed such
Lender’s Individual Revolving Commitment, or          (e) the aggregate Stated
Amount of all Letters of Credit would exceed $25,000,000.

          2.3  Various Types of Loans.  (a)  Revolving Loans may be borrowed in
Dollars, or Alternate Currencies. Each Revolving Loan denominated in Dollars
shall be either a Floating Rate Loan or a Eurocurrency Loan (each a “type” of
Loan), as the Company or Telegraph, as the case may be, shall specify in the
related notice of borrowing or conversion pursuant to Section 2.4 or 2.5. Each
Revolving Loan denominated in an Alternate Currency shall be a Eurocurrency
Loan.

          (b)  Term A Loans and Term B Loans may be borrowed in Dollars. Each
Term A Loan and Term B Loan may be divided into types which are either a
Floating Rate Loan or a Eurocurrency Loan, as FDTH shall specify in the related
notice of borrowing or conversion pursuant to Section 2.4 or 2.5.

          (c)  Incremental Loans may be borrowed in Dollars or Sterling as
indicated in the applicable Supplement. Each Incremental Loan denominated in
Dollars shall be either a Floating Rate Loan or a Eurocurrency Loan (each a
“type” of Loan), as the applicable Borrower shall specify in the related notice
of borrowing or conversion pursuant to Section 2.4 or 2.5. Each Incremental Loan
denominated in Sterling shall be a Eurocurrency Loan.

          (d)  Floating Rate Loans and Eurocurrency Loans may be outstanding at
the same time, provided that (i) not more than 12 different Interest Periods in
the aggregate shall be in effect at any one time under the Facilities, (ii) the
aggregate principal amount of each Eurocurrency Loan denominated in Dollars
shall at the time of each borrowing and conversion be at least $1,000,000 and an
integral multiple of $500,000, (iii) the aggregate principal amount of each
Eurocurrency Loan denominated in an Alternate Currency shall at all times be at
least the Dollar Equivalent of $1,000,000 and an integral multiple of $500,000
and (iv) the aggregate principal amount of each Floating Rate Loan shall at the
time of each borrowing be at least the lesser of (A) $1,000,000 and an integral
multiple of $500,000 and (B) the remaining amount of the applicable Facility.
All borrowings, conversions and repayments of Loans, subject to Section 4, shall
be effected so that, within each Facility, each Revolving Lender in the
applicable Facility will have a pro rata share (according to its Revolving
Percentage) of all types and Groups of Revolving Loans, each Term A Lender will
have a pro rata share (according to its Term A Percentage) of all types and
Groups of Term A Loans, each Term B Lender will have a pro rata share (according
to its Term B Percentage) of all types and Groups of Term B Loans and each
Incremental

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Lender will have a pro rata share (according to its Incremental Percentage) of
all types and Groups of the applicable tranche of Incremental Loans.

          2.4  Borrowing Procedures. A Borrower shall give telephonic notice
(promptly followed by an executed Notice of Borrowing) to the Administrative
Agent of its proposed Loan not later than (a) in the case of a Floating Rate
Loan, 12:00 p.m. (New York City time) at least one Business Day prior to the
proposed date of such borrowing, and (b) in the case of a Eurocurrency Loan,
12:00 p.m. (New York City time) at least three Business Days prior to the
proposed date of such borrowing. Eurocurrency Loans having the same Interest
Period are sometimes called a “Group.” Each such notice shall be effective upon
receipt by the Administrative Agent, shall be irrevocable, and shall specify the
date, amount and type of borrowing and, in the case of a Eurocurrency Loan, the
applicable currency and initial Interest Period therefor; provided, however,
that anything in this Section 2.4 to the contrary notwithstanding, any Loans
advanced on the Amendment Effective Date shall be advanced as Floating Rate
Loans. Promptly upon receipt of such notice, the Administrative Agent shall
advise each Lender thereof. Not later than 12:00 p.m. (New York City time) on
the date of a proposed borrowing, each Lender shall provide the Administrative
Agent (by fed wire) at the Administrative Agent’s designated Lending Office with
immediately available funds in the applicable currency covering such Lender’s
applicable percentage of such borrowing and, subject to the satisfaction of the
conditions precedent set forth in Section 11 with respect to such borrowing, the
Administrative Agent shall pay over the requested amount to the applicable
Borrower on the requested borrowing date. Each borrowing shall be on a Business
Day. Each borrowing denominated in Dollars shall be in an aggregate amount of at
least $1,000,000 and an integral multiple of $500,000 and the aggregate
principal amount of each Group of Eurocurrency Loans in an Alternate Currency
shall at all times be the Dollar Equivalent of at least $1,000,000 and an
integral multiple of $500,000. To the extent funds are received from the
Lenders, the Administrative Agent shall make such funds available to the
applicable Borrower (i) with respect to Floating Rate Loans, at the
Administrative Agent’s office in New York and (ii) with respect to Eurocurrency
Loans at the Administrative Agent’s Lending Office for such currency, in each
case by wire transfer to the account the applicable Borrower shall have
specified in its borrowing request in compliance with this Agreement.

          2.5  Procedures for Conversion of Type of Loan. Subject to the
provisions of Section 2.2, any Borrower may convert all or any part of its
outstanding Tranche A Loans, Tranche B Loans, Term A Loans, Term B Loans or
Incremental Loans into Loans of a different type by giving telephonic notice
(promptly followed by an executed Notice of Continuation/Conversion) to the
Administrative Agent not later than 10:00 a.m. (New York City time) (a) in the
case of conversion of a Floating Rate Loan into a Eurocurrency Loan in the same
currency, at least three Business Days prior to the proposed date of conversion,
and (b) in the case of conversion of a Eurocurrency Loan in one currency to a
Floating Rate Loan of the same currency on any date other than the last day of
the applicable Interest Period, at least two Business Days prior to the proposed
date of conversion. Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date and
amount of such conversion, the Loan to be so converted, the type of Loan to be
converted into and, in the case of a conversion into a Eurocurrency Loan, the
initial Interest Period therefor. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof. Subject to Sections 2.11
and 2.12, such Loan shall be so converted on the requested date of conversion.
Each conversion shall be on a Business Day. Notwithstanding the foregoing, no
Borrower shall be entitled to convert (a) Loans denominated in one currency into
Loans in another currency, (b) Eurocurrency Loans denominated in an Alternate
Currency into a Floating Rate Loan, (c) Loans under one Facility into Loans
under another Facility or (d) during the continuance of any Event of Default,
convert Floating Rate Loans into Eurocurrency Loans.

          2.6  Letter of Credit Procedures. The Company or Telegraph, as the
case may be, shall give notice to the Issuing Bank of the proposed issuance of
each Letter of Credit on a Business Day which is at least three Business Days
(or such lesser period as to which the Issuing Bank may agree) prior to the

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS



proposed date of issuance of such Letter of Credit. Each such notice shall be
accompanied by a Letter of Credit Application, duly executed by the Company or
Telegraph, as the case may be (and if a Restricted Subsidiary is to be a
co-applicant, such Restricted Subsidiary), and in all respects satisfactory to
the Issuing Bank, together with such other documentation as the Issuing Bank may
reasonably request in support thereof, it being understood that each Letter of
Credit Application shall specify, among other things, the date on which the
proposed Letter of Credit is to be issued, the amount of the Letter of Credit,
the expiration date of such Letter of Credit (which shall not be later than the
earlier of (x) one year from the date of issuance and (y) five Business Days
prior to the Revolving Commitment Termination Date), the currency in which such
Letter of Credit is to be issued and whether such Letter of Credit is to be
transferable in whole or in part. Subject to the satisfaction of the conditions
precedent set forth in Section 11 with respect to the issuance of such Letter of
Credit, the Issuing Bank shall issue such Letter of Credit on the requested
issuance date. The Company shall not be entitled to request the issuance of a
Letter of Credit for the account of any Unrestricted Subsidiary, any U.K.
Obligor or any Restricted Subsidiary which is not a Restricted Subsidiary
Obligor and shall only be entitled to request Letters of Credit denominated in
Dollars. Telegraph shall not be entitled to request the issuance of a Letter of
Credit for the account of any Person other than itself or a U.K. Obligor and
shall only be entitled to request Letters of Credit denominated in Sterling.

          2.7 Participations in Letters of Credit. Concurrently with the
issuance of each Letter of Credit, the Issuing Bank shall be deemed to have sold
and transferred to each other Revolving Lender, and each other Revolving Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such other Revolving Lender’s Revolving
Percentage, in such Letter of Credit and the applicable Borrower’s reimbursement
obligations with respect thereto. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Bank’s “participation” therein. The Issuing Bank hereby agrees, upon
request of any Revolving Lender, to deliver to such Revolving Lender a list of
all outstanding Letters of Credit, together with such information related
thereto as such other Lender may reasonably request.

          2.8 Reimbursement Obligations. Each Borrower hereby unconditionally
and irrevocably agrees to reimburse the Issuing Bank for each payment or
disbursement made by the Issuing Bank under any Letter of Credit issued at its
request whether or not for its account honoring any demand for payment made by
the beneficiary thereunder, in each case on the date that such payment or
disbursement is made. Any amount not reimbursed on the date of such payment or
disbursement shall bear interest from and including the date of such payment or
disbursement to but not including the date that the Issuing Bank is reimbursed
by the applicable Borrower therefor, payable on demand, at a rate per annum
equal to (x) in the case of Letters of Credit denominated in Dollars, the sum of
the Alternate Base Rate plus the Applicable Margin from time to time in effect
(plus, at any time an Event of Default exists, 2%), and (y) in the case of
Letters of Credit denominated in Sterling, the higher of (1) the sum of the
Eurocurrency Rate (Reserve Adjusted) plus the Applicable Margin from time to
time in effect (plus, at any time an Event of Default exists, 2%) and (2) the
sum of the Alternate Base Rate plus the Applicable Margin from time to time in
effect (plus, at any time an Event of Default exists, 2%). The Issuing Bank
shall notify the applicable Borrower and the Administrative Agent whenever any
demand for payment is made under any Letter of Credit by the beneficiary
thereunder; provided, however, that the failure of the Issuing Bank to so notify
the applicable Borrower or the Administrative Agent shall not affect the rights
of the Issuing Bank or the Revolving Lenders in any manner whatsoever.

          2.9 Limitation on the Issuing Bank’s Obligations. In determining
whether to pay under any Letter of Credit, the Issuing Bank shall have no
obligation to the Borrowers or any Revolving Lender other than to confirm that
any documents required to be delivered under such Letter of Credit appear to
have been delivered and appear to comply on their face with the requirements of
such Letter of Credit. Any action taken or omitted to be taken by the Issuing
Bank under or in connection with any Letter of

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Credit, if taken or omitted in the absence of gross negligence and willful
misconduct, shall not impose upon the Issuing Bank any liability to the
Borrowers or any Revolving Lender and shall not reduce or impair any Borrower’s
reimbursement obligations set forth in Section 2.8 or the obligations of the
Lenders pursuant to Section 2.10.

          2.10 Funding by Lenders to the Issuing Bank. If the Issuing Bank makes
any payment or disbursement under any Letter of Credit and the applicable
Borrower has not reimbursed the Issuing Bank in full for such payment or
disbursement by 10:00 a.m. (New York City time) on the date of such payment or
disbursement or if any reimbursement received by the Issuing Bank from the
applicable Borrower is or must be returned or rescinded upon or during any
bankruptcy, insolvency or reorganization of such Borrower or otherwise, each
Revolving Lender shall be obligated to pay to the Issuing Bank, in full or
partial payment of the purchase price of its participation in such Letter of
Credit, its pro rata share (according to its Revolving Percentage) of such
payment or disbursement (but no such payment shall diminish the obligations of
any Borrower under Section 2.8), and the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender irrevocably and
unconditionally agrees, severally and for itself alone, to so pay to the
Administrative Agent in immediately available funds for the Issuing Bank’s
account the amount of such Revolving Lender’s Revolving Percentage of such
payment or disbursement. If and to the extent any Revolving Lender shall not
have made such amount available to the Administrative Agent by 2:00 p.m. (New
York City time) on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, New York City time, on any Business
Day shall be deemed to have been received on the next following Business Day),
such Revolving Lender agrees to pay interest on such amount to the
Administrative Agent for the Issuing Bank’s account forthwith on demand for each
day from and including the date such amount was to have been delivered to the
Administrative Agent to but excluding the date such amount is paid, at a rate
per annum equal to (a) for the first three days after demand, the Federal Funds
Rate from time to time in effect and (b) thereafter, the Alternate Base Rate
from time to time in effect. Any Revolving Lender’s failure to make available to
the Administrative Agent its Revolving Percentage of any such payment or
disbursement shall not relieve any other Revolving Lender of its obligation
hereunder to make available to the Administrative Agent such other Revolving
Lender’s Revolving Percentage of such payment, but no Revolving Lender shall be
responsible for the failure of any other Revolving Lender to make available to
the Administrative Agent such other Revolving Lender’s Revolving Percentage of
any such payment or disbursement.

          2.11 Warranty. Each notice of borrowing and/or of conversion pursuant
to Section 2.4 or 2.5 and the delivery of each Letter of Credit Application
pursuant to Section 2.6 shall automatically constitute a warranty by the
Borrowers to the Administrative Agent and each Lender to the effect that on the
date of such requested borrowing or conversion or the issuance of the requested
Letter of Credit, as the case may be, (a) the warranties contained in Section 9
(excluding Sections 9.4, 9.6, 9.8 and 9.15 through 9.17) of this Agreement shall
be true and correct as of such requested date as though made on the date thereof
and (b) no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing or would reasonably be expected to result therefrom.

          2.12 Conditions. Notwithstanding any other provision of this
Agreement, (a) no Lender shall be obligated to make any Loan, (b) no Lender
shall be obligated to convert into or permit the continuation at the end of the
applicable Interest Period of any Eurocurrency Loan, and (c) the Issuing Bank
shall not be obligated to issue any Letter of Credit if, in any such case, an
Event of Default or Unmatured Event of Default exists or would result therefrom.

          2.13 Determination of Dollar Equivalents. The Administrative Agent
will determine the Dollar Equivalent with respect to any Credit Extension
denominated in an Alternate Currency (a) on the date of any requested Credit
Extension or date of any requested continuation of any Credit Extension
denominated in an Alternate Currency, (b) as of the last Business Day of each
month, and (c) during the

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS



occurrence and continuation of an Event of Default, such other dates as may be
requested by the Required Lenders (but in no event more frequently than once a
week) (each such date being a “Determination Date”).

          2.14 Commitments Several. The failure of any Lender to make a
requested Loan on any date shall not relieve any other Lender of its obligation
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

          2.15 Loan Accounts. Each Lender shall record in its records the date
and amount of each Loan made by such Lender, each repayment or conversion
thereof and, in the case of each Eurocurrency Loan, the dates on which each
Interest Period for such Loan shall begin and end. The aggregate unpaid
principal amount so recorded shall be rebuttable presumptive evidence of the
principal amount owing and unpaid on such Lender’s Loans. The failure to so
record any such amount or information or any error in so recording any such
amount or information shall not, however, limit or otherwise affect the
obligations of the Borrowers hereunder to repay when due the principal amount of
the Loans together with all interest accruing thereon.

          2.16 Requesting Promissory Notes. Each Lender may, upon written
request to the Administrative Agent and the applicable Borrower, cause to have
prepared by the Administrative Agent and executed by the applicable Borrower,
and delivered to such Lender, promissory notes evidencing the Obligations of
such Borrower to such Lender.

          SECTION 3 Incremental Facility.

          3.1 Incremental Facility. The Company shall have the right, from time
to time, to request additional term loans (each such loan an “Incremental Loan”)
pursuant to an incremental facility (the “Incremental Facility”), provided that
at the time any tranche of Incremental Loans is issued pursuant to the
Incremental Facility, (a) no Unmatured Event of Default or Event of Default
shall have occurred and be continuing or result from the issuance of such
Incremental Loans, (b) the Company shall have delivered to the Administrative
Agent a Compliance Certificate, completed on a pro forma basis, giving effect to
the Incremental Loans, (c) the aggregate principal amount of all tranches under
the Incremental Facility hereunder shall not exceed $200,000,000, (d) each
tranche must be a term loan which is governed by the terms of this Agreement and
the other Loan Documents with terms and conditions no more restrictive than
those in effect with respect to the then existing Facilities, (e) the Company or
a Restricted Subsidiary Obligor which is a U.K. Subsidiary or a U.S. Subsidiary
must be the borrower (an “Incremental Borrower”) thereunder, (f) the weighted
average life and final maturity of each tranche shall be at least six months
longer than the weighted average life and final maturity of the Term B Loans,
(g) the applicable interest rates may differ from the then existing Facilities,
provided, however, if the Applicable Margin for any tranche of Incremental Loans
is more than 25 basis points higher than the Applicable Margin for the Term B
Loans, the Applicable Margin for the Term B Loans shall be proportionately
adjusted such that the Applicable Margin for any tranche of Incremental Loans is
no more than 25 basis points higher than the Applicable Margin for the Term B
Loans, and (h) any Incremental Loans shall be issued at a price (including
upfront fees and original issue discount, if any) not lower than 99.50% of par.

          3.2 Request for Incremental Facility. The Company shall provide notice
to the Administrative Agent of its desire for an Incremental Facility, the
proposed Incremental Borrower and amount thereof, and specifying the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall have the option (in its sole and complete
discretion) to subscribe for its proportionate share (or, if agreed to by the
Company and the Administrative Agent, more or less than its proportionate share)
of such proposed Incremental Facility according to its then-existing Voting
Percentage. In the

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS



event that Lenders do not subscribe for the entire proposed Incremental
Facility, one or more Persons meeting the qualifications of an Eligible Assignee
may be added as an Incremental Lender, subject to the approval of the Company
and the Administrative Agent.

          3.3 Documentation of Incremental Facility. The terms of any tranche of
the Incremental Facility shall be set forth in a supplement to this Agreement (a
“Supplement”) in form and substance satisfactory to the Administrative Agent,
executed by the Administrative Agent, the Company, the applicable Incremental
Borrower and the Incremental Lenders with respect to such tranche of the
Incremental Facility. The applicable Incremental Borrower shall execute and
deliver to the Administrative Agent such assumptions, guarantees, security
documents, opinions and other documents as may be reasonably required by the
Administrative Agent. The consent of the Lenders who are not Incremental Lenders
shall not be necessary to the effectiveness of a Supplement provided that it
otherwise complies with the conditions of this Section 3 and such Supplement may
make technical changes to this Agreement to provide for such tranche of the
Incremental Facility.

          SECTION 4 Interlender Agreements.

          4.1 Allocation of Payments Prior to Acceleration. Prior to the
acceleration of the Loans of any Borrower following the occurrence of an Event
of Default, all payments by such Borrower of principal of, and interest on,
Credit Extensions of such Borrower shall be allocated to the Lenders as follows,
after giving effect to any reallocation:



       (a) All payments of principal of, or interest on, Floating Rate Revolving
Loans of such Borrower shall be payable to each Revolving Lender ratably in
accordance with the aggregate principal amount of Floating Rate Revolving Loans
made by such Revolving Lender.          (b) All payments of principal of, or
interest on, Eurocurrency Revolving Loans of such Borrower in any currency and
having any Interest Period shall be payable to each Revolving Lender ratably in
accordance with the aggregate principal amount of such Eurocurrency Revolving
Loans denominated in such currency made by such Revolving Lender and having the
same Interest Period.          (c) All payments of principal of, or interest on,
Term A Loans shall be payable to the Term A Lenders ratably in accordance with
each Term A Lender’s respective Term A Percentage.          (d) Except as
otherwise provided in Section 6.2.4, all payments of principal of, or interest
on, Term B Loans shall be payable to the Term B Lenders ratably in accordance
with each Term B Lender’s respective Term B Percentage.          (e) Except as
otherwise provided in the applicable Supplement, all payments of principal of,
or interest on any tranche of Incremental Loans shall be payable to the
applicable Incremental Lenders ratably in accordance with each Incremental
Lender’s respective Incremental Percentage of such tranche.          (f) All
payments of any other amounts with respect to any principal, interest or any
other monetary Obligations of such Borrower (other than those under Section 7.6,
Section 8 or Section 15.14) shall be payable to each Lender ratably in
accordance with each Lender’s respective proportionate interest therein.

          4.2 Allocation of Payments After Acceleration. (a) Upon acceleration
of the Obligations pursuant to Section 12.2, to the extent necessary, each
Lender shall be deemed to have purchased for cash

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS



without recourse or warranty from the other Lenders a participation interest in
the Credit Extensions owing to or participated in by each other Lender such
that, after giving effect to such purchase, each Lender shall have a
participation in each Credit Extension under each Facility made to any Borrower
ratably in accordance with its respective Voting Percentage.

          (b)  If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 7.4) with respect to such participation as fully
as if such Lender were the direct creditor of such Borrower in the amount of
such participation.

          (c)  After acceleration of the Obligations pursuant to Section 12.2,
all payments of principal of, and interest on, Credit Extensions shall be
allocated to the Lenders as follows:



       (i) On the date of acceleration of the Obligations pursuant to
Section 12.2 (but before giving effect to the deemed purchase referred to
above), the Administrative Agent shall compute the Voting Percentage for each
Lender.          (ii) To the extent that amounts are received by the
Administrative Agent following the declaration of acceleration of the
Obligations pursuant to Section 12.2, the Administrative Agent shall pay all
payments of principal of, or interest on, Credit Extensions, or other
Obligations to each Lender ratably in accordance with such Lender’s Voting
Percentage, regardless of the Obligor from which such payment is received or the
currency in which such payment is received and each Lender shall determine the
order of application of such payments to the Obligations owed to such Lender.  
       (iii) Each Lender hereby authorizes the Administrative Agent to effect
such conversions of currencies as are necessary to effect the provisions of this
Section, at such times and at such rates as the Administrative Agent may in a
commercially reasonable manner determine. At each Lender’s option and upon prior
written notification to the Administrative Agent, any Alternate Currency
Obligation of such Lender shall be paid in Dollars.

          4.3 Distribution of Collateral Proceeds.  (a)  All cash proceeds
received by the Administrative Agent in respect of any sale of, collection from,
or other realization upon all or any part of the Collateral after an
acceleration pursuant to Section 12.2 shall be distributed in whole or in part
by the Administrative Agent in the following order of priority:



       (i) to the Administrative Agent in an amount equal to the Secured
Obligations owing to the Administrative Agent in such capacity, for reasonable
costs, fees, expenses or indemnities in connection with its actions under the
Loan Documents as of the date of such distribution and, to the extent that the
Lenders have reimbursed the Administrative Agent for any such costs, fees or
expenses, to the Lenders in an amount equal to the amount so reimbursed;    
     (ii) to the Lenders and the Qualified Hedge Counterparties in an amount
equal to the Secured Obligations due and owing to such Persons as of the date of
such distribution and to the Administrative Agent, to be retained as Collateral
in an amount equal to the undrawn amounts of Letters of Credit, the
reimbursement obligations for which when incurred would constitute Secured
Obligations; provided that in the event such reimbursement obligations become
owing to any Lender, the Administrative Agent shall pay to such Lender the
amount of cash held as

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Collateral therefore pursuant to this clause (ii) and; provided, further, that
to the extent any such Letters of Credit shall expire or terminate undrawn the
amount held as Collateral therefor pursuant to this clause in respect of such
reimbursement obligations shall be applied in accordance with the order of
priorities set out in this Section 4.3;          (iii) to the Administrative
Agent to be retained as Collateral an amount equal to any other contingent
Secured Obligations not included in clause (ii) above; provided that in the
event such contingent Secured Obligations become owing to the holder thereof,
then the Administrative Agent shall pay to such Person such amount of cash held
as Collateral therefore pursuant to this clause; and provided, further, that in
the event such contingent Secured Obligations fail to become absolute, then the
amount of cash held as Collateral therefor pursuant to this clause in respect of
such Secured Obligations shall be applied in accordance with the order of
priorities set out in this Section 4.3; and          (iv) to the extent of any
surplus (but only after payment in full of all Secured Obligations, direct or
contingent, and whether or not then due and payable) if any, to the Person
lawfully entitled thereto, except as may be provided otherwise by law, it being
understood that the Borrowers shall remain liable to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate of the sums referred to in clauses (i) through (iii) of this
Section 4.3.

During the pendency of any legal proceeding to determine whether any claim of
any Person is a “Secured Obligation” hereunder, the Administrative Agent shall
segregate any funds allocable to the Person whose claim is the subject of such
proceeding and hold such segregated funds until the matter has been resolved by
a final, non-appealable order of a court of competent jurisdiction. In the event
that funds to be distributed by the Collateral Agent pursuant to clause (ii) or
(iii) of this Section 4.3 shall be insufficient to pay in full the Secured
Obligations referred to therein, distributions made pursuant to any such clause
shall be made pro rata based on the aggregate amount of Secured Obligations held
by each Person referred to therein.

          (b)  Until the Administrative Agent shall have distributed cash held
by it pursuant hereto, the Administrative Agent may invest such cash in Cash
Equivalent Investments and such Cash Equivalent Investments shall be retained by
the Administrative Agent as Collateral.

          4.4 No Effect on Obligors. Nothing in this Section 4 shall affect the
rights and obligations of the Obligors under the Loan Documents.

          SECTION 5 Interest and Fees.

          5.1 Interest Rates. Each Borrower promises to pay interest on the
unpaid principal amount of each Loan for the period commencing on the date of
such Loan until such Loan is paid in full, as follows:



       (a) at all times while such Loan is a Floating Rate Loan, at a rate per
annum equal to the sum of the Alternate Base Rate from time to time in effect
plus the Applicable Margin; and          (b) at all times while such Loan is a
Eurocurrency Loan, at a rate per annum equal to the sum of the Eurocurrency Rate
(Reserve Adjusted) applicable to each Interest Period for such Loan plus the
Applicable Margin;

provided, however, that at any time an Event of Default has occurred and is
continuing, the interest rate applicable to (i) each Floating Rate Loan shall be
the sum of (x) the applicable Base Rate plus (y) the Applicable Margin plus
(z) 2% and (ii) each Eurocurrency Loan shall be the higher of (x) the sum of (A)

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the Eurocurrency Rate (Reserve Adjusted) plus (B) the Applicable Margin plus
(C) 2%, and (y) the sum of (A) the Alternate Base Rate plus (B) the Applicable
Margin plus (C) 2%.

          5.2 Interest Payment Dates. Accrued interest on each Floating Rate
Loan shall be payable quarterly in arrears on the last Business Day of each
Fiscal Quarter and at maturity, commencing with the first of such dates to occur
after the date of such Loan. Accrued interest on each Eurocurrency Loan shall be
payable on the last day of each Interest Period relating to such Loan and, in
the case of Eurocurrency Loans with Interest Periods in excess of three months,
on each three-month anniversary of such Eurocurrency Loan and at maturity. After
maturity of any Loan, accrued interest on such Loan shall be payable on demand.

          5.3 Interest Periods. Each “Interest Period” for a Eurocurrency Loan
shall commence on the date such Eurocurrency Loan is made or converted from a
Floating Rate Loan, or (if such Eurocurrency Loan is a continuation of a prior
Eurocurrency Loan) on the expiration of the immediately preceding Interest
Period for such continued Eurocurrency Loan, and shall end on the date which is
one, two, three, or six months thereafter (and nine and twelve month options if
available from all of the Lenders participating in such Loan), as the applicable
Borrower may specify:



       (a) in the case of an Interest Period which commences on the date a
Eurocurrency Loan is made or converted from a Floating Rate Loan, in the related
notice of borrowing or conversion pursuant to Section 2.4 or 2.5, or    
     (b) in the case of a succeeding Interest Period with respect to any
continued Eurocurrency Loan, by telephonic notice (promptly followed by an
executed Notice of Continuation/Conversion) to the Administrative Agent not
later than 10:00 a.m. (New York City time) at least three Business Days prior to
the first day of such succeeding Interest Period, it being understood that
(i) each such notice shall be effective upon receipt by the Administrative Agent
and (ii) if the applicable Borrower fails to give such notice or an Event of
Default has occurred and is continuing at the time of such notice, such
Eurocurrency Loan, if denominated in Dollars, shall automatically become a
Floating Rate Loan at the end of its then-current Interest Period or, if
denominated in an Alternate Currency, shall be continued as a Eurocurrency Loan
denominated in an Alternate Currency for an Interest Period of one month at a
rate per annum equal to the sum of (A) the Eurocurrency Rate (Reserve Adjusted)
plus (B) the Applicable Margin.

Each Interest Period that begins on the last day of a calendar month (or on a
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month. Each Interest Period which would otherwise end on a
day which is not a Business Day shall end on the immediately succeeding Business
Day (unless such immediately succeeding Business Day is the first Business Day
of a calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day). No Borrower may select any Interest Period
for a Eurocurrency Loan which would end after the Revolving Commitment
Termination Date or Stated Maturity Date, as the case may be, or which would
cause such Borrower to prepay such Eurocurrency Loans on a date on which
scheduled Loan payments for the applicable Facility are due.

          5.4 Setting and Notice of Eurocurrency Rates. The applicable
Eurocurrency Rate for each Interest Period shall be determined by the
Administrative Agent and notice thereof shall be given by the Administrative
Agent promptly to the applicable Borrower and each Lender. Each determination of
the applicable Eurocurrency Rate by the Administrative Agent shall be conclusive
and binding upon the parties hereto, in the absence of demonstrable error. The
Administrative Agent shall, upon written request of any Borrower or any Lender,
deliver to such Borrower or such Lender a statement showing the computations
used by the Administrative Agent in determining any applicable Eurocurrency Rate
hereunder.

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          5.5 Computation of Interest. Interest shall be computed on
Eurocurrency Loans for the actual number of days elapsed on the basis of a year
of 360 days or, where the practice in the relevant interbank market differs, in
accordance with that market practice as determined by the Administrative Agent.
Interest shall be computed on Floating Rate Loans for the actual number of days
elapsed on the basis of a year of 365 or 366 days, as the case may be. The
applicable interest rate for each Floating Rate Loan shall change simultaneously
with each change in the Alternate Base Rate.

          5.6 Commitment Fee. The Company shall pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee equal to the
Applicable Commitment Fee Rate on the daily average of the unused amount of such
Revolving Lender’s Individual Revolving Commitment. Such commitment fee shall
accrue from the Amendment Effective Date to but excluding the Revolving
Commitment Termination Date. Such commitment fee shall be payable in arrears on
the last Business Day of each Fiscal Quarter and on the Revolving Commitment
Termination Date, in each case for the period then ending for which such
commitment fee shall not have been theretofore paid. The commitment fee shall be
computed for the actual number of days elapsed on the basis of a year of 365 or
366 days, as the case may be.

          5.7 Letter of Credit Fees. (a)  The Company and Telegraph agree to pay
to the Administrative Agent for the account of the Revolving Lenders pro rata
according to their respective Revolving Percentages a letter of credit fee for
each Letter of Credit requested by such Borrower in an amount per annum of the
daily average of the aggregate Stated Amount of such Letter of Credit (excluding
any unreimbursed payment or disbursement thereunder) equal to the Applicable
Margin for Eurocurrency Loans from time to time.

          (b)  The Company and Telegraph agree to pay to the Issuing Bank a
fronting fee in an amount equal to 1/8 of 1% per annum of the daily average of
the aggregate Stated Amount of each Letter of Credit requested by such Borrower
(excluding any unreimbursed payment or disbursement thereunder).

          (c)  The fees payable pursuant to clauses (a) and (b) above shall be
computed for the actual number of days elapsed on the basis of a year of 360
days and shall be payable in arrears on the last Business Day of each Fiscal
Quarter and on the Revolving Commitment Termination Date for the period from and
including the date of the issuance of the applicable Letter of Credit to but
excluding the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated or was fully drawn.

          (d)  In addition, with respect to each Letter of Credit requested by
such Borrower, the Company and Telegraph agree to pay to the Issuing Bank such
fees and expenses as the Issuing Bank customarily requires in connection with
the issuance, amendment, transfer, negotiation, processing and/or administration
of letters of credit.

          5.8 Additional Fees. The Company agrees to pay to the Administrative
Agent and the Sole Lead Arranger such additional fees at such times and in such
amounts as set forth in the Fee Letter.

          SECTION 6 Reduction or Termination of the Commitments; Repayments.

          6.1 Reduction or Termination of the Commitments.

          6.1.1 Voluntary Reduction or Termination of Revolving Commitments. (a)
The Company may from time to time prior to the Revolving Commitment Termination
Date, on at least three Business Days’ prior written notice received by the
Administrative Agent (which shall promptly advise each Revolving Lender
thereof), permanently reduce the Total Revolving Commitments to an amount not
less

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS



than the Total Revolving Outstanding Amount. Any reduction in the Total
Revolving Commitments shall permanently reduce the Tranche A Commitments and
Tranche B Commitments dollar for dollar. Any such reduction shall be in an
aggregate amount of $1,000,000 or integral multiples thereof.

          (b)  The Company may at any time on like notice prior to the Revolving
Commitment Termination Date terminate all the Revolving Commitments upon payment
in full of the Total Revolving Outstanding Amount hereunder and the expiration,
cancellation or cash collateralization (on terms satisfactory to the
Administrative Agent and the Issuing Bank) of all outstanding Letters of Credit.

          (c)  All reductions of the Tranche A Commitments and Tranche B
Commitments shall be pro rata among the Revolving Lenders according to their
Revolving Percentages.

          6.1.2 Mandatory Revolving Commitment Reduction. (a) Asset Sales. In
the event the Term A Loans, the Term B Loans and the Incremental Loans have been
paid in full, on the 270th day after the receipt by the Company or any of its
Restricted Subsidiaries of Net Cash Proceeds of any Asset Sales in an aggregate
amount greater than $10,000,000 since the Amendment Effective Date (an “Asset
Reduction Date”), the Total Revolving Commitments shall, without further action,
automatically and permanently be reduced by an amount equal to such Net Cash
Proceeds; provided that the foregoing shall not apply if the Company shall have
provided the Administrative Agent within such 270-day period with satisfactory
evidence that the Company or a Restricted Subsidiary has entered into binding
commitments to reinvest such Net Cash Proceeds, and in any event such Net Cash
Proceeds shall have been reinvested no later than the earlier of (i) the
occurrence of an Event of Default and (ii) 360 days after the receipt of such
Net Cash Proceeds by the Company or such Restricted Subsidiary in similar assets
located (x) in the United Kingdom if the assets disposed of in such Asset Sale
were located in the United Kingdom or (y) in the United States, if such assets
were not located in the United Kingdom. If such Net Cash Proceeds are not so
reinvested after the Company or a Restricted Subsidiary has entered into binding
commitments to reinvest such Net Cash Proceeds and has provided the
Administrative Agent with satisfactory evidence thereof as set forth above, then
the Asset Reduction Date shall be the date which is one Business Day after the
earliest of (A) the date on which such commitment expires, (B) the occurrence of
an Event of Default or (C) the expiration of such 360-day period.

          (b)  Debt Proceeds. In the event the Term A Loans, Term B Loans and
the Incremental Loans have been paid in full, on each date that is one Business
Day after the receipt of any Debt Proceeds, the Total Revolving Commitments
shall, without further action, automatically and permanently be reduced by an
amount equal to such Debt Proceeds.

          (c)  Casualty Events. In the event the Term A Loans, Term B Loans and
the Incremental Loans have been paid in full, on the 270th day after the receipt
by the Company or any of its Restricted Subsidiaries of Net Cash Proceeds
resulting from a Casualty Event (a “Casualty Reduction Date”), the Total
Revolving Commitments shall, without further action, automatically and
permanently be reduced by an amount equal to the Net Cash Proceeds from such
Casualty Event; provided that the foregoing shall not apply if the Company shall
have provided the Administrative Agent within such 270-day period with
satisfactory evidence that the Company or such Restricted Subsidiary has entered
into binding commitments to use such Net Cash Proceeds to restore, repair or
replace the affected assets, and in any such event Net Cash Proceeds shall have
been used to restore, repair or replace the affected assets no later than the
earlier of (i) the occurrence of an Event of Default and (ii) 360 days after the
receipt of such Net Cash Proceeds by the Company or such Restricted Subsidiary.
If such Net Cash Proceeds are not so reinvested after the Company or a
Restricted Subsidiary has entered into binding commitments to reinvest such Net
Cash Proceeds and has provided the Administrative Agent with satisfactory
evidence thereof in accordance with the above, then the Casualty Reduction Date
shall be the date which is one Business Day after the earliest of (x) the date
on which such commitment expires, (y) the occurrence of an Event of Default or
(z) the expiration of such 360-day period.

41



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (d)  Excess Cash Flow Payments. In the event the Term A Loans, the
Term B Loans and the Incremental Loans have been paid in full, on April 15 of
each year, commencing on April 15, 2004, the Total Revolving Commitment shall,
without further action, automatically and permanently be reduced by an amount
equal to the Excess Cash Flow Payment.

          6.1.3 Application of Mandatory Revolving Commitment Reductions to
Revolving Facilities. Mandatory commitment reductions shall be applied pro rata
on a dollar for dollar basis to each of the Tranche A Commitments and the
Tranche B Commitments.

          6.2 Prepayments.

          6.2.1 Mandatory Prepayments due to Revolving Commitment Reductions.
If, after giving effect to any reduction of the Revolving Commitments pursuant
to Section 6.1, (a) the Total Outstanding Revolving Amount under any Facility
exceeds the aggregate amount of the Revolving Commitments for such Facility, the
Borrower or Borrowers under such Facility will make an immediate repayment of
Credit Extensions in an amount equal to such excess (rounded upward, if
necessary, to an integral multiple of $250,000) or (b) the Total Outstanding
Revolving Amount exceeds the Total Revolving Commitments, the Company will make
an immediate repayment of Credit Extensions in an amount equal to such excess
(rounded upward, if necessary, to an integral multiple of $250,000).

          6.2.2 Mandatory Prepayments of Revolving Loans due to Currency
Fluctuations. Promptly (and in any event within three Business Days) following
receipt of any notice that the Administrative Agent shall have determined on any
Determination Date that the Dollar Equivalent of the aggregate amount of all
Credit Extensions under any Facility in respect of Revolving Commitments exceeds
the Revolving Commitments for such Facility then in effect, the Borrower or
Borrowers under such Facility shall make a mandatory prepayment of the
outstanding principal amount of the Credit Extensions under such Facility in an
amount equal to such excess.

          6.2.3 Term A Loan Payments. (a) Scheduled Payments. (i) FDTH shall, on
each of the dates set forth in Schedule 6.2.3, make a payment equal to the
percentage of the original aggregate principal amount of the Term A Loans set
forth against such date.

          (ii)  On the applicable Stated Maturity Date, FDTH shall repay all
outstanding Term A Loans in full.

          (b)  Net Cash Proceeds, Excess Cash Flow Payments. (i) Allocation of
Term Loan Reduction Amount. In the event of receipt of Debt Proceeds or Net Cash
Proceeds of any Asset Sale or Casualty Event (subject to the limitations set
forth below), or if any Excess Cash Flow Payment is due, FDTH shall repay Term A
Loans in the applicable Term Loan Reduction Amount. In determining the amount to
be offered to each Term A Lender, the Administrative Agent shall determine the
Term A Reduction Percentage as of such date.

          (ii)  Debt Proceeds. On the date which is one Business Day after
receipt of Debt Proceeds, FDTH shall repay Term A Loans in an amount equal to
each Term A Lender’s Term A Percentage of the applicable Term Loan Reduction
Amount of such Debt Proceeds allocated to the Term A Loans pursuant to
Section 6.2.3(b)(i).

          (iii)  Asset Sales. On each Asset Reduction Date, FDTH shall repay
Term A Loans in an amount equal to each Term A Lender’s Term A Percentage of the
applicable Term Loan Reduction Amount resulting from such Asset Sale allocated
to the Term A Loans pursuant to Section 6.2.3(b)(i); provided that the foregoing
shall not apply if the Company shall have provided the Administrative Agent
within such 270-day period with satisfactory evidence that the Company or such
Restricted Subsidiary, as

42



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the case may be, has entered into commitments to reinvest such Net Cash
Proceeds, and in any event such Net Cash Proceeds shall have been reinvested no
later than the earlier of (x) the occurrence of an Event of Default and
(y) 360 days after the receipt of such Net Cash Proceeds, in similar assets
located (A) in the United Kingdom, if the assets disposed of in such Asset Sale
were located in the United Kingdom or (B) in the United States, if such assets
were not located in the United Kingdom. If such Net Cash Proceeds are not so
reinvested after the Company or a Restricted Subsidiary has entered into binding
commitments to reinvest such Net Cash Proceeds and has provided the
Administrative Agent with satisfactory evidence thereof as set forth above, then
the payment described above shall be made on the date which is one Business Day
after the earliest of (1) the date on which such commitment expires, (2) the
occurrence of an Event of Default or (3) the expiration of such 360 day period.

          (iv)  Casualty Proceeds. On each Casualty Reduction Date, FDTH shall
repay Term A Loans in an amount equal to each Term A Lender’s Term A Percentage
of the applicable Term Loan Reduction Amount of the Net Cash Proceeds relating
to such Casualty Event allocated to the Term A Loans pursuant to
Section 6.2.3(b)(i); provided, that the foregoing shall not apply if the Company
or a Restricted Subsidiary, as the case may be, shall have provided the
Administrative Agent within such 270-day period with satisfactory evidence that
the Company or a Restricted Subsidiary, as the case may be, has entered into
commitments to restore, repair or replace the affected assets, and in any event
such Net Cash Proceeds shall have been used to restore, repair or replace the
affected assets no later than the earlier of (x) the occurrence of an Event of
Default and (y) 360 days after the receipt of such Net Cash Proceeds. If such
Net Cash Proceeds are not so used after the Company or a Restricted Subsidiary
has entered into binding commitments to reinvest such Net Cash Proceeds and has
provided the Administrative Agent with satisfactory evidence thereof as set
forth above, then a payment described above shall be made on the date which is
one Business Day after the earliest of (A) the date on which such commitment
expires, (B) the occurrence of an Event of Default or (C) the expiration of such
360 day period.

          (c)  Excess Cash Flow. On April 15 of each year, commencing on
April 15, 2004, FDTH shall repay Term A Loans in an amount equal to such Term A
Lender’s Term A Percentage of the applicable Term Loan Reduction Amount of such
Excess Cash Flow Payment allocated to the Term A Loans pursuant to
Section 6.2.3(b)(i).

          (d)  Refused Loan Payments. On each date that is one Business Day
after a Term B Loan Offer pursuant to Section 6.2.4(d) has expired, FDTH shall
repay Term A Loans in an amount equal to such Term A Lender’s Term A Percentage
of the offered prepayment which was not accepted by the Term B Lenders. On each
date that is one Business Day after an offer to prepay Incremental Loans
pursuant to the applicable Supplement has expired, FDTH shall repay Term A Loans
in an amount equal to such Incremental Lender’s Incremental Percentage of the
offered prepayment which was not accepted by the Incremental Lenders.

          (e)  Application of Payments. All prepayments pursuant to this
Section 6.2.3 shall be applied to unpaid scheduled installments of the Term A
Loans of such accepting Term A Lender pro rata.

          6.2.4 Term B Loan Payments. (a) Scheduled Payments. (i) FDTH shall, on
each of the dates set forth in Schedule 6.2.4, make a payment equal to the
percentage of the original aggregate principal amount of the Term B Loans set
forth against such date.

          (ii)  On the applicable Stated Maturity Date, FDTH shall repay all
outstanding Term B Loans in full.

          (b)  Net Cash Proceeds. (i) Allocation of Term Loan Reduction Amount.
In the event of receipt of Debt Proceeds or Net Cash Proceeds of any Asset Sale
or Casualty Event (subject to limitations set forth below) or in the event an
Excess Cash Flow Payment is due, FDTH shall offer to repay Term B

43



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Loans in an amount equal to such Term B Lender’s Term B Percentage of the
applicable Term Loan Reduction Amount of such Debt Proceeds, Net Cash Proceeds
of Asset Sales or Casualty Events or Excess Cash Flow Payment, in each case in
accordance with Section 6.2.4(d).

          (ii)  Debt Proceeds. On the date which is one Business Day after
receipt of Debt Proceeds, FDTH shall offer to repay Term B Loans in an amount
equal to such Term B Lender’s Term B Percentage of the applicable Term Loan
Reduction Amount of such Debt Proceeds allocated to Term B Loans pursuant to
Section 6.2.4(b)(i), in each case in accordance with Section 6.2.4(d).

          (iii)  Asset Sales. On each Asset Reduction Date, FDTH shall offer to
repay Term B Loans in an amount equal to such Term B Lender’s Term B Percentage
of the Term Loan Reduction Amount resulting from such Asset Sale allocated to
the Term B Loans pursuant to Section 6.2.4(b)(i); provided that the foregoing
shall not apply if the Company or a Restricted Subsidiary, as the case may be,
shall have provided the Administrative Agent within such 270-day period, with
satisfactory evidence that the Company or such Restricted Subsidiary, as the
case may be, has entered into commitments to reinvest such Net Cash Proceeds,
and in any event such Net Cash Proceeds shall have been reinvested not later
than the earlier of (x) the occurrence of an Event of Default and (y) 360 days
after the receipt of such Net Cash Proceeds, in similar assets located (A) in
the United Kingdom, if the assets disposed of in such Asset Sale were located in
the United Kingdom, or (B) in the United States if such assets were not located
in the United Kingdom. If such assets are not so reinvested after the Company or
a Restricted Subsidiary has entered into binding commitments to reinvest such
Net Cash Proceeds and has provided the Administrative Agent with satisfactory
evidence thereof as set forth above, then the offer described above shall be
made on the date which is one Business Day after the earliest of (1) the date on
which such commitment expires, (2) the occurrence of an Event of Default or
(3) the expiration of such 360 day period.

          (iv)  Casualty Proceeds. On each Casualty Reduction Date, FDTH shall
offer to repay Term B Loans in an amount equal to such Term B Lender’s Term B
Percentage of the Term Loan Reduction Amount of the Net Cash Proceeds relating
to such Casualty Event allocated to the Term B Loans pursuant to
Section 6.2.4(b)(i); provided that the foregoing shall not apply if the Company
or such Restricted Subsidiary, as the case may be, shall have provided the
Administrative Agent within such 270-day period, with satisfactory evidence that
the Company or a Restricted Subsidiary, as the case may be, has entered into
commitments to restore, repair or replace the affected the assets and in any
event such Net Cash Proceeds shall have been used to restore the subject assets
no later than the earlier of (x) the occurrence of an Event of Default and
(y) 360 days after the receipt of such Net Cash Proceeds. If such Net Cash
Proceeds are not so used after the Company or a Restricted Subsidiary has
entered into binding commitments to reinvest such Net Cash Proceeds and has
provided the Administrative Agent with satisfactory evidence thereof as set
forth above, then a payment described above shall be made on the date which is
one Business Day after the earliest of (A) the date on which such commitment
expires, (B) the occurrence of an Event of Default or (C) the expiration of such
360 day period.

          (c)  Excess Cash Flow Payments. On April 15 of each year, commencing
on April 15, 2004, FDTH shall offer to repay Term B Loans in an amount equal to
such Term B Lender’s Term B Percentage of the Term Loan Reduction Amount of each
Excess Cash Flow Payment allocated to the Term B Loans pursuant to
Section 6.2.4(b)(i) in each case in accordance with Section 6.2.4(d). All
prepayments pursuant to this Section 6.2.4(c) shall be made without any
Prepayment Premium.

          (d)  Term B Loan Offer. Within five days following the receipt of any
Debt Proceeds, upon the making of any voluntary prepayment pursuant to Section
6.2.6(d) or (e), on each Asset Reduction Date, on each Casualty Reduction Date
and on each date an Excess Cash Flow Payment is due, FDTH shall offer to prepay
Term B Loans in an amount equal to the Term Loan Reduction Amount allocable to

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS



such Debt Proceeds, Net Cash Proceeds of Asset Sales or Casualty Events or
Excess Cash Flow Payment pursuant to Section 6.2.4(b)(i) (the “Term B Loan
Offer”) in accordance with the following procedure:

          (i)  FDTH shall send the Administrative Agent and each Term B Lender a
notice setting forth (x) the event giving rise to the Term B Loan Offer, a
calculation of the Term Loan Reduction Amount and the prepayment amount
allocable to such Term B Lender’s Term B Loans; (y) that the Term B Lender has
the right to require FDTH to repay Term B Loans in an amount equal to the
applicable Term Loan Reduction Amount; and (z) the proposed date of repayment
(the “Payment Date”) of the Term B Loans (which shall be a Business Day no
earlier than 10 Business Days nor later than 20 Business Days from the date such
Term B Loan Offer is mailed).

          (ii)  Term B Lenders electing to have Term B Loans repaid will be
required to provide notice thereof to FDTH and the Administrative Agent at the
address specified in the notice at least three Business Days prior to the
Payment Date, such election to be irrevocable. Such election shall set forth the
principal amount of Term B Loans which such Term B Lender elects to have repaid.

          (iii)  Each Term B Loan Offer shall expire on the applicable Payment
Date.

          (iv)  Notwithstanding the foregoing, in the event that (x) such Term B
Loan Offer is accompanied by a Prepayment Premium or (y) the Term A Loans have
been repaid in full and FDTH is making a mandatory prepayment in order to comply
with any of the financial covenants set forth in Section 10.6 (in which case no
Prepayment Premium is required to be paid), the Term B Lenders shall not have
the right to refuse any mandatory prepayment set forth in such Term B Loan
Offer.

          (v)  On the applicable Payment Date, FDTH shall repay Term B Loans
together with any applicable Prepayment Premium or, if applicable, shall repay
those Term B Loans as to which an election of repayment has been made in
accordance with clause (ii) above.

          (e)  All prepayments shall be applied to the unpaid scheduled
installments of the Term B Loans of such accepting Term B Lender pro rata.

          6.2.5 Incremental Loan Payments. (a) Scheduled Payments. Each
Incremental Borrower shall make payments of such Incremental Borrower’s
Incremental Loans on the dates and in the amounts set forth in the applicable
Supplement.

          (b)  Net Cash Proceeds. (i) Allocation of Term Loan Reduction Amount.
In the event of receipt of Debt Proceeds or Net Cash Proceeds of any Asset Sale
or Casualty Event (subject to limitations set forth below) or in the event an
Excess Cash Flow Payment is due, each Incremental Borrower shall offer to repay
Incremental Loans in an amount equal to such Incremental Lender’s Incremental
Percentage of the applicable Term Loan Reduction Amount of such Debt Proceeds,
Net Cash Proceeds of Asset Sales or Casualty Events or Excess Cash Flow Payment,
in each case in accordance with Section 6.2.5(d).

          (ii)  Debt Proceeds. On the date which is one Business Day after
receipt of Debt Proceeds, each Incremental Borrower shall offer to repay
Incremental Loans in an amount equal to such Incremental Lender’s Incremental
Percentage of the applicable Term Loan Reduction Amount of such Debt Proceeds
allocated to Incremental Loans pursuant to Section 6.2.5(b)(i), in each case in
accordance with Section 6.2.5(d).

          (iii)  Asset Sales. On each Asset Reduction Date, each Incremental
Borrower shall offer to repay Incremental Loans in an amount equal to such
Incremental Lender’s Incremental Percentage of the Term Loan Reduction Amount
resulting from such Asset Sale allocated to the Incremental Loans

45



--------------------------------------------------------------------------------



TABLE OF CONTENTS



pursuant to Section 6.2.5(b)(i); provided that the foregoing shall not apply if
the Company or a Restricted Subsidiary, as the case may be, shall have provided
the Administrative Agent within such 270-day period, with satisfactory evidence
that the Company or such Restricted Subsidiary, as the case may be, has entered
into commitments to reinvest such Net Cash Proceeds, and in any event such Net
Cash Proceeds shall have been reinvested not later than the earlier of (x) the
occurrence of an Event of Default and (y) 360 days after the receipt of such Net
Cash Proceeds, in similar assets located (A) in the United Kingdom, if the
assets disposed of in such Asset Sale were located in the United Kingdom, or
(B) in the United States if such assets were not located in the United Kingdom.
If such assets are not so reinvested after the Company or a Restricted
Subsidiary has entered into binding commitments to reinvest such Net Cash
Proceeds and has provided the Administrative Agent with satisfactory evidence
thereof as set forth above, then the offer described above shall be made on the
date which is one Business Day after the earliest of (1) the date on which such
commitment expires, (2) the occurrence of an Event of Default or (3) the
expiration of such 360 day period.

          (iv)  Casualty Proceeds. On each Casualty Reduction Date, each
Incremental Borrower shall offer to repay Incremental Loans in an amount equal
to such Incremental Lender’s Incremental Percentage of the Term Loan Reduction
Amount of the Net Cash Proceeds relating to such Casualty Event allocated to the
Incremental Loans pursuant to Section 6.2.5(b)(i); provided that the foregoing
shall not apply if the Company or such Restricted Subsidiary, as the case may
be, shall have provided the Administrative Agent within such 270-day period,
with satisfactory evidence that the Company or a Restricted Subsidiary, as the
case may be, has entered into commitments to restore, repair or replace the
affected the assets and in any event such Net Cash Proceeds shall have been used
to restore the subject assets no later than the earlier of (x) the occurrence of
an Event of Default and (y) 360 days after the receipt of such Net Cash
Proceeds. If such Net Cash Proceeds are not so used after the Company or a
Restricted Subsidiary has entered into binding commitments to reinvest such Net
Cash Proceeds and has provided the Administrative Agent with satisfactory
evidence thereof as set forth above, then a payment described above shall be
made on the date which is one Business Day after the earliest of (A) the date on
which such commitment expires, (B) the occurrence of an Event of Default or
(C) the expiration of such 360 day period.

          (c)  Excess Cash Flow Payments. On April 15 of each year, commencing
on April 15, 2004, each Incremental Borrower shall offer to repay Incremental
Loans in an amount equal to such Incremental Lender’s Incremental Percentage of
the Term Loan Reduction Amount of each Excess Cash Flow Payment allocated to the
Incremental Loans pursuant to Section 6.2.5(b)(i) in each case in accordance
with Section 6.2.5(d). All prepayments pursuant to this Section 6.2.5(c) shall
be made without any Prepayment Premium.

          (d)  Incremental Loan Offer. Within five days following the receipt of
any Debt Proceeds, upon the making of any voluntary prepayment pursuant to
Section 6.2.6(f) or (g), on each Asset Reduction Date, on each Casualty
Reduction Date and on each date an Excess Cash Flow Payment is due, each
Incremental Borrower shall offer to prepay Incremental Loans in an amount equal
to the Term Loan Reduction Amount allocable to such Debt Proceeds, Net Cash
Proceeds of Asset Sales or Casualty Events or Excess Cash Flow Payment pursuant
to Section 6.2.5(b)(i) (the “Incremental Loan Offer”) in accordance with the
following procedure:

          (i)  Each Incremental Borrower shall send the Administrative Agent and
each Incremental Lender a notice setting forth (x) the event giving rise to the
Incremental Loan Offer, a calculation of the Term Loan Reduction Amount and the
prepayment amount allocable to such Incremental Lender’s Incremental Loans; (y)
that the Incremental Lender has the right to require such Incremental Borrower
to repay Incremental Loans in an amount equal to the applicable Term Loan
Reduction Amount; and (z) the proposed date of repayment (the “Payment Date”) of
the Incremental Loans (which shall be a Business

46



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Day no earlier than 10 Business Days nor later than 20 Business Days from the
date such Incremental Loan Offer is mailed).

          (ii)  Incremental Lenders electing to have Incremental Loans repaid
will be required to provide notice thereof to each Incremental Borrower and the
Administrative Agent at the address specified in the notice at least three
Business Days prior to the Payment Date, such election to be irrevocable. Such
election shall set forth the principal amount of Incremental Loans which such
Incremental Lender elects to have repaid.

          (iii)  Each Incremental Loan Offer shall expire on the applicable
Payment Date.

          (iv)  Notwithstanding the foregoing, in the event that (x) such
Incremental Loan Offer is accompanied by a Prepayment Premium or (y) the
Incremental Loans have been repaid in full and such Incremental Borrower is
making a mandatory prepayment in order to comply with any of the financial
covenants set forth in Section 10.6 (in which case no Prepayment Premium is
required to be paid), the Incremental Lenders shall not have the right to refuse
any mandatory prepayment set forth in such Incremental Loan Offer.

          (v)  On the applicable Payment Date, each Incremental Borrower shall
repay Incremental Loans together with any applicable Prepayment Premium or, if
applicable, shall repay those Incremental Loans as to which an election of
repayment has been made in accordance with clause (ii) above.

          (e)  All prepayments shall be applied to the unpaid scheduled
installments of the Incremental Loans of such accepting Incremental Lender pro
rata

          6.2.6 Voluntary Prepayments. (a) A Borrower may from time to time
prepay its Revolving Loans in whole or in part, provided that such Borrower
shall give the Administrative Agent (which shall promptly advise each Revolving
Lender) not less than three Business Days’ prior written notice thereof,
specifying the Revolving Loans to be prepaid and the date and amount of
prepayment.

          (b)  FDTH may prepay its Term A Loans in whole, provided that FDTH (x)
simultaneously prepays its Term B Loans and Incremental Loans in whole and (y)
gives the Administrative Agent (which shall promptly advise each Term A Lender,
Term B Lender and Incremental Lender) not less than five Business Days’ prior
written notice thereof, specifying the date and amount of prepayment.

          (c)  FDTH may from time to time prepay its Term A Loans in part,
provided that FDTH (x) makes a simultaneous offer to make a pro rata repayment
of Term B Loans and its Incremental Loans and (y) gives the Administrative Agent
not less than five Business Days prior written notice thereof, together with a
Term B Loan Offer and the appropriate notice for the Incremental Loans,
specifying the date and amount of prepayment of the Term A Loans.

          (d)  FDTH may from time to time offer to repay its Term B Loans in
part, provided that FDTH (x) simultaneously makes a pro rata prepayment of Term
A Loans and offers to make a pro rata repayment of its Incremental Loans and (y)
submits a Term B Loan Offer in accordance with Section 6.2.4(d) and the
appropriate notice for the Incremental Loans setting forth the date and amount
of the prepayment; provided, further that if the Term A Loans have been prepaid
in full and FDTH is making a voluntary prepayment in order to comply with any of
the financial covenants set forth in Section 10.6, FDTH may from time to time
prepay on a pro rata basis (without submitting a Term B Loan Offer and the
appropriate notice for the Incremental Loans and without paying a Prepayment
Premium) its Term B Loans and Incremental Loans in part by giving five Business
Days’ prior written notice thereof to the Administrative Agent (which shall
promptly advise each Term B Lender and each Incremental Lender), specifying the
date and amount of prepayment, and the Term B Lenders and the Incremental
Lenders

47



--------------------------------------------------------------------------------



TABLE OF CONTENTS



shall not have the right to reject such prepayment of the Term B Loans and
Incremental Loans; and provided, further that if such Term B Loan Offer is
accompanied by a Prepayment Premium, the Term B Lenders shall not have the right
to refuse any voluntary prepayment set forth in such Term B Loan Offer.

          (e)  FDTH may repay its Term B Loans in whole, provided that FDTH (x)
simultaneously prepays its outstanding Term A Loans and Incremental Loans in
whole, (y) submits the appropriate notice for the Incremental Loans setting
forth the date and amount of the prepayment and (z) gives the Administrative
Agent (which shall promptly advise each Term A Lender, Term B Lender and
Incremental Lender) not less than five Business Days’ prior written notice
thereof, specifying the date and amount of prepayment.

          (f)  Any Incremental Borrower may from time to time offer to repay on
a pro rata basis its Incremental Loans in part by submitting the appropriate
notice for the Incremental Loans setting forth the date and amount of the
prepayment (subject to the right of the applicable Incremental Lenders to refuse
such prepayment as set forth in the applicable Supplement), provided that (i) if
the Term A Loans have been prepaid in full and such Incremental Borrower is
making a voluntary prepayment in order to comply with any of the financial
covenants set forth in Section 10.6, such Incremental Borrower may from time to
time prepay on a pro rata basis (without submitting the appropriate notice for
the Incremental Loans) its Incremental Loans in part by giving five Business
Days’ prior written notice thereof to the Administrative Agent (which shall
promptly advise each Incremental Lender), specifying the date and amount of
prepayment, and the Incremental Lenders shall not have the right to reject such
prepayment of the Incremental Loans, and (ii) if such notice of prepayment is
accompanied by a Prepayment Premium, the applicable Incremental Lenders shall
not have the right to refuse any voluntary prepayment set forth in such notice
of prepayment.

          (g)  Any Incremental Borrower may repay its Incremental Loans in
whole, provided that such Incremental Borrower (x) submits the appropriate
notice for the Incremental Loans setting forth the date and amount of the
prepayment and (y) gives the Administrative Agent (which shall promptly advise
each Term A Lender, Term B Lender and Incremental Lender) not less than five
Business Days’ prior written notice thereof, specifying the date and amount of
prepayment.

          (h)  Voluntary prepayments of the Term A Loans shall be applied to
scheduled installments of the Term A Loans pro rata. Voluntary prepayments of
the Term B Loans shall be applied to scheduled installments of the Term B Loans
of the Term B Lenders remaining unpaid pro rata. Voluntary prepayments of the
Incremental Loans shall be applied as set forth in the applicable Supplement.

          (i)  Each partial prepayment of Loans shall be in a principal amount
of at least $1,000,000 and an integral multiple of $500,000 (or, in the case of
Loans denominated in Alternate Currencies, the Dollar Equivalent of $1,000,000
and an integral multiple of $500,000).

          6.2.7 All Prepayments. (a) All prepayments of Loans shall be allocated
pro rata among the Lenders according to their respective pro rata shares of the
prepaid Loans, in accordance with Section 4.2, Section 4.3, Section 6.2.3,
Section 6.2.4 or Section 6.2.5 (if applicable) and any prepayment of a Loan
shall include accrued interest to the date of prepayment on the principal amount
being repaid. Any prepayment of a Eurocurrency Loan on a day other than the last
day of an Interest Period therefor shall be subject to Section 8.4.

          (b)  Except as otherwise expressly set forth herein, all prepayments
of Term B Loans and Incremental Loans (other than Excess Cash Flow Payments)
shall be subject to the following premium (a “Prepayment Premium”):

48



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (i) with respect to Incremental Loans, the premium set forth in the
applicable Supplement; and          (ii) with respect to Term B Loans, the
premium set forth below for the applicable period:

          Period   Premium

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

On or prior to the first anniversary of the Amendment Effective Date
    102 %
Day after the first anniversary of the Amendment Effective Date through the
second anniversary of the Amendment Effective Date
    101 %
Thereafter
    0%.  

          6.2.8 Revolving Commitment Termination Date. On the Revolving
Commitment Termination Date, (a) the Company shall repay to the Lenders the
aggregate principal amount of all Tranche A Loans outstanding on such date and
shall deliver to the Administrative Agent cash collateral in Dollars or Canadian
Dollars, as applicable, consisting of Cash Equivalent Investments or other cash
collateral acceptable to the Issuing Bank in an amount equal to the Dollar
Equivalent of the Stated Amount of all Tranche A Letters of Credit and (b)
Telegraph shall repay to the Lenders the aggregate principal amount of all
Tranche B Loans outstanding on such date and shall deliver to the Administrative
Agent cash collateral in Sterling or Dollars, as applicable, consisting of Cash
Equivalent Investments or other cash collateral acceptable to the Issuing Bank
in an amount equal to the Stated Amount of all Tranche B Letters of Credit.

          SECTION 7 Making and Proration of Payments; Setoff; Taxes.

          7.1 Making of Payments. (a) All payments of principal or interest on
the Credit Extensions, and of all fees, shall be made by the Borrowers in the
applicable currency without set-off or counterclaim to the Administrative Agent
in immediately available funds at its designated Lending Office not later than
1:00 p.m. (Local Time) on the date due; and funds received after that hour shall
be deemed to have been received by the Administrative Agent on the next
following Business Day. The Administrative Agent shall promptly remit to each
Lender its share of all such payments received in collected funds by the
Administrative Agent for the account of such Lender; provided, however, that the
Administrative Agent shall only be obligated to pay receipts in Alternate
Currencies to accounts in the country of such currencies.

          (b)  All payments under Sections 8.1 and 8.4 shall be made by the
Borrowers directly to the Lender or Lenders entitled thereto.

          7.2 Application of Certain Payments. Except as otherwise expressly
provided herein, each payment of principal shall be applied to such Credit
Extensions as the Borrowers shall direct by notice to be received by the
Administrative Agent on or before the date of such payment or, in the absence of
such notice, as the Administrative Agent shall determine in its reasonable
discretion. Concurrently with each remittance to any Lender of its share of any
such payment, the Administrative Agent shall advise such Lender as to the
application of such payment.

          7.3 Due Date Extension. If any payment of principal or interest with
respect to any of the Credit Extensions, or of any fees, falls due on a day
which is not a Business Day, then, except as

49



--------------------------------------------------------------------------------



TABLE OF CONTENTS



otherwise provided in Section 5.3, such due date shall be extended to the next
following Business Day and, in the case of principal, additional interest shall
accrue and be payable for the period of any such extension.

          7.4 Setoff. Each Borrower agrees that the Administrative Agent and
each Lender have all rights of set-off and bankers’ lien provided by applicable
law, and in addition thereto, each Borrower agrees that at any time any Event of
Default has occurred and is continuing, the Administrative Agent and each Lender
may apply to any Obligation of such Borrower hereunder or under any other Loan
Document, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of such Borrower then or thereafter with the Administrative
Agent or such Lender.

          7.5 Proration of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of offset or
otherwise) on account of principal of or interest on any Credit Extension (or on
account of its participation in any Letter of Credit) in excess of its pro rata
share of payments and other recoveries obtained by all Lenders on account of
principal of and interest on Credit Extensions (or such participations) then
held by them (other than (a) any non-pro rata interest payment resulting from a
Credit Extension being an Affected Loan or (b) any payment resulting from
replacement of a Lender pursuant to Section 8.7), such Lender shall purchase
from the other Lenders such participation in the Credit Extensions (or
sub-participations in Letters of Credit) held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery.

          7.6 Tax Matters. (a) All payments by the Obligors in respect of
principal, interest, fees, indemnities and other amounts payable hereunder and
under the other Loan Documents shall be made to the recipient thereof without
setoff or counterclaim and free and clear of, and without withholding or
deduction for or on account of, any present or future Taxes now or hereafter
imposed on such recipient or its income, property, assets or franchises (such
recipient’s “Recipient Taxes”), except to the extent that such withholding or
deduction is required by applicable law. If any such withholding or deduction is
required by applicable law, the Borrowers shall take such steps as the relevant
Lender shall reasonably request to assist such Lender in recovering such Taxes.

          If any Obligor shall be required under applicable law to withhold or
deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to any Lender or the Administrative Agent, the applicable
Borrower will:



       (A) pay to the relevant authorities the full amount so required to be
withheld or deducted;          (B) promptly forward to the Administrative Agent
an official receipt or other documentation satisfactory to the Administrative
Agent evidencing such payment to such authorities; and          (C) except to
the extent that such withholding or deduction results from the breach by the
recipient (other than because of a change in law or in the interpretation or
application thereof on or after the date of this Agreement) of its U.S.
Exemption Agreement, U.K./U.S. Exemption Agreement or U.K./Non U.S. Exemption
Agreement, or such recipient’s U.S. Exemption Representation, pay to the
Administrative Agent for the account of the relevant recipient such additional
amount as is necessary to ensure that the net amount actually received by such
recipient will equal the full amount such recipient would have received had no
such withholding or deduction been required.

50



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b) In consideration of the Borrowers’ agreements in clause (a) of
this Section 7.6,



       (i) each Lender which is not organized under the laws of the United
States or a State thereof hereby agrees (such Lender’s “U.S. Exemption
Agreement”), to the extent permitted by applicable law (including any applicable
double taxation treaty), to execute and deliver to the Company and the
Administrative Agent (x) as soon as reasonably practicable and in any event no
later than the first scheduled payment date after the Amendment Effective Date
(or, in the case of any Lender not a party to this Agreement as of the Amendment
Effective Date, the date such Lender becomes a party to this Agreement), a
United States Internal Revenue Service Form  W-8BEN, or W-8ECI (or applicable
successor form), completed by such Lender acting reasonably and claiming a
complete exemption from withholding or deduction for or on account of U.S.
Recipient Taxes of such Lender, as the case may be, and (y) a new Form W-8BEN or
a new W-8ECI (or successor form), as appropriate, upon the expiration or
obsolescence of any previously delivered Form W-8BEN or W-8ECI (or applicable
successor form) or any relevant change in law or treaty.          (ii) each
Lender which is organized under the laws of the United States or a State
thereof, to the extent permitted by applicable law (including any applicable
double taxation treaty), hereby agrees (such Lender’s “U.K/U.S. Exemption
Agreement”), to the extent necessary, to avoid any withholding or deduction
required by applicable law, to execute and deliver to the Company and the
Administrative Agent (x) as soon as reasonably practicable and in any event no
later than the first scheduled payment date after the Amendment Effective Date
(or, in the case of any Lender not a party to this Agreement as of the Amendment
Effective Date, the date such Lender becomes a party to this Agreement), an
Inland Revenue Form FD-13 (or successor form), completed by such Lender acting
reasonably and claiming a complete exemption from withholding or deduction for
or on account of U.K. Recipient Taxes of such Lender, as the case may be, and
(y) a new Form FD-13 (or successor form), as appropriate, upon the expiration of
any previously delivered Form.          (iii) If a Lender is not organized under
the laws of the United States or a State thereof but is exempt (in whole or in
part) from withholding or deduction for or on account of U.K. Recipient Taxes,
under applicable law (including any applicable double taxation treaty), such
Lender hereby agrees, to the extent permitted by applicable law with respect to
itself only (such Lender’s “U.K./Non U.S. Exemption Agreement”), to the extent
necessary to avoid any withholding or deduction required by applicable law, to
execute and deliver to its Tax authority in its jurisdiction of residence (with
a copy to the applicable Borrower and the Administrative Agent) (x) within 20
Business Days of the Amendment Effective Date (or, in the case of any Lender not
a party to this Agreement as of the Amendment Effective Date, the date such
Lender becomes a party to this Agreement), the appropriate Inland Revenue Form
with respect to such double taxation treaty (or successor form), completed by
such Lender acting reasonably and claiming a complete exemption, as the case may
be, from withholding or deduction for or on account of U.K. Recipient Taxes of
such Lender, and (y) a new Inland Revenue Form upon the expiration of any
previously delivered Form. The Borrowers agree that no Lender shall be required
to disclose the identity of or request Inland Revenue Forms from the beneficial
owners represented by such Lender even if such failure results in a Borrower
being obligated to make payments pursuant to Section 7.6(a).

          (c)  Each Lender hereby represents and warrants (such Lender’s “U.S.
Exemption Representation”) to the Company that on the Amendment Effective Date
(or, if later, the date it becomes a party to this Agreement) it is entitled to
receive payments of principal of, and interest on, Loans made by such Lender
without withholding or deduction for or on account of such Lender’s Recipient
Taxes imposed by the United States of America.

51



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (d) The Borrowers jointly and severally agree to indemnify each Lender
and the Administrative Agent for the full amount of taxes and for the full
amount of Taxes of any kind imposed or asserted by any jurisdiction on amounts
payable in each case under this Section 7.6, imposed on or paid by such Lender
or the Administrative Agent, as the case may be, and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. Amounts payable by the Borrowers under the indemnity set forth
in this clause (d) shall be paid within 20 Business Days from the date on which
the applicable Lender or the Administrative Agent, as the case may be, makes
written demand therefor.

          (e) If any Lender in its sole discretion acting in good faith
determines that it has finally and irrevocably received a refund in respect of
Taxes, to the extent that, pursuant to this Section 7.6, such Lender already has
received an additional amount from any Borrower attributable to such Taxes
giving rise to the refund, such Lender shall pay over the refund to such
Borrower net of all out-of-pocket expenses and without interest (other than
interest paid by the relevant governmental authority with respect to the
refund); provided, however, that such Borrower shall, upon request of such
Lender, repay the refund (plus penalties, interest or other charges imposed by
the relevant governmental authority) to such Lender if such Lender is required
to repay the refund to the relevant governmental authority. Nothing contained
herein shall (i) require such Lender to make its tax returns (or any other
information relating to its taxes which it deems confidential) available to such
Borrower or any other Person or (ii) interfere with the right of a Lender to
manage its tax affairs as such Lender deems appropriate.

          (f)  (i) All consideration or other amounts payable under a Loan
Document by any party to any Lender, the Administrative Agent, the Issuing Bank
or the Sole Lead Arranger shall be deemed to be exclusive of any VAT (as defined
below). If any VAT is chargeable on any supply made by any such Person to any
party in connection with a Loan Document, that party shall pay to such Person
(in addition to and at the same time as paying the consideration or other
amount) an amount equal to the amount of the VAT.



       (ii)  Where a Loan Document requires any party to reimburse any Lender,
the Administrative Agent, the Issuing Bank or the Sole Lead Arranger for any
costs or expenses, that party shall also at the same time pay and indemnify such
Person against all VAT incurred by such Person in respect of the costs or
expenses to the extent that such Person reasonably determines that it is not
entitled to credit or repayment of the VAT.          (iii)  For purposes of this
clause (f), “VAT” means value added tax as provided for in the United Kingdom
Value Added Tax Act 1994 and any other Tax of a similar nature whether imposed
by the United Kingdom or any other jurisdiction.

          (g)  All obligations provided for in this Section 7.6 shall survive
repayment of the Obligations and any termination of this Agreement.

          SECTION 8 Increased Costs; Special Provisions for Eurocurrency Loans.

          8.1 Increased Costs.  (a)  If, after the Amendment Effective Date, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any Lending Office of
such Lender) with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:

52



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (i) shall subject any Lender (or any Lending Office of such Lender) to
any tax, duty or other charge with respect to its Credit Extensions or its
obligation to make Credit Extensions, or shall change the basis of tax on
payments to any Lender of the principal of or interest on its Credit Extensions
or any other amounts due under this Agreement in respect of its Credit
Extensions or its obligation to make Credit Extensions (except for changes in
the rate of tax on the overall net income of such Lender or its Lending Office
imposed by the jurisdiction under the laws of which such Lender is organized or
any political subdivision thereof or by the jurisdiction in which such Lender’s
principal executive office or Lending Office is located); or          (ii) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the Board of Governors of the Federal Reserve System, but excluding any reserve
included in the determination of interest rates pursuant to Section 5), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by any Lender (or any Lending Office of such
Lender); or          (iii) shall impose on any Lender (or its Lending Office)
any other condition affecting its Credit Extensions or its obligation to make
Credit Extensions;

and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D of the Board of Governors of the Federal Reserve System, to
impose a cost on) such Lender (or any Lending Office of such Lender) of making
or maintaining any Eurocurrency Loan, or to reduce the amount of any sum
received or receivable by such Lender (or its Lending Office) under this
Agreement with respect thereto, then within 10 days after demand by such Lender
(which demand shall be accompanied by a statement setting forth in reasonable
detail the basis for and a calculation of the amount of such demand, a copy of
which shall be furnished to the Administrative Agent), the Borrowers shall pay
directly to such Lender such additional amount or amounts as will compensate
such Lender for such increased cost or such reduction.

          (b)  If any Lender shall reasonably determine that the adoption or
phase-in of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Lending Office) or any Person controlling such Lender with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or such controlling
Person’s capital as a consequence of such Lender’s obligations hereunder
(including such Lender’s obligations under the Revolving Commitments) to a level
below that which such Lender or such controlling Person could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or such controlling Person to be material, then
from time to time, within 10 days after demand by such Lender (which demand
shall be accompanied by a statement setting forth in reasonable detail the basis
for and a calculation of the amount of such demand, a copy of which shall be
furnished to the Administrative Agent), the Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling Person for such reduction.

          8.2 Basis for Determining Interest Rate Inadequate or Unfair. If with
respect to any Interest Period:



       (a) deposits in Dollars or Alternate Currencies (in the applicable
amounts) are not being offered to the Administrative Agent in the interbank
eurocurrency market for such Interest Period, or the Administrative Agent
otherwise reasonably determines (which determination shall be binding and
conclusive on the Borrowers) that by reason of circumstances affecting the
interbank

53



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  eurocurrency market adequate and reasonable means do not exist for
ascertaining the applicable Eurocurrency Rate;          (b) two or more Lenders
having an aggregate Revolving Percentage, Incremental Percentage or Term A
Percentage or Term B Percentage, as the case may be, of 30% or more advise the
Administrative Agent that the Eurocurrency Rate (Reserve Adjusted) for its Loans
as determined by the Administrative Agent will not as determined in good faith
by such Lenders adequately and fairly reflect the cost to such Lenders of
maintaining or funding such Loans for such Interest Period (taking into account
any amount to which such Lenders may be entitled under Section 8.1); or    
     (c) Lenders having an aggregate Revolving Percentage, Incremental
Percentage or Term A Percentage or Term B Percentage, as the case may be, of 30%
or more advise the Administrative Agent that the making or funding of
Eurocurrency Loans has become impracticable as a result of an event occurring
after the date of this Agreement which in the opinion of such Lenders materially
affects such Loans;

then the Administrative Agent shall promptly notify the other parties hereto
and, so long as such circumstances shall continue, (i) no Revolving Lender,
Incremental Lender or Term A Lender or Term B Lender, as the case may be, shall
be under any obligation to make, or convert any Floating Rate Loan into,
Eurocurrency Loans in the applicable currency and (ii) on the last day of the
current Interest Period for each Eurocurrency Loan in the applicable currency,
such Loan shall, unless then repaid in full, automatically convert to a Floating
Rate Loan.

          8.3 Changes in Law Rendering Eurocurrency Loans Unlawful. In the event
that any change in (including the adoption of any new) applicable laws or
regulations, or any change in the interpretation of applicable laws or
regulations by any governmental or other regulatory body charged with the
administration thereof, should make it (or in the good faith judgment of any
Lender cause a substantial question as to whether it is) unlawful for any Lender
to make, maintain or fund Eurocurrency Loans, then such Lender shall promptly
notify each of the other parties hereto and, so long as such circumstances shall
continue, (a) such Lender shall have no obligation to make, or convert any
Floating Rate Loan into, Eurocurrency Loans (but shall make Floating Rate Loans
concurrently with the making of, or conversion into, Eurocurrency Loans by the
Lenders which are not so affected, in each case in an amount equal to such
Lender’s pro rata share of all Eurocurrency Loans which would be made or
converted at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each Eurocurrency Loan of such Lender
(or, in any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such Eurocurrency Loan shall, unless then repaid
in full, automatically convert to a Floating Rate Loan; provided, however, that
each Eurocurrency Loan denominated in an Alternate Currency must be repaid and
reborrowed as a Floating Rate Loan on such date. Each Floating Rate Loan made by
a Lender which, but for the circumstances described in the foregoing sentence,
would be a Eurocurrency Loan (an “Affected Loan”) shall remain outstanding for
the same period as the Group of Eurocurrency Loans of which such Affected Loan
would be a part absent such circumstances.

          8.4 Funding Losses. Each Borrower hereby agrees that upon demand by
any Lender (which demand shall be accompanied by a statement setting forth the
basis for the calculations of the amount being claimed, a copy of which shall be
furnished to the Administrative Agent) such Borrower will indemnify such Lender
against any net loss or expense which such Lender may sustain or incur
(including any net loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain any Eurocurrency Loan), as reasonably determined by such Lender, as a
result of (a) any payment or prepayment or conversion of any Eurocurrency Loan
of such Lender on a date other than the last day of an Interest Period for such
Loan (including any conversion

54



--------------------------------------------------------------------------------



TABLE OF CONTENTS



pursuant to Section 8.3) or (b) any failure of such Borrower to borrow or
convert any Loans on a date specified therefor in a notice of borrowing or
conversion pursuant to this Agreement. For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

          8.5 Right of Lenders to Fund through Other Offices. Each Lender may,
if it so elects, fulfill its commitment as to any Eurocurrency Loan by causing a
foreign branch or Affiliate of such Lender to make such Loan; provided that in
such event for the purposes of this Agreement such Loan shall be deemed to have
been made by such Lender and the obligation of the Borrowers to repay such Loan
shall nevertheless be to such Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or Affiliate.

          8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each Eurocurrency Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurocurrency Rate for
such Interest Period.

          8.7 Mitigation of Circumstances; Replacement of Affected Lenders. (a)
Each Lender shall promptly notify the Company and the Administrative Agent of
any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s good
faith judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation by a Borrower to pay any amount pursuant to Section 7.6
(other than with respect to U.K. Recipient Taxes) or 8.1 and (ii) the occurrence
of any circumstances of the nature described in Section 8.2 or 8.3 (and, if any
Lender has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, such Lender shall promptly so notify
the Company and the Administrative Agent). Without limiting the foregoing, each
Lender will designate a different funding office if such designation will avoid
(or reduce the cost to the Borrowers of) any event described in clause (i) or
(ii) of the preceding sentence and such designation will not, in such Lender’s
sole judgment, be otherwise disadvantageous to such Lender.

          (b)  At any time any Lender is an Affected Lender, the Company may
replace such Affected Lender as a party to this Agreement with one or more other
bank(s) or financial institution(s) reasonably satisfactory to the
Administrative Agent and, in the case of a Revolving Lender, the Issuing Bank
and, upon notice from the Company, such Affected Lender shall assign pursuant to
an Assignment Agreement, and without recourse or warranty, its Revolving
Commitment, if any, its Loans, its participation in Letters of Credit, if any,
and all of its other rights and obligations hereunder to such replacement
bank(s) or other financial institution(s) for a purchase price equal to the sum
of the principal amount of the Loans so assigned, all accrued and unpaid
interest thereon, its ratable share of all accrued and unpaid commitment fees
and Letter of Credit fees, any amounts payable under Section 8.4 as a result of
such Lender receiving payment of any Eurocurrency Loan prior to the end of an
Interest Period therefor and all other obligations owed to such Affected Lender
hereunder.

          8.8 Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or
8.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 8.1
and 8.4, and the provisions of such Sections shall survive repayment of the
Loans, cancellation or expiration of the Letters of Credit and any termination
of this Agreement.

55



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          SECTION 9 Warranties.

          To induce the Administrative Agent and the Lenders to enter into this
Agreement, the Issuing Bank to issue Letters of Credit and the Lenders to make
Loans, and purchase participations in Letters of Credit hereunder, each Borrower
warrants to the Administrative Agent, the Issuing Bank and the Lenders as
follows:

          9.1 Organization, etc. Each Borrower is a corporation duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation; each Restricted Subsidiary is a corporation duly organized,
validly existing and in good standing under the jurisdiction of its
incorporation; each Borrower and each Restricted Subsidiary is duly qualified to
do business in each jurisdiction where the nature of its business makes such
qualification necessary, except where the failure to be so qualified would not
have a Material Adverse Effect; and each Borrower and each Restricted Subsidiary
has full corporate power and authority to own its property and conduct its
business as presently conducted by it.

          9.2 Authorization; No Conflict; Compliance with Laws. The execution
and delivery by each Borrower of this Agreement and each other Loan Document to
which it is a party, the borrowings hereunder, the execution and delivery by
each other Obligor of each Loan Document to which it is a party and the
performance by each of the Borrowers and each other Obligor of its obligations
under each Loan Document to which it is a party are within the corporate powers
of each Borrower and each other Obligor, as applicable, have been duly
authorized by all necessary corporate action on the part of each Borrower and
each other Obligor (including any necessary shareholder and partner action),
have received all necessary governmental approval (if any shall be required),
and do not and will not (a) violate any provision of law or any order, decree or
judgment of any court or other government agency which is binding on the
Borrowers or any Restricted Subsidiary, (b) contravene or conflict with, or
result in a breach of, any provision of the Organic Documents of the Borrowers
or any Restricted Subsidiary or of any agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding on the Company or
any Restricted Subsidiary or (c) result in, or require, the creation or
imposition of any Lien on any property of the Borrowers or any Restricted
Subsidiary (other than pursuant to the Loan Documents). No Borrower or
Restricted Subsidiary is in violation of any law, rule, regulation (including,
without limitation under the Patriot Act, the Trading with the Enemy Act, the
foreign assets control regulations of the United States Treasury Department and
Executive order 13224 of September 23, 2001) binding upon it which could have a
Material Adverse Effect.

          9.3 Validity and Binding Nature. This Agreement is, and upon the
execution and delivery thereof each other Loan Document to which any Borrower is
a party will be, the legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms, except that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in equity or at law); and each Loan Document to
which any other Obligor is a party will be, upon the execution and delivery
thereof by such Obligor, the legal, valid and binding obligation of such
Obligor, enforceable against such Obligor in accordance with its terms, except
that enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, fraudulent transfer, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law).

          9.4 Financial Information. (a) The audited consolidated financial
statements of Hollinger International as at December 31, 2001, and the unaudited
consolidated financial statements of Hollinger International as at September 30,
2002, copies of which have been delivered to the Lenders, in each case (i) are
true and correct in all material respects, (ii) have been prepared in accordance
with GAAP

56



--------------------------------------------------------------------------------



TABLE OF CONTENTS



consistently applied throughout the periods involved (except as disclosed
therein) and (iii) present fairly in all material respects the consolidated
financial condition of Hollinger International and its Subsidiaries at such
dates and the results of their operations for the periods then ended.

          (b)  The forecasted consolidated balance sheet, profits and loss
statement and cash flow statement of the Financial Group together with
supporting details and statement of underlying assumptions dated November 7,
2002, copies of which have been delivered to each Lender, have been prepared by
the Company in light of the past operations of the business of the Financial
Group and represent, as of the date of this Agreement, the good faith estimate
of the Company and its senior management of the most probable course of the
business of the Financial Group after giving effect to such transactions.

          9.5 No Material Adverse Change. Except as disclosed in Schedule 9.5,
from December 31, 2001 to the Amendment Effective Date, no event has occurred
which, individually or in the aggregate with other events, has had or is
reasonably likely to have a Material Adverse Effect.

          9.6 Litigation and Contingent Liabilities. As of the Amendment
Effective Date, no litigation (including derivative actions), arbitration
proceeding or governmental proceeding is pending or, to the Company’s knowledge,
threatened against the Company or any Restricted Subsidiary which, if adversely
determined, might have a Material Adverse Effect, except as set forth in
Schedule 9.6. Other than any liability incident to such litigation or
proceedings, as of the Amendment Effective Date neither the Company, nor any
Restricted Subsidiary has any material contingent liabilities not provided for
or disclosed in the financial statements referred to in clause (a) of Section
9.4 or listed in Schedule 9.6.

          9.7 Ownership of Properties; Liens. Each of the Company and each
Restricted Subsidiary owns good and marketable title to, or a valid leasehold
interest in, all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), except to the extent any failure to do so
would not reasonably be expected to have a Material Adverse Effect, free and
clear of all Liens, charges and claims (including infringement claims with
respect to patents, trademarks, copyrights and the like) except as permitted
pursuant to Section 10.8.

          9.8 Subsidiaries. The Company has no Subsidiaries except those listed
in Schedule 9.8 as of the Amendment Effective Date and such Schedule contains a
true and complete description of all Dormant Subsidiaries and all Unrestricted
Subsidiaries (in each case labeled as such), as well as a true and complete
description of the corporate ownership structure of the Financial Group as it
will be immediately after the Amendment Effective Date, including details of all
minority shareholdings held in any member of the Financial Group, all
partnership and joint venture arrangements in which any member of the Financial
Group participates and all loans within the Financial Group in excess of
$1,000,000.

          9.9 Pension, Welfare and Employee Benefit Plans. Except as disclosed
to the Lenders in writing prior to the date of this Agreement, during the
twelve-consecutive-month period prior to the date of the execution and delivery
of this Agreement or the making of any Credit Extension hereunder, (a) no steps
have been taken to terminate any Pension Plan or Welfare Plan which would be
reasonably likely to result in the Company or any of its Subsidiaries being
required to make a contribution to such Pension Plan or Welfare Plan, or
incurring a liability or obligation to such Pension Plan or Welfare Plan, in
excess of $2,000,000, (b) no contribution failure has occurred with respect to
any Pension Plan or Welfare Plan sufficient to give rise to a Lien under
Section 302(f) of ERISA or any other applicable law, and (c) each member of the
Financial Group is in compliance with applicable laws and contracts relating to
pension schemes (if any) from time to time operated by it or in which it
participates and each pension scheme is adequately provided for and funded in
accordance with applicable law. No condition exists or event or transaction has
occurred with respect to any Pension Plan or Welfare Plan which could result in
the

57



--------------------------------------------------------------------------------



TABLE OF CONTENTS



incurrence by the Company or any of its Subsidiaries of any material liability,
fine or penalty under ERISA, the Code or any other applicable law. Except as set
forth on Schedule 9.9, the Company and its Restricted Subsidiaries have no
contingent liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
subtitle B of title I of ERISA. Each Employee Benefit Plan is in compliance in
all material respects with all laws, regulations and rules applicable thereto
and the respective requirements of the governing documents for such Employee
Benefit Plan, except for any non-compliance the consequences of which, in the
aggregate, would not result in a material obligation to pay money. With respect
to any Employee Benefit Plan of a Restricted Subsidiary organized outside the
United States, (x) the aggregate of the accumulated benefit obligations under
all Employee Benefit Plans does not exceed the current fair market value of the
assets held in the trusts or similar funding vehicles for such Employee Benefit
Plans, and (y) reasonable reserves have been established in accordance with
prudent business practice or where required by ordinary accounting practices in
the jurisdiction in which such Employee Benefit Plan is maintained. There are no
material actions, suits or claims (other than routine claims for benefits)
pending or, to the knowledge of the Company, threatened against it or any of its
Subsidiaries with respect to any Employee Benefit Plan. None of the Company, any
of its Subsidiaries or any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability exceeding $2,000,000 to any
Multiemployer Plan.

          9.10 Investment Company Act. Neither the Company nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

          9.11 Public Utility Holding Company Act. Neither the Company nor any
Restricted Subsidiary is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

          9.12 Regulations U and X. Neither the Company nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

          9.13 Taxes. Each of the Company and each Restricted Subsidiary has
filed all income tax and other material tax returns and reports required by law
to have been filed by it and has paid all income taxes and other material taxes
and governmental charges thereby shown to be owing, except (a) as disclosed on
Schedule 9.6 and (b) for any such taxes or charges which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

          9.14 Solvency, etc. On the Amendment Effective Date (with respect to
each of the Borrowers and each Restricted Subsidiary listed on Schedule 9.8
which is a Restricted Subsidiary Obligor), and immediately prior to and after
giving effect to each Credit Extension and the use of the proceeds thereof (with
respect to the Borrowers only), (a) the assets of each such Person will exceed
its liabilities, (b) each such Person will be solvent, will be able to pay its
debts as they mature, will own property with fair saleable value greater than
the amount required to pay its debts and will have capital sufficient to carry
on its business as then constituted, and (c) each such person which is
incorporated under the laws of England and Wales or Scotland will not be unable
to pay its debts within the meaning of Section 123 of the Insolvency Act 1986.

          9.15 Insurance. Set forth on Schedule 9.15 is a complete and accurate
summary of the property, casualty and business interruption insurance program
carried by the Company and its Restricted Subsidiaries on the date of this
Agreement, including the insurer’s(s’) name(s), policy number(s), expiration
date(s), amount(s) of coverage, type(s) of coverage, the annual premium(s),
exclusions,

58



--------------------------------------------------------------------------------



TABLE OF CONTENTS



deductibles and self-insured retention and a description in reasonable detail of
(a) any retrospective rating plan, fronting arrangement or other self-insurance
or risk assumption agreed to by the Company or any Restricted Subsidiary or
imposed upon the Company or any Restricted Subsidiary by any such insurer and
(b) any self-insurance program that is in effect.

          9.16 Contracts; Labor Matters. Except as disclosed on Schedule 9.16:
(a) neither the Company nor any Restricted Subsidiary is a party to any contract
or agreement, or is subject to any charge, corporate restriction, judgment,
decree or order, which has a Material Adverse Effect; (b) no material labor
contract to which the Company or any Restricted Subsidiary is a party or is
otherwise subject is scheduled to expire prior to the Revolving Commitment
Termination Date; (c) neither the Company nor any Restricted Subsidiary has,
within the two-year period preceding the date of this Agreement, taken any
action which would have constituted or resulted in a “plant closing” or “mass
layoff” within the meaning of the Federal Worker Adjustment and Retraining
Notification Act of 1988 or any similar applicable federal, State, local or
foreign law or redundancy on a large scale, and the Company has no reasonable
expectation that any such action is or will be required at any time prior to the
Revolving Commitment Termination Date; and (d) on the Amendment Effective Date
there are no strikes or walkouts relating to any labor contracts to which the
Company or any Restricted Subsidiary is a party or is otherwise subject.

          9.17 Environmental and Safety and Health Matters. Except as disclosed
on Schedule 9.17, the Company and each of its Subsidiaries and each property,
operation and facility that the Company or any Subsidiary may own, operate or
control (a) complies in all material respects with (i) all applicable
Environmental Laws and (ii) all applicable Occupational Safety and Health Laws;
(b) is not subject to any judicial or administrative proceeding alleging the
violation of any Environmental Law or Occupational Safety and Health Law; (c)
has not received any notice (i) that it may be in violation of any Environmental
Law or Occupational Safety and Health Law, or (ii) threatening the commencement
of any proceeding relating to allegedly unlawful, unsafe or unhealthy conditions
or (iii) alleging that it is or may be responsible for any response, cleanup, or
corrective action, including any remedial investigation/feasibility study, under
any Environmental Law or Occupational Safety and Health Law; (d) has not
received any notice that it is the subject of federal or State investigation
evaluating whether any investigation, remedial action or other response is
needed to respond to (i) a spillage, disposal or release or threatened release
into the environment of any Regulated Material, or (ii) any alleged violation of
any Occupational Safety and Health Law; (e) has not filed any notice under or
relating to any Environmental Law or Occupational Safety and Health Law
indicating or reporting (i) any past or present spillage, disposal or release
(other than permitted releases) into the environment of, or treatment, storage
or disposal of (other than permitted releases), any Regulated Material in excess
of quantities requiring notification under any Environmental Law, or (ii) any
violation of any Occupational Safety and Health Law and (f) to the best
knowledge of the Company has no material contingent liability in connection with
(i) any actual or potential spillage, disposal or release into the environment
of, or otherwise with respect to, any Regulated Material, whether on any
premises owned or occupied by the Company or any Subsidiary or on any other
premises or (ii) any unsafe or unhealthful condition. Except as disclosed on
Schedule 9.17, there are no Regulated Materials on, in or under any property or
facilities, owned, operated or controlled by the Company or any Subsidiary
(except Regulated Materials used in the ordinary course of the business of the
Company and its Subsidiaries and used, stored, handled, treated and disposed of
in all material respects in accordance with all applicable Environmental Laws
and Occupational Safety and Health Laws) that, under applicable Environmental
Laws or Occupational Safety and Health Laws (x) impose or could reasonably be
expected to impose a liability for removal, remediation, or other cleanup or
damage to natural resources, in an amount equal to or greater than $500,000;
(y) could reasonably be expected to have a Material Adverse Effect; or (z) could
reasonably be expected to result in the imposition of a Lien on the property or
other assets of the Company or its Subsidiaries.

59



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          9.18 Information. All written information heretofore or
contemporaneously herewith furnished by or on behalf of the Company or any
Restricted Subsidiary to the Administrative Agent or any Lender for purposes of
or in connection with this Agreement and the transactions contemplated hereby
(including without limitation the information contained in the Confidential
Information Memorandum dated November, 2002 heretofore distributed to the
Lenders) is, and all written information hereafter furnished by or on behalf of
the Company or any Restricted Subsidiary to the Administrative Agent or any
Lender pursuant hereto or in connection herewith will be, when taken in its
entirety with all other written information provided hereunder, true and
accurate in every material respect on the date as of which such information is
dated or certified, and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading; provided, however, that no representation is made as to any
assumption or projection included in any budget, business plan or other material
except that such assumptions or projections represent the reasonable good faith
beliefs of the Company. The Company has heretofore furnished to the
Administrative Agent true and complete final copies (in each case as in full
force and effect) of all the documents relating to New High Yield Notes, the Tax
Indemnity Agreements, the Tax Allocation Agreement, the 1996 Senior Subordinated
Indenture, the 1997 Senior Subordinated Indenture, the 1997 Senior Indenture,
and the Co-Operation Agreement dated June 23, 1992 between Hollinger, Inc. and
Telegraph.

          9.19 Permitted Indebtedness, etc. The obligations of the Borrowers
under this Agreement and the other Loan Documents constitute “Pari Passu
Indebtedness”, “Permitted Indebtedness” and, in the case of Indebtedness of FDTH
and Telegraph hereunder, “Permitted Subsidiary Indebtedness” under the New High
Yield Notes.

          9.20 Financial Assistance. The granting of the security interests, the
giving of the guarantees, and the incurrence of Loans and other Obligations by
Telegraph and the other U.K. Obligors as contemplated by the Loan Documents and
the implementation and consummation of any of the transactions contemplated
herein has not constituted or involved, and will not constitute or involve, any
arrangement amounting to unlawful financial assistance for the acquisition of
shares within the meaning of Section 151 of the Companies Act 1985.

          9.21 Intellectual Property. The Intellectual Property required in
order to conduct the business of each member of the Financial Group (a) is
beneficially owned by or licensed to members of the Financial Group free from
any licenses to third parties which are materially prejudicial to the use of
that Intellectual Property, (b) will not be materially adversely affected by the
transactions contemplated by this Agreement and the other Loan Documents, and
(c) has not lapsed or been cancelled in any respect which would have a Material
Adverse Effect. All steps necessary have been taken to protect and maintain such
Intellectual Property, including, without limitation, paying renewal fees where
failure to do so would have or be reasonably likely to have a Material Adverse
Effect. No member of the Financial Group materially infringes on any
intellectual property right of any third party, and where the Intellectual
Property required in order to conduct the business of the Financial Group is
subject to any right, permission to use, or license granted to or by any member
of the Financial Group, such agreement has not been breached in any way or
terminated by any party to the extent such breach or termination would have or
be reasonably likely to have a Material Adverse Effect.

          SECTION 10 Covenants.

          Until the Stated Maturity Date and thereafter until all obligations of
the Borrowers hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or expired (regardless of whether
such Letters of Credit have been cash collateralized), the Company agrees, and
each Borrower with respect to itself and its Restricted Subsidiaries agrees
that, unless at any time the Required Lenders shall otherwise expressly consent
in writing, it will:

60



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          10.1 Reports, Certificates and Other Information. Furnish to the
Administrative Agent (with sufficient copies for each Lender, to be promptly
distributed by the Administrative Agent to each Lender) at its office:

          10.1.1 Annual Report. Promptly when available and in any event within
90 days after the close of each Fiscal Year, a copy of the annual report of
Hollinger International and its Subsidiaries for such Fiscal Year, including
therein consolidated balance sheets of Hollinger International and such
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings and cash flows of Hollinger International and such Subsidiaries for
such Fiscal Year, which report (a) shall be prepared in accordance with GAAP and
certified by independent auditors of recognized national standing selected by
Hollinger International and reasonably acceptable to the Required Lenders, in an
audit report which shall be without qualification as to going concern or scope
and (b) shall be accompanied by a written statement from such auditors to the
effect that in making the examination necessary for the signing of such audit
report they have not become aware of any Event of Default or Unmatured Event of
Default that has occurred and is continuing or, if they have become aware of any
such event, describing it in reasonable detail.

          10.1.2 Quarterly Reports. Promptly when available and in any event
within 15 days following the date on which the report on Form 10-Q for Hollinger
International is required to be filed with the SEC for the first three Fiscal
Quarters of each Fiscal Year, consolidated balance sheets of Hollinger
International and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of earnings and consolidated statements of cash flows
for such Fiscal Quarter and for the period beginning with the first day of such
Fiscal Year and ending on the last day of such Fiscal Quarter, including a
comparison with the corresponding Fiscal Quarter and period of the previous
Fiscal Year and prepared in accordance with GAAP, together with a certificate
signed by one of the chief executive officer, the chief financial officer, the
chief operating officer or the Vice President-Finance of the Company to the
effect that such financial statements fairly present in all material respects
the financial condition and results of operations of Hollinger International and
such Subsidiaries as of the dates and periods indicated, subject to changes
resulting from normal year-end adjustments.

          10.1.3 Certificates. Within 5 Business Days of the furnishing of a
copy of each annual report pursuant to Section 10.1.1 and contemporaneously with
the furnishing of each set of statements pursuant to Section 10.1.2, a duly
completed certificate in form and substance acceptable to the Administrative
Agent acting reasonably (a “Compliance Certificate”), with appropriate
insertions, dated the date of such annual report or such quarterly statements
and signed by one of the chief executive officer, the chief financial officer,
the Vice President-Finance, the chief operating officer or the controller of the
Company, containing a computation of each of the financial ratios and
restrictions set forth in Section 10 and to the effect that such officer has not
become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it.

          10.1.4 Reports to SEC and to Shareholders. Promptly upon the filing or
sending thereof, a copy of (a) any annual, periodic or special report or
registration statement (inclusive of exhibits thereto) filed by the Company or
any of its Restricted Subsidiaries with the SEC or any securities exchange and
(b) any report, proxy statement or similar communication to the public
shareholders of the Company or any of its Restricted Subsidiaries, if any.

          10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly (and
in any event within one Business Day in the case of clause (a) and within five
days in the case of clauses (b) through (i)) after any officer of the Company or
any Restricted Subsidiary learns of any of the following, written notice
describing the same and the steps being taken by the Company or the Restricted
Subsidiary affected thereby with respect thereto: (a) the occurrence of an Event
of Default or an Unmatured Event of Default;

61



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against the Company or any
Restricted Subsidiary or to which any of the properties of any thereof is
subject which has had or is reasonably likely to have a Material Adverse Effect;
(c) any material adverse development which occurs in any litigation, arbitration
or governmental investigation or proceeding previously disclosed on Schedule 9.6
or pursuant to clause (b); (d) the institution of any steps by the Company, any
of its Subsidiaries or any other Person to terminate any Pension Plan if as a
result of such transaction any Borrower or Restricted Subsidiary could be
required to make a contribution to such Pension Plan in excess of $1,000,000, or
the failure to make a required contribution to any Pension Plan if such failure
is sufficient to give rise to a Lien under Section 302(f) of ERISA, or the
taking of any action with respect to a Pension Plan which could result in the
requirement that the Company furnish a bond or other security to the PBGC or
such Pension Plan, or the occurrence of any event with respect to any Pension
Plan which could result in the incurrence by the Company or any Restricted
Subsidiary of any material liability, fine or penalty, or any material increase
in the contingent liability of the Company or any Restricted Subsidiary with
respect to any post-retirement Welfare Plan benefit; (e) the imposition of
Withdrawal Liability by any Multiemployer Plan, (f) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan, (g) the amount of liability incurred, or that may be incurred, by the
Company, any of its Subsidiaries, or any ERISA Affiliate in connection with any
event described in clauses (e) and (f); (h) the occurrence of any other event or
circumstance which has had or is reasonably likely to have a Material Adverse
Effect; and (i) the occurrence of any Casualty Event, the Net Cash Proceeds of
which are expected to be $10,000,000 or more.

          10.1.6 Subsidiaries. (a) Within 15 days following the formation or
acquisition of any Restricted Subsidiary, written notice of such formation or
acquisition and (b) together with each Compliance Certificate delivered with an
annual report pursuant to Section 10.1.1, a written report of any change in the
list of the Subsidiaries of the Company or any other Borrower since the end of
the previous Fiscal Year (or, in the case of the first such report, since the
Amendment Effective Date).

          10.1.7 Management Reports. Promptly upon the request of the
Administrative Agent or any Lender, copies of all detailed financial and
management reports submitted to the Company or any of its Restricted
Subsidiaries by independent auditors in connection with any annual or interim
audit made by such auditors of the books of the Company or any Restricted
Subsidiary.

          10.1.8 Insurance Information. Not later than 90 days after the end of
each Fiscal Year, a complete and accurate summary of the property, business
interruption and casualty insurance program of the Company or its Restricted
Subsidiaries containing substantially the same information with respect to such
insurance program as the information set forth on Schedule 9.15; and promptly
upon the occurrence thereof, a written report of any change in the Company’s
insurance program which will materially reduce the amount or scope of coverage
of any type of insurance.

          10.1.9 Annual Budget. Not later than the earlier of (a) the date the
annual report is required to be delivered pursuant to Section 10.1.1 and (b) the
date on which preparation of such budget is completed, a copy of the Company’s
annual budget for the next succeeding Fiscal Year.

          10.1.10 Other Information. Promptly from time to time, such other
information concerning (a) the Company and its Restricted Subsidiaries and (b)
transactions between the Company or any Restricted Subsidiary and any other
Affiliate as any Lender or the Administrative Agent may reasonably request.

          10.2 Books, Records and Inspections. Keep, and cause each Restricted
Subsidiary to keep, proper books and records in which full and correct entries
shall be made sufficient to allow the preparation of financial statements in
accordance with GAAP; permit, and cause each Restricted Subsidiary to permit, on
reasonable notice and at reasonable times and intervals during normal business

62



--------------------------------------------------------------------------------



TABLE OF CONTENTS



hours any Lender, the Administrative Agent or any representative thereof to
(a) visit and inspect the properties of the Company or any of its Restricted
Subsidiaries, (b) inspect and make extracts from and copies of their respective
books and records, and (c) discuss with their respective principal officers
their respective businesses, operations and financial matters. The Company and
each of its Restricted Subsidiaries will (i) after the occurrence and during the
continuance of any Event of Default and (ii) otherwise with the consent of the
Company, which consent shall not be unreasonably withheld, also permit any
Lender, the Administrative Agent or any representative thereof to discuss with
the Company’s independent auditors their respective businesses, operations and
financial matters; provided that the Company is given reasonable prior notice of
and an opportunity to attend any meeting between such auditors and any Lender,
the Administrative Agent or any representative thereof at which such issues will
be discussed. The Company will pay all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with all visits,
discussions, and examinations by the Administrative Agent.

          10.3 Insurance. Maintain, and cause each Restricted Subsidiary to
maintain, with reputable, financially sound insurance companies (in all cases
rated at least A- by A.M. Best & Co. or the equivalent in the applicable
jurisdiction), insurance to such extent and against such hazards and liabilities
as is customarily maintained by companies similarly situated (and, in any event,
such insurance as may be required by any law or governmental regulation or any
court order or decree); and, upon request of the Administrative Agent, furnish
to the Administrative Agent a certificate setting forth in reasonable detail the
nature and extent of all insurance maintained by the Company and its Restricted
Subsidiaries.

          10.4 Compliance with Laws; Maintenance of Property; Payment of Taxes
and Liabilities. (a) Comply, and cause each Restricted Subsidiary to comply, in
all material respects with all applicable laws, rules, regulations and orders
(including, without limitations, under the Patriot Act, the Trading with the
Enemy Act, the foreign assets control regulations of the United States Treasury
Department and Executive Order 13224 of September 23, 2001) the noncompliance
with which would be reasonably likely to have a Material Adverse Effect; (b)
maintain or cause to be maintained, and cause each Restricted Subsidiary to
maintain or cause to be maintained, in good repair, working order and condition
all material properties used in its business, and make, and cause each
Restricted Subsidiary to make, all appropriate repairs, renewals and
replacements of such properties; (c) pay, and cause each Subsidiary to pay,
prior to delinquency, all taxes and other governmental charges against it or any
of its property; provided, however, that the foregoing shall not require the
Company or any Subsidiary to pay any such tax or charge so long as it shall
contest the validity thereof in good faith by appropriate proceedings and shall
set aside on its books adequate reserves with respect thereto; and (d) not, and
not permit any Restricted Subsidiary to, file or consent to the filing of any
consolidated income tax return with any Person other than Hollinger
International, the Company and its Subsidiaries.

          10.5 Maintenance of Existence, etc. Maintain and preserve, and
(subject to Section 10.11) cause each Restricted Subsidiary to maintain and
preserve, (a) its existence and good standing in the jurisdiction of its
incorporation (provided that the Company may dissolve Dormant Subsidiaries) and
(b) its qualification and good standing as a foreign corporation in each
jurisdiction where the nature of its business makes such qualification necessary
(except in those instances in which the failure to be qualified or in good
standing would not be reasonably likely to result in a Material Adverse Effect).

          10.6 Financial Covenants.

          10.6.1 Total Leverage Ratio. Not permit the Total Leverage Ratio to
exceed the ratio set forth opposite such period under the column heading
“Required Ratio” in the table below.

63



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Period   Required Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Amendment Effective Date through 06/30/03
    5.75:1.00  
07/01/03 through 09/30/03
    5.50:1.00  
10/01/03 through 12/31/03
    5.25:1.00  
01/01/04 through 06/30/04
    5.00:1.00  
07/01/04 through 12/31/04
    4.75:1.00  
01/01/05 through 06/30/05
    4.50:1.00  
07/01/05 through 06/30/06
    4.00:1.00  
07/01/06 and thereafter
    3.50:1.00  

          10.6.2 Senior Secured Leverage Ratio. Not permit the Senior Secured
Leverage Ratio to exceed the ratio set forth opposite such period under the
heading “Required Ratio” in the table below.

          Period   Required Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Amendment Effective Date through 12/31/02
    3.25:1.00  
01/01/03 through 06/30/03
    3.00:1.00  
07/01/03 through 12/31/03
    2.75:1.00  
01/01/04 through 12/31/04
    2.50:1.00  
01/01/05 and thereafter
    2.25:1.00  

          10.6.3 Interest Coverage Ratio. Not permit the Interest Coverage Ratio
to be less than the ratio set forth opposite the applicable period below as of
any Computation Period falling within such period.

          Period   Required Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Amendment Effective Date through 06/30/03
    2.00:1.00  
07/01/03 through 06/30/04
    2.25:1.00  
07/01/04 through 12/31/05
    2.50:1.00  
01/01/06 through 06/30/06
    2.75:1.00  
07/01/06 and thereafter
    3.00:1.00  

          10.6.4 Fixed Charge Coverage Ratio. Not permit the Fixed Charge
Coverage Ratio to be less than the ratio set forth opposite the applicable
period below as of any Computation Period falling within such period.

          Period   Required Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Amendment Effective Date through 12/31/05
    1.05:1.00  
01/01/06 and thereafter
    1.15:1.00  

          10.6.5 Computation of Financial Covenants. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and any Borrower

64



--------------------------------------------------------------------------------



TABLE OF CONTENTS



or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

          10.7 Limitations on Debt. Not, and not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any Debt, except:

          (a)  the Obligations;

          (b)  Debt of any Borrower or Restricted Subsidiary Obligors to any
other Borrower or other Restricted Subsidiary Obligors; provided that:



       (i) any such Debt shall be either (x) incurred in connection with cash
management activities, or (y) evidenced by a Subsidiary Note which shall have
been delivered and assigned or pledged to the Administrative Agent; and    
     (ii) to the extent such Debt is owed by one of the Borrowers, the holder of
such Debt has previously executed and delivered to the Administrative Agent a
subordination agreement in form and substance satisfactory to the Administrative
Agent;

          (c)  Hedging Agreements entered into by the Borrowers;

          (d)  Guarantee Obligations in respect of any obligation of the Company
or any Restricted Subsidiary permitted under this Agreement (other than clauses
(j) and (m));

          (e)  Debt in respect of taxes, assessments or governmental charges to
the extent that payment thereof shall not at the time be required to be made in
accordance with Section 10.4;

          (f)  Debt outstanding on the Amendment Effective Date and listed on
Schedule 10.7 under the heading “Continuing Debt” with a principal amount not
exceeding $20,000,000;

          (g)  Debt of Telegraph under guaranties of printing equipment leases
for the Printing Joint Ventures not exceeding $65,000,000 in the aggregate at
any time outstanding;

          (h)  (A) Debt hereafter incurred by Restricted Subsidiaries in
connection with Purchase Money Liens, (B) Acquisition Debt and (C) unsecured
Debt not otherwise permitted under this Section 10.7, provided that the
aggregate principal amount of all such Debt of the Company and its Restricted
Subsidiaries under this clause (h) shall not exceed $25,000,000 at any one time
outstanding;

          (i)  Debt of the Company in a principal amount not to exceed
$300,000,000 under the New High Yield Notes;

          (j)  unsecured Debt of the Company which has amounts, maturities,
amortization, yield, covenants, defaults and other terms acceptable to the
Administrative Agent and the Required Lenders;

          (k)  Debt incurred by Telegraph to purchase the shares in West Ferry
not owned by Telegraph as of the Amendment Effective Date; provided that the
Company has first requested such Debt pursuant

65



--------------------------------------------------------------------------------



TABLE OF CONTENTS



to the Incremental Facility, if available on terms reasonably agreeable to the
Company, provided, further, that if such Debt is not incurred under the
Incremental Facility, such Debt shall mature at least six months after the final
maturity of the Term B Loans and the holder of such Debt has entered into an
inter-creditor agreement reasonably satisfactory to the Administrative Agent;

          (l)  debt of Restricted Subsidiaries which are not Restricted
Subsidiary Obligors pursuant to Section 10.10(d);

          (m)  unsecured Intercompany Debt outstanding on the Amendment
Effective Date and listed on Schedule 10.7 under the heading “Intercompany
Debt”, as well as unsecured Intercompany Debt of the Company to be incurred in
the future; provided that all such Debt described herein shall be subordinate to
the Secured Obligations pursuant to terms (including, without limitation, as to
covenants, defaults and other matters) acceptable to the Administrative Agent,
which terms, in any event, shall specify that no payment of principal or
interest may be made or scheduled with respect to any such Debt so long as any
Secured Obligations remain outstanding or any of the Lenders have any commitment
hereunder; and

          (n)  the Original Letters of Credit;

provided, however, that in any event, neither the Company nor any of its
Restricted Subsidiaries shall be entitled to create, incur or assume any Debt
permitted under this Section 10.7 if at such time an Unmatured Event of Default
or Event of Default shall have occurred and be continuing or would result
therefrom.

          10.8 Liens. Not, and not permit any Restricted Subsidiary to, create
or permit to exist any Lien on any of its real or personal properties, assets or
rights of whatsoever nature (whether now owned or hereafter acquired), except:

          (a)  Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable which arise by operation of law without penalty
or being contested in good faith by appropriate proceedings and, in each case,
for which it maintains adequate reserves in accordance with GAAP (and in the
case of the U.K. Subsidiaries, generally accepted accounting principles in the
United Kingdom) provided that any such Liens with respect to Canadian taxes do
not attach to any property of the Company or its Restricted Subsidiaries;

          (b)  Liens arising in the ordinary course of business constituting (i)
Liens of carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by law and (ii) Liens incurred in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA)) or in connection with surety and appeal
bonds, bids, performance bonds and similar obligations for sums not overdue or
being contested in good faith by appropriate proceedings and not involving any
deposits or advances or borrowed money or the deferred purchase price of
property or services, and, in each case, for which it maintains adequate
reserves, or Liens similar to the Liens described in the foregoing clauses (i)
and (ii) and owing in the ordinary course of business;

          (c)  Liens identified on Schedule 10.8;

          (d)  any Lien arising in connection with the acquisition, construction
or improvement of tangible personal property by the Company, or a Restricted
Subsidiary and attaching only to the property being acquired, constructed or
improved, if the Lien and the Debt secured thereby does not exceed 100% of the
cost of such acquisition, construction or improvement (subject to the
limitations of Section 10.7(h)) (such Lien being a “Purchase Money Lien”);

66



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (e)  attachments, judgments and other similar Liens, for sums not
exceeding $5,000,000 ($3,000,000 with respect to any single Restricted
Subsidiary) (excluding any portion thereof which is covered by insurance so long
as the insurer is likely to be able to pay and reasonably acceptable in the
judgment of the Administrative Agent) arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and claims secured thereby are being actively contested in
good faith and by appropriate proceedings and have been bonded off or for which
adequate reserves are maintained;

          (f)  easements, party wall agreements, rights of way, restrictions,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of the Company
and its Restricted Subsidiaries taken as a whole;

          (g)  leases or subleases granted by the Company or any Restricted
Subsidiary in the ordinary course of its business;

          (h)  extensions, renewals or replacements of any Lien permitted by the
foregoing provisions of this Section 10.8, but only if the principal amount of
the Debt secured thereby immediately prior to such extension, renewal or
replacement is not increased and such Lien is not extended to any other
property;

          (i)  Liens pursuant to the Subsidiary Security Agreements;

          (j)  Liens in favor of the Administrative Agent for the benefit of the
Lenders; and

          (k)  Liens securing Debt permitted pursuant to Section 10.7(k),
provided that such Liens are limited to the assets of West Ferry purchased or
improved with the proceeds of such Debt.

          10.9 Limitation on Restricted Payments. (a) Not, and not permit any
Restricted Subsidiary to, directly or indirectly:



       (i) declare or pay any dividend or make any other distribution or payment
on or in respect of the Company’s Capital Stock, or make any payment or other
distribution to (including dividends or distributions of the Capital Stock of
any Restricted Subsidiary), or make any other payment to the direct or indirect
holders (in their capacities as such) of the Company’s Capital Stock (other than
dividends or distributions payable in shares of the Company’s Capital Stock or
in options, warrants or other rights to acquire such Capital Stock);    
     (ii) purchase, redeem or otherwise acquire or retire for value any Capital
Stock of the Company or any Capital Stock of any Affiliate of the Company (other
than Capital Stock of any Wholly Owned Restricted Subsidiary that is a
Restricted Subsidiary Obligor or Capital Stock of a Person that, immediately
following such repurchase, will become a Wholly Owned Restricted Subsidiary that
is a Restricted Subsidiary Obligor or other rights to acquire such Capital
Stock);          (iii) make any principal or interest payment on, or repurchase,
redeem, defease, retire or otherwise acquire for value, any Intercompany Debt,
except as specifically permitted under the terms of the Subordination Agreement
applicable thereto;          (iv) make any principal payment on, or repurchase,
redeem, defease, retire or otherwise acquire for value, prior to the scheduled
date thereof (as scheduled on the Amendment Effective Date) any other Debt
outstanding as of the Amendment Effective Date (other than the Facilities and
any Debt of any Restricted Subsidiary Obligor that is not a Borrower to any

67



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Borrower or other Restricted Subsidiary Obligor outstanding as of the
Amendment Effective Date) or any subordinated Debt;          (v) declare or pay
any dividend or distribution on any Capital Stock of any Restricted Subsidiary
to any Person, other than any such dividend or distribution:



       (A) on Capital Stock of a Restricted Subsidiary held by the Company or
any of its Wholly Owned Restricted Subsidiaries, or          (B) on Capital
Stock of a Restricted Subsidiary held by any other Person (other than an
Affiliate of the Company or an Affiliate of such Affiliate),

          in each case, made on a pro rata basis consistent with the ownership
interests in such Capital Stock to the owners of such Capital Stock, provided
that no Unmatured Event of Default or Event of Default shall have occurred and
be continuing;



       (vi) incur, create or assume any guarantee of Debt of any Affiliate of
the Company, except as otherwise permitted hereunder;          (vii) pay any
Management Fees; or          (viii) designate any Restricted Subsidiary as an
Unrestricted Subsidiary;

(any of the payments described in paragraphs (i) through (vii) above, other than
any such action that is a Permitted Payment (as defined below), collectively,
“Restricted Payments”).

          (b) Notwithstanding the foregoing clause (a), provided that no
Unmatured Event of Default or Event of Default shall have occurred and be
continuing or would reasonably be expected to result from the payment or making
thereof, the Company and its Restricted Subsidiaries may make the following
distributions and investments (“Outside Payments”):



       (i) distributions to Hollinger International and to any Affiliate of
Hollinger International, including payments with respect to Intercompany Debt;  
       (ii) investments in Unrestricted Subsidiaries and unconsolidated
entities;          (iii) principal payments, repurchases, redemptions,
defeasances, retirements or other acquisitions for value of Debt under the New
High Yield Notes prior to the scheduled maturity date thereof; and    
     (iv) Investments in any Restricted Subsidiary which is not a Restricted
Subsidiary Obligor in the form of capital contributions or loans and advances
(“Restricted Subsidiary Investments”);

provided that such Outside Payments shall not exceed in the aggregate an amount
equal to the applicable percentage of Excess Cash Flow set forth below (at any
time, and as reduced from time to time through utilization, the “Excess Cash
Flow Basket”):

68



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Net Leverage Ratio   % of Excess Cash Flow

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

* 5.00
    25 %
* 4.00 but < 5.00
    50 %
<4.00
    75 %



--------------------------------------------------------------------------------

*   greater than or equal to

provided, further, however, that (A) Restricted Subsidiary Investments may be
made using the New Investments Basket or the Excess Cash Flow Basket; (B)
Restricted Subsidiary Investments made using the New Investments Basket shall
not reduce the Excess Cash Flow Basket; and (C) all Restricted Subsidiary
Investments shall reduce the New Investments Basket prior to reducing the Excess
Cash Flow Basket.

For purposes of determining compliance with this Section 10.9(b):

          (i) compliance shall be determined at the time of making of the
Outside Payment by determining the Net Leverage Ratio and Excess Cash Flow for
the last four Fiscal Quarters for which financial reports are available, and
determining aggregate Outside Payments (including the proposed new Outside
Payment on a pro forma basis) for the current Fiscal Quarter and the last three
Fiscal Quarters for which financial reports are available; and

          (ii)  during the first year following the Amendment Effective Date,
compliance shall be determined at the time of making of each Outside Payment by
determining the Excess Cash Flow as follows:



       (A) after the end of the first Fiscal Quarter after the Amendment
Effective Date for which financial reports are available , but prior to the end
of the second Fiscal Quarter after the Amendment Effective Date for which
financial reports are available, using the financial information for such first
Fiscal Quarter;          (B) after the end of the second Fiscal Quarter after
the Amendment Effective Date for which financial reports are available, but
prior to the end of the third Fiscal Quarter after the Amendment Effective Date
for which financial reports are available, using the financial information for
such first and second Fiscal Quarters;          (C) after the end of the third
Fiscal Quarter after the Amendment Effective Date for which financial reports
are available, but prior to the end of the fourth Fiscal Quarter after the
Amendment Effective Date for which financial reports are available, using the
financial information for such first, second, and third Fiscal Quarters; and    
     (D) after the end of the fourth Fiscal Quarter after the Amendment
Effective Date for which financial reports are available, but prior to the end
of the fifth Fiscal Quarter after the Amendment Effective Date for which
financial reports are available, using the financial information for such first,
second, third and fourth Fiscal Quarters; and

in each case aggregate Outside Payments (including the proposed Outside Payment
on a pro forma basis) shall be determined on a cumulative basis since the
Amendment Effective Date.

          Notwithstanding anything in this Section 10.9 to the contrary,
provided that no Unmatured Event of Default or Event of Default shall have
occurred and be continuing or would reasonably be expected to result from the
payment or making thereof, the Company and its Restricted Subsidiaries may make

69



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Outside Payments of the type described in Section 10.9(b)(ii) (such Outside
Payments being “Special Outside Payments”) in an aggregate amount not to exceed
$5,000,000 (as reduced from time to time through utilization or other
reductions, the “Special Outside Payments Basket”); provided, however, that
(x) the aggregate amount of such Special Outside Payments shall reduce the
Excess Cash Flow Basket, (y) any utilization or other reduction of the Excess
Cash Flow Basket shall reduce the Special Outside Payments Basket, and (z) the
Special Outside Payments Basket shall be permanently reduced to zero at the time
at which the sum of (i) the Excess Cash Flow Basket and (ii) the aggregate
amount of all Outside Payments made since Amendment Effective Date (other than
Special Outside Payments) equals or exceeds $5,000,000.

          (c)  Notwithstanding the foregoing, so long as no Unmatured Event of
Default or Event of Default has occurred and is continuing or would result
therefrom, the foregoing provisions will not prohibit the following actions
(such payments being referred to as “Permitted Payments”):



       (i)  payments under the Tax Indemnity Agreements;          (ii)  tax
payments pursuant to the Tax Allocation Agreement to the extent that the
aggregate amount of such payments do not exceed the aggregate amount of the tax
payments that the Company and its Restricted Subsidiaries would have been
required to make if they alone constituted a single consolidated tax group;    
     (iii)  payments of Management Fees in an amount not to exceed the greater
of (x) $22,000,000 or (y) 2.5% of total revenue of the Borrowers and their
Restricted Subsidiaries for any Fiscal Year;          (iv)  incurring, creating
or assuming any guarantee of Debt of the Company or any Restricted Subsidiary
permitted under Section 10.7;          (v)  (A) distributions to Hollinger
International and to any Affiliate thereof not a Restricted Subsidiary and
(B) investments in Unrestricted Subsidiaries and unconsolidated entities with
the proceeds of (x) the amount of dividends or other distributions received from
Unrestricted Subsidiaries after the Amendment Effective Date and (y) the sale of
Capital Stock of Unrestricted Subsidiaries after the Amendment Effective Date;
and          (vi)  redemptions of the 1997 Senior Subordinated Notes and the
1996 Senior Subordinated Notes as provided herein.

          10.10  Investments. Not, and not permit any Restricted Subsidiary to,
make, incur, assume or suffer to exist any Investment in any other Person,
except:

          (a)  Investments existing on the Amendment Effective Date and
identified in Schedule 10.10;

          (b)  Cash Equivalent Investments;

          (c)  Investments by the Company in Restricted Subsidiary Obligors
(subject to the limitation in Section 10.7(b)) or by any Restricted Subsidiary
Obligor in the Company or any other Restricted Subsidiary Obligor, in the form
of contributions to capital or loans or advances; provided that, (i) any loans
are made in compliance with Section 10.7, and (ii) immediately before and after
giving effect to such Investment, no Unmatured Event of Default or Event of
Default shall have occurred and be continuing;

70



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (d)  Investments by the Company or any Restricted Subsidiary in any
Restricted Subsidiary which is not a Restricted Subsidiary Obligor in the form
of capital contributions or loans and advances (i) that are existing on the date
hereof, or (ii) that, together with all Investments permitted under
Section 10.10(k) in cases where the entity in which the Investment is made is
not a Restricted Subsidiary Obligor, do not exceed $25,000,000 (such amount, as
reduced from time to time, being the “New Investments Basket”) from and after
the Amendment Effective Date;

          (e)  loans or advances to officers and employees of the Company or of
any Restricted Subsidiary for travel or other ordinary business expenses not in
excess of $250,000 in the aggregate at any time;

          (f)  extensions of credit in the nature of accounts receivable or
notes receivable arising from the sale of goods and services in the ordinary
course of business;

          (g)  shares of stock, obligations or other securities received in
settlement of claims arising in the ordinary course of business;

          (h)  Investments (i) by Telegraph to consummate the purchase of the
shares in West Ferry not owned by Telegraph on the Amendment Effective Date
which, to the extent financed with Debt, shall be consistent with
Section 10.7(k) and (ii) constituting Debt of Telegraph under guaranties
permitted under Section 10.7 (g);

          (i)  Investments in a new joint venture entity to be created for the
purpose of the CST Real Estate Transactions, provided that such Investments
shall not exceed the contribution of the CST Real Estate and cash contributions
in an aggregate amount of $2,000,000;

          (j)  Investments permitted under Section 10.9(b)(ii); and

          (k)  other Investments (subject to the limitations specified in
Section 10.10(d)) by the Company or any Restricted Subsidiary in the Newspaper
Business that result in the Company and the Restricted Subsidiaries having, or
continuing to have, a majority interest in the applicable entity in which such
Investment is made and such entity shall be a Restricted Subsidiary; provided
that the Company shall, and shall cause each Restricted Subsidiary to, grant a
Lien in favor of the Lenders in each such Investment and to execute such
documents, take such action and provide such opinions of counsel as the
Administrative Agent deems necessary or advisable to create and perfect such
Liens and further provided that immediately before and after giving effect to
such Investment, no Unmatured Event of Default or Event of Default shall have
occurred and be continuing.

          Notwithstanding any provision in this Section 10.10, neither the
Company nor any of its Restricted Subsidiaries shall make any Investments in any
Restricted Subsidiaries which are not formed in a jurisdiction which permits
such Restricted Subsidiary to provide Guarantees and/or Collateral Documents on
not less favorable a basis than that provided by a U.K. Subsidiary unless
otherwise agreed to by the Administrative Agent.

          10.11 Mergers, Consolidations, Sales, Acquisitions. Not, and not
permit any Restricted Subsidiary to, be a party to any merger, consolidation or
Asset Sale, or to purchase or otherwise acquire all or substantially all of the
assets or any stock of any class of, or any partnership or joint venture
interest in, any other Person, except for

          (a) (i) any such merger or consolidation, sale, transfer, conveyance,
lease or assignment of or by any Wholly Owned Restricted Subsidiary into, with
or to any other Wholly Owned Restricted Subsidiary, provided such Subsidiaries
are incorporated in the same country and are

71



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Restricted Subsidiary Obligors (or the surviving Subsidiary is a Restricted
Subsidiary Obligor) and (ii) any such merger of the Company under Section 15.13;

          (b) any such purchase or other acquisition by the Company or any
Wholly Owned Restricted Subsidiary of the assets or stock of any Wholly Owned
Restricted Subsidiary;

          (c) Asset Sales and Asset Swaps provided (i) Asset Sales and Asset
Swaps are (x) on an arm’s-length basis for fair market value and (y) do not
result in any payments (whether in the form of non-competition payments, fees or
otherwise) to any Affiliate other than the Company or a Restricted Subsidiary
Obligor unless consented to by the Required Lenders, (ii) all action required
under Section 10.18, or otherwise necessary to perfect for the benefit of the
Administrative Agent security interests and/or charges in all assets obtained in
connection with any such Asset Swap, shall have been taken, and (iii) no Event
of Default or Unmatured Event of Default has occurred and is continuing or would
result therefrom and provided further, no Asset Sale of accounts receivable
(except as part of the Newspaper Business being sold) shall be permitted and no
Asset Sale or Asset Swap shall be permitted if (x) on a cumulative basis, the
sum of (1) the Negative Trade Differential plus (2) the Contributed Cash Flow of
all assets proposed to be sold, swapped or otherwise transferred and all assets
sold, swapped or otherwise transferred since the Amendment Effective Date, in
each case for the Computation Period preceding the date of the Asset Sale or
Asset Swap contributed more than 5% of Operating Cash Flow of the Company and
its Restricted Subsidiaries, as the case may be, for such period or (y) in the
case of Asset Swaps, the applicable Obligor has not complied with the provisions
of Section 10.11(d);

          (d) Acquisitions (including Asset Swaps) provided (i) no Event of
Default or Unmatured Event of Default has occurred and is continuing or would
result therefrom, (ii) the applicable Borrower complies with Sections 6,
10.10(k), 10.18 and 10.27, (iii) the applicable Obligor pledges and assigns to
the Lenders all assets, property or business acquired promptly after the date of
such Acquisition, and (iv) five Business Days prior to any Acquisition having a
purchase price in excess of $25,000,000 or any Asset Swap having an implied
purchase price of $75,000,000 or more, the Company shall have provided to the
Administrative Agent and the Lenders a certificate pursuant to a form acceptable
to the Administrative Agent acting reasonably setting forth (A) a complete
description of and financial information (including financial projections)
relating to such Acquisition or Asset Swap, (B) the total purchase price of such
Acquisition or Asset Swap and the manner of payment thereof, (C) a calculation
of the covenants in Section 10.6 before and after giving effect to such
Acquisition or Asset Swap, demonstrating compliance with such covenants, and
(D) certifying as to the matters in clauses d(i) and (ii); provided, however
that Dormant Subsidiaries and other Restricted Subsidiaries which are not
Restricted Subsidiary Obligors shall not make any Acquisition or Asset Swap; and

          (e) Investments permitted under Section 10.10 (other than under
Section 10.10(k)).

          10.12 Use of Proceeds. Not use or permit any proceeds of any Credit
Extension to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying” any Margin Stock.
The Borrowers will use the proceeds of Credit Extensions (together with proceeds
of the New High Yield Notes in the case of clauses (b) and (d) below):



          (a) in the case of Letters of Credit, for working capital and general
corporate purposes;

          (b) to finance a distribution to Hollinger International on the
Amendment Effective Date which shall be used immediately (or so long as no
defaults or unmatured defaults arise under any

72



--------------------------------------------------------------------------------



TABLE OF CONTENTS



indebtedness of Hollinger International as a result of any such delay, as soon
as commercially possible) to repay existing indebtedness of Hollinger
International (including, without limitation, the Total Return Equity Swap and
the Trilon Financing) on terms satisfactory to the Administrative Agent, acting
reasonably, and after applying such funds for the payment in full of all such
indebtedness (together with any expenses related thereto), for general corporate
purposes;

          (c) to make Restricted Payments permitted under Section 10.9;

          (d) to immediately deposit funds to redeem and/or purchase the 1997
Senior Subordinated Notes, and the 1996 Senior Subordinated Notes;

          (e) to fund ongoing Capital Expenditures, working capital and
permitted Acquisitions;

          (f) to pay fees and expenses relating to the Facilities and the
transactions related thereto; and

          (g) for working capital needs (including interest on Debt) and general
corporate purposes of the Company and its Restricted Subsidiaries (subject to
any limitations hereunder, including with respect to any availability to the
Borrowers).

          10.13 Transactions with Affiliates. Not, and not permit any Restricted
Subsidiary to, enter into or cause, suffer or permit to exist any transaction,
arrangement or contract with any of its other Affiliates (other than the Company
or any other Restricted Subsidiary) which is on terms which are less favorable
than are obtainable from any Person which is not one of its Affiliates, other
than those expressly permitted hereunder, and those existing on the Amendment
Effective Date and set forth on Schedule 10.13. Without limiting the foregoing,
the Company will not, and will not permit any Restricted Subsidiary to, pay any
management, consulting or similar fee to any Affiliate other than (a) Management
Fees to the extent permitted under Section 10.9(b) or (c)(iii), and (b) any such
payment from the Company or a Restricted Subsidiary to the Company or another
Wholly Owned Restricted Subsidiary.

          10.14 Employee Benefit Plans. Maintain, and cause each Restricted
Subsidiary to maintain, each Pension Plan in compliance in all material respects
with all applicable requirements of law and regulations.

          10.15 Environmental Covenants.

          10.15.1 Environmental Response Obligation. (a) Comply, and cause each
Subsidiary to comply, with any applicable federal, State or provincial judicial
or administrative order requiring the performance at any real property owned,
operated or leased by the Company or any Subsidiary (or in which such Person has
a direct or indirect interest) of activities in response to the release or
threatened release of a Regulated Material, except for the period of time that
the Company or such Subsidiary is diligently in good faith contesting such
order; (b) notify the Administrative Agent within ten days of the receipt of any
written claim, demand, proceeding, action or notice of liability by any Person
arising out of or relating to the release or threatened release of a Regulated
Material which is reasonably likely to give rise to cleanup or remediation
liabilities under Environmental Laws; and (c) notify the Administrative Agent
within ten days of any release, threat of release, or disposal of Regulated
Material reported by the Company or any Subsidiary to any governmental or
regulatory authority at any real property owned, operated, or leased by the
Company or any Subsidiary which are reasonably likely to give rise to cleanup or
remediation liabilities under Environmental Laws.

          10.15.2 Environmental Liabilities. (a) Comply, and cause each
Subsidiary to comply, in all material respects with all Environmental Laws the
noncompliance with which would be reasonably likely

73



--------------------------------------------------------------------------------



TABLE OF CONTENTS



to have a Material Adverse Effect; (b) without limiting clause (a), not commence
disposal of any Regulated Material into or onto any real property owned,
operated or leased by the Company or any Subsidiary in violation of any
Environmental Law; and (c) without limiting clause (a), not allow any Lien
imposed pursuant to any law, regulation or order relating to Regulated Materials
or the disposal thereof to remain on any real property owned, operated or leased
by the Company or any Subsidiary.

          10.16 Unconditional Purchase Obligations. Not, and not permit any
Restricted Subsidiary to, enter into or be a party to any contract for the
purchase of materials, supplies or other property or services, if such contract
requires that payment be made by it regardless of whether or not delivery is
ever made of such materials, supplies or other property or services.

          10.17 Inconsistent Agreements. Not, and not permit any Restricted
Subsidiary to, enter into any agreement containing any provision which would be
violated or breached by any borrowing by any Borrower hereunder or by the
performance by the Company or any Restricted Subsidiary of any of its
obligations hereunder or under any other Loan Document.

          10.18 Further Assurances. Take, and cause each Restricted Subsidiary
to take, such actions as the Administrative Agent may reasonably request from
time to time (including the execution and delivery of guaranties, security
agreements, pledge agreements, stock powers, financing statements and other
documents, the filing or recording of any of the foregoing, and the delivery of
stock certificates and other collateral with respect to which perfection is
obtained by possession) as the Administrative Agent shall reasonably require to
give effect to the provisions hereof or of any Loan Document, and to create or
perfect any of the security interests contemplated hereunder or thereunder,
including, without limitation, to ensure that (a) the obligations of the Company
(including its obligations under Section 14) hereunder and under the other Loan
Documents are secured by 65% of the issued and outstanding Capital Stock of DTH
and Palestine Post, 50% of the issued and outstanding Capital Stock of JPEH, 80%
of the issued and outstanding Capital Stock of STDS, 100% of the Capital Stock
of all other U.S. Subsidiaries and HUKH and guaranteed by HUKH, TAHL and all
U.S. Subsidiaries (other than STDS) (including, promptly upon the acquisition or
creation thereof, any U.S. Subsidiary created or acquired after the date
hereof), 100% of all Debt owing to Hollinger International or any of its U.S.
Subsidiaries, and substantially all assets of each U.S. Subsidiary, (b) the
obligations of each U.S. Subsidiary under its Subsidiary Note (other than any
Subsidiary Notes from U.S. Subsidiaries which are party to the Company Security
Agreement) are secured by substantially all of the assets of such U.S.
Subsidiary (other than real property), and (c) the obligations of Telegraph and
FDTH hereunder and under the other Loan Documents are (i) secured by (x) (A) all
the Collateral described in Section 10.18(a), and (B) 100% of the Capital Stock
and Subsidiary Notes of HUKH and the U.K. Subsidiaries (which do not include
TAHL and other than UKMAX Limited, Hollinger Telegraph New Media Limited,
Telegraph (British) Limited and Electronic Telegraph Limited), and
(y) substantially all the assets (other than real property and the capital stock
of Trafford Park and Paper Purchase & Management Limited) of HUKH and each of
their Restricted Subsidiaries (other than Dormant Subsidiaries, Hollinger
Telegraph New Media Limited, Hollinger Telegraph New Media Holdings Limited,
Telegraph Publishing Limited, and The Spectator (1828) Limited) and
(ii) guaranteed by each other Borrower and such Borrower’s Restricted
Subsidiaries (other than Dormant Subsidiaries, Hollinger Telegraph New Media
Limited, Hollinger Telegraph New Media Holdings Limited, The Spectator
(1828) Limited, Telegraph Publishing Limited, and the Israeli Subsidiaries)
subject, in each case, to such exceptions as the Administrative Agent or the
Required Lenders may from time to time permit. Notwithstanding the foregoing,
the Administrative Agent and the Lenders shall not be entitled to exercise their
rights with respect to the capital stock of West Ferry (unless West Ferry has
become a Wholly Owned Restricted Subsidiary) until such time as the Obligations
have been accelerated in accordance with Section 12.2.

          10.19 Amendments to Certain Documents. Not, and not permit any
Restricted Subsidiary to, make or agree to any amendment to or modification of,
or waive any of its rights under, any of the terms

74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of (a) the documents relating to the 1997 Senior Notes or, once executed, Debt
incurred under Section 10.7(j) (except to the extent that such amendment or
modification would extend the maturities or delete covenants), (b) the Tax
Allocation Agreement, (c) any Tax Indemnity Agreement, (d) the Subsidiary Notes
or the Subsidiary Security Agreements without the consent of the Administrative
Agent, (g) the Co-Operation Agreement dated June 23, 1992 between Hollinger Inc.
and Telegraph, (h) the Organic Documents of the Company or any Restricted
Subsidiary with respect to the Capital Stock (including designation of new
series of shares or imposing restrictions on the transfer of Capital Stock)
without the consent of the Administrative Agent, (i) the Organic Documents of
the Printing Joint Ventures without the consent of the Administrative Agent, or
(j) the New High Yield Notes or any of the documentation relating thereto in any
manner that would (i) increase the interest rate on the New High Yield Notes or
change (to earlier dates) the dates upon which principal and interest are due
thereon; (ii) alter the redemption or prepayment provisions thereof; (iii) alter
the covenants and events of default in a manner that would make such provisions
more onerous or restrictive to the Company or any Restricted Subsidiary; or
(iv) otherwise increase the obligations of the Company or any Restricted
Subsidiary in respect of the New High Yield Notes.

          10.20 Conduct of Business. Not, and not permit any Restricted
Subsidiary to, engage in any business other than the Newspaper Business;
provided that such Investments in any event must be made in accordance with
Section 10.10(k).

          10.21 Limitations on Sale and Leaseback Transactions. Not, and not
permit any Restricted Subsidiary to, enter into any arrangement with any Person
providing for the leasing by the Company or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Company or such Restricted Subsidiary to such Person in
contemplation of such leasing.

          10.22 Tax Allocation Agreement. Not, and not permit any Restricted
Subsidiary to, enter into any tax sharing or similar agreement or arrangement,
other than (a) the Tax Allocation Agreement and (b) the Tax Indemnity
Agreements.

          10.23 Fiscal Year. Not, and not permit any Restricted Subsidiary to,
change its Fiscal Year.

          10.24 Holding Company Status. Not permit (a) JPEH or Palestine Post to
own any Subsidiaries other than the Subsidiaries owned by such Person on the
Amendment Effective Date, and (b) unless such Person has executed the U.K.
Guaranty and the U.K. Security Agreement, Hollinger Telegraph New Media Holdings
Limited, Hollinger Telegraph New Media Limited or The Spectator (1828) Limited
to own any assets other than Newspaper Businesses owned on the Amendment
Effective Date

          10.25 Limitation on Dividends and Other Payment Restrictions Affecting
Restricted Subsidiaries. Not, and not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distribution on its Capital
Stock to the Company or any other Restricted Subsidiary, (b) pay any Debt owed
to the Company or any other Restricted Subsidiary, (c) make any Investment in
the Company or (d) transfer any of its properties or assets to the Company or
any Restricted Subsidiary, except (i) any encumbrance or restriction, with
respect to a Restricted Subsidiary that is not a Restricted Subsidiary of the
Company on the Amendment Effective Date, in existence at the time such Person
becomes a Restricted Subsidiary of the Company and not incurred in connection
with, or in contemplation of, such Person becoming a Restricted Subsidiary and
the terms of such restrictions are acceptable to the Administrative Agent, and
(ii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Company or any Restricted Subsidiary.

75



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          10.26 Designation and Ownership of Subsidiaries. Not designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary under this Agreement.

          10.27 New Restricted Subsidiaries, Investments and Acquisitions. As
soon as available and in any event within thirty (30) days after the date of any
Acquisition or Investment or the formation of any new Restricted Subsidiary of
the Company or any of its Restricted Subsidiaries, the Company and its
Restricted Subsidiaries, as appropriate, shall, consistent with Section 10.18,
(a) if applicable, cause such Restricted Subsidiary to execute and deliver (i) a
counterpart of the applicable Security Agreement and (ii) a counterpart of the
applicable Guaranty; (b) pledge and assign to the Administrative Agent for the
benefit of the Lenders each Subsidiary Note and all of the issued and
outstanding shares of Capital Stock or other instruments or securities
evidencing ownership of such Restricted Subsidiary beneficially owned by the
Company or any of the Company’s Restricted Subsidiaries, as the case may be, as
additional collateral for the Obligations, to constitute part of the Collateral
and to be held by the Administrative Agent on behalf of the Lenders in
accordance with the terms of the applicable Pledge Agreement (together with such
stock powers, transfers, endorsements, allonges, instruments, financing
statements and other documentation as in the opinion of the Administrative Agent
are appropriate); and (c) provide evidence of necessary authorizations and one
or more opinions of counsel in form and substance reasonably satisfactory to the
Required Lenders which in the opinion of the Required Lenders is appropriate
with respect to such Acquisition, Investment or new Restricted Subsidiary. Any
such document or agreement executed or issued pursuant to this Section 10.27
shall be a “Loan Document” for purposes of this Agreement.

          10.28 Operating Leases. Not, and not permit any Restricted Subsidiary
to, create or suffer to exist any obligations for the payment of rent for any
property under lease or agreement to lease if the aggregate annual rental
payments for all such operating leases for the four Fiscal Quarters immediately
following such date of determination shall exceed $10,000,000 (exclusive of
payments under the guarantees of leases permitted under Section 10.7 (g)).

          SECTION 11 Conditions.

          11.1 Documentary Conditions to Amendment Effective Date. This
Agreement shall be and become effective on the date (the “Amendment Effective
Date”) on which the Company, Telegraph, FDTH, the Lenders and the Administrative
Agent shall have executed and delivered this Agreement and the Administrative
Agent shall have received (or, in the case of Section 11.1.12, the
Administrative Agent shall be satisfied that such conditions are met) all of the
following, each duly executed and dated the Amendment Effective Date (or such
earlier date as shall be satisfactory to the Administrative Agent) in form and
substance satisfactory to the Administrative Agent:

          11.1.1 Resolutions. Certified copies of resolutions of the Board of
Directors (and in the case of FTDH or Telegraph, their shareholders) of each
Borrower authorizing or (save in the case of FTDH or Telegraph) ratifying the
execution, delivery and performance by each Borrower of this Agreement and the
other Loan Documents to which each Borrower is a party and certified copies of
resolutions of the Board of Directors (and, in the case of U.K. Obligors, their
shareholders) of each other Obligor required to execute a Loan Document pursuant
to this Section 11.1 authorizing or (save in the case of any U.K. Obligor)
ratifying the execution, delivery and performance by such Obligor of the Loan
Documents to which such Obligor is a party.

          11.1.2 Organic Documents. Certified copies of all Organic Documents
and good standing certificates (provided that such certificates are generally
provided in the applicable jurisdiction) in each jurisdiction in which existence
is necessary in the conduct of business, of each Borrower, each other

76



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Obligor, and each other Subsidiary whose shares are to be pledged pursuant to a
Collateral Document, and Hollinger International.

          11.1.3 Incumbency and Signature Certificates. A certificate of the
Secretary or an Assistant Secretary or, in the case of any U.K. Obligor, a
director of each such Obligor, in each case, dated as of the Amendment Effective
Date, certifying the names of the officer or officers of such Obligor authorized
to sign the Loan Documents to which such Obligor is a party, together with a
sample of the true signature of each such officer (it being understood that the
Administrative Agent and each Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein).

          11.1.4 Consents, etc. Certified copies of all documents evidencing any
necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance of the Loan Documents by
each Obligor.

          11.1.5 Guaranties. (a) The Hollinger International Guaranty, (b) the
U.S. Subsidiary Guaranty, and (c) a U.K. Subsidiary Guaranty executed by all the
U.K. Subsidiaries (other than Telegraph, FDTH, The Spectator (1828) Limited,
Hollinger Telegraph New Media Holdings Limited, Hollinger Telegraph New Media
Limited, UKMax Limited and Dormant Subsidiaries).

          11.1.6 Pledge Agreements. (a) The Hollinger International Pledge
Agreement; (b) the Company Pledge Agreement; and (c) a U.S. Pledge Agreement
covering the Preferred Stock of LHAT Corporation owned by certain U.K.
Subsidiaries; together, in the case of each Pledge Agreement, with the stock
certificates or instruments (including the Subsidiary Notes) to be pledged
thereunder and any necessary allonges, stock powers, and stock transfer forms
executed in blank and any necessary financing statements.

          11.1.7 Security Agreements. (a) The Company Security Agreement; and
(b) a U.K. Security Agreement executed by HUKH and its Restricted Subsidiaries
(other than The Spectator (1828) Limited, Hollinger Telegraph New Media Holdings
Limited and/or Hollinger Telegraph New Media Limited and Dormant Subsidiaries);
together, in the case of each Security Agreement, with such notices, financing
statements or other registration forms as are necessary to perfect the
Administrative Agent’s Lien on any Collateral granted under such Security
Agreement.

          11.1.8 Subordination Agreements. The Subsidiary Subordination
Agreement.

          11.1.9 Control Agreements. A control agreement with respect to all
deposit accounts of the Company and its Restricted Subsidiaries held by each of
LaSalle National Bank and each other bank required for compliance with the terms
of each Loan Document, in each case in form and substance satisfactory to the
Administrative Agent.

          11.1.10 Process Agent Letter. A letter from Hollinger International,
in form and substance satisfactory to the Administrative Agent, dated the
Amendment Effective Date, or a date reasonably close to the Amendment Effective
Date, whereby Hollinger International acknowledges and accepts its appointment
by each of the Company and each of the other Obligors who have executed Loan
Documents, as agent for service of process.

          11.1.11 Compliance Certificate. A duly completed Compliance
Certificate, dated the date of the most recently ended Fiscal Quarter and signed
by one of the chief executive officer, the chief financial officer, the chief
operating officer or Vice President-Finance of the Company, containing a
computation of each of the financial ratios and restrictions set forth in
Sections 10.6.1, 10.6.2 and 10.7 and to the effect that such officer has not
become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing.

77



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          11.1.12 Capital Markets. Prior to the Amendment Effective Date, there
shall not have been any material disruption of or material adverse condition in
the financial, banking, or capital markets that, in the reasonable good faith
judgment of the Sole Lead Arranger, could materially impair the syndication of
the Facilities.

          11.1.13 No Material Adverse Effect. Evidence that, except as disclosed
on Schedule 9.5, since December 31, 2001, no event has occurred which,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect.

          11.1.14 Fees. The Borrowers shall have paid all fees (including,
without limitation, ticking fees) and expenses then due and payable to the
Administrative Agent, the Sole Lead Arranger or any Lender under this Agreement
(including, to the extent then billed, all amounts payable pursuant to Section
15.6).

          11.1.15 Opinions of Counsel. The opinions of (a) Mark S. Kipnis,
Corporate Counsel for certain Obligors, (b) Torys LLP, New York counsel for the
Obligors, and (c) Stikeman, Elliott, U.K. counsel to certain Obligors.

          11.1.16 U.K. Procedural Requirements. The Administrative Agent shall
have received a certificate dated as of the Amendment Effective Date from the
chief executive or chief financial officer or any director of each of the
applicable U.K. Subsidiaries, certifying that (a) as of the Amendment Effective
Date, each of such U.K. Subsidiaries has implemented and consummated the
provisions and procedures set out in Sections 155-158 of the Companies Act 1985
and (b) save as disclosed, the granting of the security interest and the giving
of the guarantees contemplated by the Loan Documents do not constitute unlawful
financial assistance within the meaning of Section 151 of the Companies Act
1985, which certificate shall be reasonably acceptable in form, scope and
substance to the Administrative Agent and its counsel, together with evidence
satisfactory to the Administrative Agent (including net asset letters prepared
by the auditors of the U.K. Obligors addressed to the Administrative Agent in
substantially the form set out in Technical Release FRAG 26/94 issued on behalf
of the Institute of Chartered Accountants in England and Wales and on behalf of
itself, the Issuing Bank, the Administrative Agent and the Lenders copies of the
statutory declarations required to be provided by the directors of each relevant
U.K. Obligor and attached auditors’ reports or other documents required to
ensure that the requirements of Section 154 to 158 of the Companies Act 1985
have been complied with so far as they relate to the Loan Documents and
compliance with the terms thereof) with respect thereto.

          11.1.17 Debt Rating. The Facilities shall be rated at least B+ and Ba2
by Standard & Poor’s and Moody’s, respectively.

          11.1.18 Delivery of Redemption Notices. The Company shall have
delivered evidence satisfactory to the Administrative Agent, that prior to or
simultaneously with the initial Credit Extension, instructions shall have been
given to the applicable Trustee to deliver the required Redemption Notices to
redeem in whole the (a) 1996 Senior Subordinated Notes for an amount of
$257,847,969.98 and (b) the 1997 Senior Subordinated Notes for an amount of
$285,903,715.28, and the Company shall have given irrevocable instructions to
the Administrative Agent to deposit $543,751,685.26 of the Loans made on the
Amendment Effective Date directly with the applicable Trustees for redemption of
the 1996 Senior Subordinated Notes and the 1997 Senior Subordinated Notes.

          11.1.19 Issuance of New High Yield Notes. The Company shall have
delivered evidence, satisfactory to the Administrative Agent, that prior to or
contemporaneously with the Initial Credit Extension, the Company shall have
issued a minimum of $300,000,000 principal amount of unsecured notes on standard
and customary terms and conditions reasonably satisfactory to the Administrative
Agent, including without limitation, a maturity of at least one year longer than
the final maturity of the Term B Loans (the “New High Yield Notes”).

78



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          11.1.20 Evidence of Payment of Hollinger International Indebtedness.
The Administrative Agent shall have received evidence satisfactory to it that
prior to or contemporaneously with the Initial Credit Extension, (a) the Total
Return Equity Swap shall be settled in full, and (b) the Trilon Financing shall
be repaid in full.

          11.1.21 No Default, etc. The following shall be true, and the
Administrative Agent shall have received a certificate dated as of Amendment
Effective Date from the Company to the following effect: (a) No Event of Default
or Unmatured Event of Default shall have occurred and be continuing or would
result from the making of a Credit Extension; (b) the warranties of the
Borrowers contained in Section 9 shall be true and correct as of the Amendment
Effective Date, with the same effect as though made on such date; and (c) except
as disclosed in Schedule 9.5, since December 31, 2001, no event (including any
labor controversy, litigation, arbitration, governmental investigation or
proceeding or environmental matter) shall have occurred which, in the reasonable
good faith judgment of the Required Lenders, may have a Material Adverse Effect.

          11.1.22 Other. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender may reasonably request.



          11.2 All Credit Extensions. The obligation of each Lender to make each
Loan and of the Issuing Bank to issue each Letter of Credit is subject to the
following further conditions precedent that:

          11.2.1 No Default, etc. The following shall be true, and each request
for a Credit Extension shall be deemed a representation and warranty to the
effect that: (a) No Event of Default or Unmatured Event of Default has occurred
and is continuing or will result from the making of such Credit Extension;
(b) the warranties of the Borrowers contained in Section 9 (excluding, in the
case of all Credit Extensions, other than Credit Extensions made on the
Amendment Effective Date, Sections 9.4, 9.5, 9.6, 9.8 and 9.15 through 9.17) are
true and correct as of the date of such requested Credit Extension, with the
same effect as though made on such date; and (c) except as disclosed in
Schedule 9.5, since December 31, 2001, no event (including any labor
controversy, litigation, arbitration, governmental investigation or proceeding
or environmental matter) has occurred which, in the reasonable good faith
judgment of the Required Lenders, has any reasonable likelihood of having a
Material Adverse Effect.

          11.2.2 Confirmatory Certificate. If requested by the Administrative
Agent, the Administrative Agent shall have received a certificate dated the date
of such requested Credit Extension and signed by a duly authorized
representative of each Borrower as to the matters set out in clauses (a), (b)
and (c) of Section 11.2.1 (it being understood that each request by a Borrower
for a Credit Extension shall be deemed to constitute a warranty by the Borrowers
that the conditions precedent set forth in Section 11.2.1 will be satisfied at
the time of the making of such Credit Extension), together with such other
documents as the Administrative Agent or any Lender may reasonably request in
support thereof.



          SECTION 12 Events of Default and Their Effect.



          12.1 Events of Default. Each of the following shall constitute an
Event of Default under this Agreement:

          12.1.1 Non-Payment of the Loans, etc. Default in the payment when due
of the principal of any Loan; or default, and continuance thereof for three
Business Days, in the payment when due of any interest on any Loan, any
reimbursement obligation with respect to any Letter of Credit or any fee or
other amount payable by any Borrower hereunder or under any other Loan Document.

          12.1.2 Default under Other Debt. (a) Default in the payment when due
(subject to any applicable grace period), whether by acceleration or otherwise,
of any other Debt of Hollinger

79



--------------------------------------------------------------------------------



TABLE OF CONTENTS



International, any intermediate Subsidiary between Hollinger International and
the Company, the Company or any Restricted Subsidiary, or (b) default in the
performance or observance of any obligation or condition (subject to any
applicable grace period) with respect to any such other Debt of Hollinger
International, any intermediate Subsidiary between Hollinger International and
the Company, any Borrower, any Restricted Subsidiary, or any other Obligor, if,
in the case of either clause (a) or (b) above, the effect of such default is to
permit the holder of such Debt to accelerate the maturity of (or there is
matured and unpaid) such other Debt aggregating $5,000,000 ($3,000,000 with
respect to any single Restricted Subsidiary) or more.

          12.1.3 Other Material Obligations. Default in the payment when due,
whether by acceleration or otherwise, or in the performance or observance of,
any material obligation of, or condition agreed to by, the Company or any
Restricted Subsidiary with respect to any material purchase or lease of goods or
services (except only to the extent that the existence of any such default is
being contested by the Company or such Restricted Subsidiary in good faith and
by appropriate proceedings and appropriate reserves have been made in respect of
such default) but only if the aggregate liability of the Company and the
Restricted Subsidiaries in respect of all such purchases and leases so affected
shall exceed $5,000,000 ($3,000,000 with respect to any single Restricted
Subsidiary).

          12.1.4 Bankruptcy, Insolvency, etc. Hollinger International, any
intermediate Subsidiary between Hollinger International and the Company, any
Borrower, any Restricted Subsidiary or any other Obligor becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or Hollinger International, any intermediate
Subsidiary between Hollinger International and the Company, any Borrower, any
such Restricted Subsidiary or any other Obligor applies for, consents to, or
acquiesces in the appointment of a trustee, receiver, administrator, liquidator
or other custodian for Hollinger International, any intermediate Subsidiary
between Hollinger International and the Company, any Borrower, such Restricted
Subsidiary or such other Obligor or any property thereof, or makes a general
assignment for the benefit of creditors; or, in the absence of such application,
consent or acquiescence, a trustee, receiver, administrator, liquidator or other
custodian is appointed for Hollinger International, any intermediate Subsidiary
between Hollinger International and the Company, any Borrower, any Restricted
Subsidiary or any other Obligor or for a substantial part of the property of any
thereof and, in the case of any Person other than a U.K. Subsidiary, is not
discharged within 60 days; or any bankruptcy, insolvency, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution, liquidation proceeding or winding up (except the voluntary
dissolution, not under any bankruptcy or insolvency law, of a Restricted
Subsidiary), is commenced in respect of Hollinger International, any
intermediate Subsidiary between Hollinger International and the Company, any
Borrower, any Restricted Subsidiary or any other Obligor and if such case or
proceeding is not commenced by Hollinger International, any intermediate
Subsidiary between Hollinger International and the Company, any Borrower, such
Restricted Subsidiary or such other Obligor, it is consented to or acquiesced in
by Hollinger International, any intermediate Subsidiary between Hollinger
International and the Company, such Borrower, such Restricted Subsidiary or such
other Obligor, or, in the case of any such Person other than a U.K. Subsidiary
remains for 60 days undismissed; Hollinger International, any intermediate
Subsidiary between Hollinger International and the Company, any Borrower, any
Restricted Subsidiary or any other Obligor takes any corporate action to
authorize, or in furtherance of, any of the foregoing.

          12.1.5 Non-Compliance with Provisions of This Agreement. Failure by
any Borrower or any Restricted Subsidiary to comply with or to perform any
covenant set forth in Section 10.3, 10.5, 10.6, 10.7 through 10.13, 10.19, 10.26
or 10.27; failure by any Borrower or any Restricted Subsidiary to comply with or
to perform any covenant set forth in Section 10.18 and continuance of such
failure for five days after notice thereof to the Company from the
Administrative Agent or any Lender (or, if such failure cannot be cured with
reasonable diligence within said five day period, such longer period up to a
total of 60 days after notice thereof provided the Company promptly commences a
cure within such five day

80



--------------------------------------------------------------------------------



TABLE OF CONTENTS



period and diligently pursues the same); failure by any Borrower or any other
Obligor to comply with or to perform any other provision of this Agreement or
any other Loan Document (and not constituting an Event of Default under any of
the other provisions of this Section 12) and continuance of such failure for
30 days (or, if such failure cannot be cured with reasonable diligence within
said 30 day period, such longer period up to a total of 60 days provided that
the Company promptly commences a cure within such 30 day period and diligently
pursues the same).

          12.1.6 Warranties. Any warranty made by any Obligor herein or in any
other Loan Document is breached or is false or misleading in any material
respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by the Company or any other Obligor to the
Administrative Agent or any Lender is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified.

          12.1.7 Pension Plans. (a) Institution of any steps by the Company or
any other Person to terminate a Pension Plan if as a result of such termination
any Borrower or any Restricted Subsidiary could be required to make a
contribution to such Pension Plan, or could incur a liability or obligation to
such Pension Plan, in excess of $5,000,000; (b) a contribution failure occurs
with respect to any Pension Plan sufficient to give rise to a Lien under
Section 302(f) of ERISA or otherwise; or (c) the Company, any of its
Subsidiaries or any ERISA Affiliate is notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount that, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Company, its Subsidiaries or
the ERISA Affiliates as Withdrawal Liability (determined on the date of such
notification) exceeds $5,000,000.

          12.1.8 Judgments. Final judgments which exceed an aggregate of
$5,000,000 ($3,000,000 with respect to any single Restricted Subsidiary)
(excluding any portion thereof which is covered by insurance so long as the
insurer is reasonably likely to be able to pay) shall be rendered against
Hollinger International, any Borrower or any Restricted Subsidiary and shall not
have been discharged or vacated or had execution thereof stayed pending appeal
within 30 days after entry or filing of such judgments.

          12.1.9 Invalidity of Guaranty, etc. Any Guaranty shall cease to be in
full force and effect with respect to any Obligor (other than as expressly
permitted hereunder or under any other Loan Document); any Obligor shall fail
(subject to any applicable grace period) to comply with or to perform any
applicable provision of any Guaranty, or any Obligor (or any Person by, through
or on behalf of such Obligor) shall contest in any manner the validity, binding
nature or enforceability of any Guaranty.

          12.1.10 Invalidity of Collateral Documents, etc. Any Collateral
Document or any Subordination Agreement shall cease to be in full force and
effect with respect to the Company or any other Obligor (other than as expressly
permitted hereunder or under any other Loan Document); or any Borrower or any
other Obligor shall fail (subject to any applicable grace period) to comply with
or to perform any applicable provision of any Collateral Document or any
Subordination Agreement, or any Borrower or any other Obligor (or any Person by,
through or on behalf of any Borrower or any other Obligor) shall contest in any
manner the validity, binding nature or enforceability of any Collateral Document
or any Subordination Agreement.

          12.1.11 Change in Control. A Change in Control shall occur.

          12.1.12 Material Adverse Effect. The Required Lenders shall have
reasonably determined in good faith that an event has occurred or a condition
exists that has had or will have a Material Adverse Effect.

          12.1.13 Ownership of Restricted Subsidiaries. Except as expressly
permitted hereunder, the Company shall fail to own, for any reason (other than
in connection with an Asset Sale permitted

81



--------------------------------------------------------------------------------



TABLE OF CONTENTS



hereunder), directly or indirectly, free and clear of all Liens (except the Lien
of the Administrative Agent and Liens permitted by Section 10.8), 100% of the
issued and outstanding Capital Stock of (a) the Restricted Subsidiaries (other
than STDS) existing on the Amendment Effective Date and (b) any Wholly Owned
Restricted Subsidiary formed after the Amendment Effective Date.

          12.2 Effect of Event of Default. If any Event of Default described in
Section 12.1.4 shall occur, the Revolving Commitments (if they have not
theretofore terminated) shall immediately terminate and all Obligations
hereunder shall become immediately due and payable and the Borrowers shall
become immediately obligated to deliver to the Administrative Agent cash
collateral in an amount equal to the outstanding face amount of all Letters of
Credit for which the Issuing Bank is liable, all without presentment, demand,
protest or notice of any kind; and, in the case of any other Event of Default,
the Administrative Agent may (and upon written request of the Required Lenders
shall) declare the Revolving Commitments (if they have not theretofore
terminated) to be terminated and/or declare all Obligations hereunder to be due
and payable, and/or demand that the Borrowers immediately deliver to the
Administrative Agent cash and Cash Equivalent Investments and other cash
collateral acceptable to the Issuing Bank in an amount equal to the outstanding
face amount of all Letters of Credit for which the Issuing Bank is liable,
whereupon the Revolving Commitments (if they have not theretofore terminated)
shall immediately terminate and/or all Obligations hereunder shall become
immediately due and payable and/or the Borrowers shall immediately become
obligated to deliver to the Administrative Agent cash collateral in an amount
equal to the face amount of all Letters of Credit for which the Issuing Bank is
liable, all without presentment, demand, protest or notice of any kind. The
Administrative Agent shall promptly advise the Company of any such declaration,
but failure to do so shall not impair the effect of such declaration.
Notwithstanding the foregoing, the effect as an Event of Default of any event
described in Sections 12.1.1, 12.1.4, 12.1.9 or 12.1.10 may be waived by the
written concurrence of all of the Lenders, and the effect as an Event of Default
of any other event described in this Section 12 may be waived by the written
concurrence of the Required Lenders. Any cash collateral delivered hereunder
shall be held by the Administrative Agent and applied to obligations arising in
connection with any drawing under a Letter of Credit. After the expiration or
termination of all Letters of Credit, such cash collateral shall be applied by
the Administrative Agent to any remaining Obligations of such Borrower hereunder
and any excess shall be delivered to the applicable Borrower or as a court of
competent jurisdiction may direct.



          SECTION 13 The Administrative Agent.



          13.1 Authorization. Each Lender authorizes and appoints the
Administrative Agent to act on behalf of such Lender to the extent provided
herein or in any other Loan Document or any other document or instrument
delivered hereunder or in connection herewith, and to take such other action as
may be reasonably incidental thereto and authorizes and appoints the
Administrative Agent to act as security trustee in connection with the
Subordination Agreements and the Collateral Documents governed by English law.
Without limiting the forgoing or any other provision in the Loan Documents, the
Administrative Agent may at any time make any and all filings deemed reasonably
necessary in furtherance of this Agreement, the other Loan Documents and the
purposes hereof and thereof, including without limitation, Uniform Commercial
Code financing statements showing any Borrower or other Obligor as Debtor
thereunder (which financing statements may be filed in advance of the Amendment
Effective Date) in all appropriate jurisdictions, which financing statements may
describe the collateral in which a security interest is granted by each such
Debtor as “all assets” of such Debtor. The Administrative Agent acknowledges
that, in its capacity as Administrative Agent and security trustee, it holds the
Collateral under the Collateral Documents for the benefit of and in trust for
itself and the Lenders.



          13.2 Indemnification. Each Lender agrees to reimburse and indemnify
the Administrative Agent for, and hold the Administrative Agent harmless
against, a share (determined in accordance with its

82



--------------------------------------------------------------------------------



TABLE OF CONTENTS



respective Voting Percentage) of any loss, damage, penalty, action, judgment,
obligation, cost, disbursement, liability or expense (including reasonable
attorneys’ fees) incurred without gross negligence or willful misconduct on the
part of the Administrative Agent arising out of or in connection with the
performance of its respective obligations or the exercise of its respective
powers hereunder or under any other Loan Document or any other document or
instrument delivered hereunder or in connection herewith, as well as the costs
and expenses of defending against any claim against the Administrative Agent
arising hereunder or thereunder.



          13.3 Exculpation. The Administrative Agent shall be entitled to rely
upon advice of counsel concerning legal matters, and upon this Agreement, any
other Loan Document and any schedule, certificate, statement, report, notice or
other writing which it believes to be genuine or to have been presented by a
proper Person. Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall (a) be responsible for any recitals,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of, this Agreement, any other Loan
Document or any other instrument or document delivered hereunder or in
connection herewith, (b) be responsible for the validity, genuineness,
perfection, effectiveness, enforceability, existence, value or enforcement of
any collateral security, (c) be under any duty to inquire into or pass upon any
of the foregoing matters, or to make any inquiry concerning the performance by
any Borrower or any other Obligor of its obligations, or (d) in any event, be
liable as such for any action taken or omitted by it or them, except for its or
their own gross negligence or willful misconduct. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, the Administrative Agent in its individual capacity.



          13.4 Credit Investigation. Each Lender acknowledges that it has made
such inquiries and taken such care on its own behalf as would have been the case
had such Lender’s Revolving Commitments been granted, the Letters of Credit been
issued and such Lender’s Loans been made directly by such Lender to the
Borrowers without the intervention of the Administrative Agent or any other
Lender. Each Lender agrees and acknowledges that the Administrative Agent makes
no representations or warranties about the creditworthiness of the Borrowers or
any other party to this Agreement or any other Loan Document or with respect to
the legality, validity, sufficiency or enforceability of this Agreement or any
other Loan Document or the value of any security therefor.



          13.5 Administrative Agent and Affiliates. The Administrative Agent in
its individual capacity shall have the same rights and powers hereunder as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent, and the Administrative Agent and its
Affiliates may accept deposits from, make loans to and generally engage in any
kind of business with the Borrowers or any Affiliate thereof as if it were not
the Administrative Agent hereunder.



          13.6 Action on Instructions of the Lenders. As to any matters not
expressly provided for by this Agreement (including enforcement of any Loan
Document or collection of the Credit Extensions), the Administrative Agent shall
not be required to exercise any discretion or take any action, but the
Administrative Agent shall in all cases be fully protected in acting or
refraining from acting upon the written instructions from the Lenders. In no
event will the Administrative Agent be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to this
Agreement, any other Loan Document or applicable law. The relationship between
the Administrative Agent and the Lenders is and shall be that of agent and
principal only and nothing herein contained shall be construed to constitute the
Administrative Agent a trustee for any Lender or any holder of a participation
in any Credit Extension or to impose on the Administrative Agent duties and
obligations other than those expressly provided for herein.



          13.7 Funding Reliance. (a) Unless the Administrative Agent receives
notice from a Lender by 11:00 a.m. (Local Time) on the day of a proposed
borrowing that such Lender will not make available

83



--------------------------------------------------------------------------------



TABLE OF CONTENTS



to the Administrative Agent the amount which would constitute its Revolving
Percentage, Incremental Percentage or Term A Percentage or Term B Percentage, as
applicable, of such borrowing in accordance with Section 2.4, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent and, in reliance upon such assumption, make a corresponding
amount available to the applicable Borrower. If and to the extent such Lender
has not made any such amount available to the Administrative Agent, such Lender
and such Borrower jointly and severally agree to repay such amount to the
Administrative Agent forthwith on demand, together with interest thereon at the
interest rate applicable to Credit Extensions comprising such borrowing (or, in
the case of any Lender which repays such amount within three Business Days, the
Federal Funds Rate). Nothing set forth in this clause (a) shall relieve any
Lender of any obligation it may have to make any Credit Extension hereunder.

          (b)  Unless the Administrative Agent receives notice from the
applicable Borrower prior to the due date for any payment hereunder that such
Borrower does not intend to make such payment, the Administrative Agent may
assume that such Borrower has made such payment and, in reliance upon such
assumption, make available to each Lender its share of such payment. If and to
the extent that such Borrower has not made any such payment to the
Administrative Agent, each Lender which received a share of such payment shall
repay such share (or the relevant portion thereof) to the Administrative Agent
forthwith on demand, together with interest thereon at the Federal Funds Rate.
Nothing set forth in this clause (b) shall relieve any Borrower of any
obligation it may have to make any payment hereunder.



          13.8 Collateral Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (a) upon
termination of the Revolving Commitments and any Hedging Agreements with any
Lender and payment in full of all Secured Obligations; (b) constituting property
sold or to be sold or disposed of as part of or in connection with any
disposition permitted hereunder; (c) constituting property in which the Company
or any Restricted Subsidiary owned no interest at the time the Lien was granted
or at any time thereafter; (d) constituting property leased to the Company or
any Restricted Subsidiary under a lease which has expired or been terminated in
a transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by the Company or such Restricted Subsidiary to
be, renewed or extended; or (e) subject to Section 15.1(b), if approved,
authorized or ratified in writing by the Required Lenders. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 13.8.



          13.9 Resignation. The Administrative Agent may resign as such at any
time upon at least 30 days’ prior notice to the Company and the Lenders. The
Lenders shall (with, so long as no Event of Default or Unmatured Event of
Default exists, the prior written consent of the Company, which shall not be
unreasonably withheld or delayed) as promptly as practicable appoint a successor
Administrative Agent. If no successor shall have been so appointed, and shall
have accepted such appointment, within 30 days after the giving of notice of
such resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender or a
commercial bank having a combined capital, surplus and undivided profits of at
least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from all further duties
and obligations under this Agreement. After any resignation pursuant to this
Section 13.9, the provisions of this Section 13 shall inure to the benefit of
the retiring Administrative Agent as to any actions taken or omitted to be taken
by it while it was Administrative Agent hereunder.



          13.10 Assignment of Rights and Obligations of Original Administrative
Agent. (a) In consideration of the Administrative Agent acting as such,
effective as of the Amendment Effective Date

84



--------------------------------------------------------------------------------



TABLE OF CONTENTS



and commencing thereupon, the Original Administrative Agent hereby transfers and
assigns to the Administrative Agent for the benefit of itself, the other Lenders
and the other secured parties identified herein or in the other Loan Documents,
(i) all of the Original Administrative Agent’s right, title, and interest in and
to (A) all security interests and other interests in all collateral (the
“Existing Collateral”) relating to the Existing Credit Agreement and the other
Loan Documents (as defined in the Existing Credit Agreement), (B) all Collateral
Documents (as defined in the Existing Credit Agreement), and (C) all other
certificates, instruments, notes, agreements or other documents evidencing or
otherwise relating to the Existing Collateral (all items described in clauses
(B) and (C) being collectively, the “Existing Collateral Documents”), and (ii)
all of the Original Administrative Agent’s rights and obligations as
Administrative Agent (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement)

          (b)  In connection with the transfer and assignment described in the
foregoing clause (a), the Original Administrative Agent hereby (i) agrees to
(A) deliver to the Administrative Agent in due course all originals in the
possession of the Original Administrative Agent of each Existing Collateral
Document, and (B) take any and all other action that the Administrative Agent
may reasonably deem necessary or desirable to give effect to such transfer and
assignment, and (ii) authorizes the Administrative Agent to take any and all
action the Administrative Agent may reasonably deem necessary or desirable to
give effect to such transfer and assignment, including without limitation, the
filing (in any jurisdiction) of any Uniform Commercial Code financing statements
necessary or desirable to assign to the Administrative Agent or otherwise deal
with any existing Uniform Commercial Code financing statements and any other
filings and recordings covering any Existing Collateral, naming the Original
Administrative Agent as secured party.



          13.11 The Sole Lead Arranger, the Syndication Agent and the
Documentation Agent. It is understood and agreed by all parties hereto that
neither the Arranger, nor the Syndication Agent, nor the Documentation Agent
shall have any duties or responsibilities under this Agreement and shall have no
liability for any actions taken or not taken in connection with this Agreement
or the other Loan Documents.



          SECTION 14 Guaranty Provisions.

          14.1 Guaranty. Each of the Company, Telegraph and FDTH (each referred
to in this Section 14 as a “Guarantor”) guarantees certain Obligations of the
other Borrowers as follows:



       (a) the Company hereby absolutely, unconditionally and irrevocably, and
jointly and severally, as primary obligor and not merely as surety, guarantees
the full and prompt payment when due, whether by acceleration or otherwise, and
at all times thereafter, of all Obligations (monetary or otherwise) of Telegraph
and FDTH to each of the Secured Parties (as defined below) which arise out of or
in connection with this Agreement, any Letter of Credit or Letter of Credit
Application, any Hedging Agreement or any other Loan Document, in each case as
the same may be amended, modified, extended or renewed from time to time, in
each case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due (all
such obligations being herein collectively called the “Company Guaranteed
Obligations”),          (b) Telegraph hereby absolutely, unconditionally and
irrevocably, and jointly and severally, as primary obligor and not merely as
surety, guarantees the full and prompt payment when due, whether by acceleration
or otherwise, and at all times thereafter, of all Obligations (monetary or
otherwise) of FDTH to each of the Secured Parties, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, which arise out of or in connection with the
Credit Agreement, any Hedging

85



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Agreement or any other Loan Document, in each case as the same may be amended,
modified, extended or renewed from time to time (all such obligations being
herein collectively called the “Telegraph Guaranteed Obligations”), and    
     (c) FDTH hereby absolutely, unconditionally and irrevocably, and jointly
and severally, as primary obligor and not merely as surety, guarantees the full
and prompt payment when due, whether by acceleration or otherwise, and at all
times thereafter, of all Obligations (monetary or otherwise) of Telegraph to
each of the Secured Parties, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, which arise out of or in connection with the Credit Agreement,
any Letter of Credit or Letter of Credit Application, any Hedging Agreement or
any other Loan Document, in each case as the same may be amended, modified,
extended or renewed from time to time (all such obligations being herein
collectively called the “FDTH Guaranteed Obligations”).

          The Company Guaranteed Obligations, the Telegraph Guaranteed
Obligations and the FDTH Guaranteed Obligations are herein collectively referred
to as the “Guaranteed Obligations”, and any reference to the Guaranteed
Obligations of any of the Borrowers shall be construed as a reference to, in the
case of the Company, the Company’s “Guaranteed Obligations,” in the case of the
Telegraph, the Telegraph Guaranteed Obligations, and in the case of FDTH, the
FDTH Guaranteed Obligations. Without limiting the generality of the foregoing,
the respective liabilities of FDTH and Telegraph under this Section 14 shall
extend to all amounts that constitute part of, in the case of FDTH, the FDTH
Guaranteed Obligations and, in the case of Telegraph, the Telegraph Guaranteed
Obligations, and would be owed by, in the case of Telegraph, FDTH and in the
case of FDTH, Telegraph, to any Secured Party under or in respect of the Loan
Documents or the applicable Hedging Agreements but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower. The holders of any
Guaranteed Obligations (including the Administrative Agent) are herein
collectively referred to as the “Secured Parties” and individually as a “Secured
Party”.

          The obligations of each Guarantor under this Section 14 constitute a
guaranty by such Guarantor of payment when due and not of collection and each
Guarantor specifically agrees that it shall not be necessary or required that
the Administrative Agent or any other Secured Party exercise any right, assert
any claim or demand or enforce any remedy whatsoever against any Borrower (or
any other Person) before or as a condition to the obligations of such Guarantor
hereunder.

          Any term or provision of this Section 14 or any other Loan Document to
the contrary notwithstanding, the aggregate maximum amount of the Guaranteed
Obligations for which each Guarantor shall be liable shall not exceed the
maximum amount for which such Guarantor can be liable without rendering the
obligations of such Guarantor under this Section 14 or any other Loan Document
as it relates to such Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer.



          14.2 Acceleration of Guaranty. Each Guarantor agrees that, in the
event of any Event of Default under Section 12.1.4, and if such event shall
occur at a time when any of its Guaranteed Obligations are not then due and
payable, such Guarantor shall pay to the Administrative Agent for the account of
the Administrative Agent and the other Secured Parties forthwith the full amount
which would be payable hereunder by such Guarantor if all its Guaranteed
Obligations were then due and payable.



          14.3 Guaranty Absolute, etc. The obligations of each Guarantor under
this Section 14 shall in all respects be continuing, absolute, unconditional and
irrevocable, and shall remain in full force and effect until all its Guaranteed
Obligations have been paid in full, finally and indefeasibly, all obligations of
such Guarantor hereunder shall have been paid in full, finally and indefeasibly,
and the Revolving Commitments, all Letters of Credit, all Hedging Agreements and
any other commitments by Administrative Agent or the other Secured Parties to
the Borrowers shall have terminated. Each

86



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Guarantor guarantees that its Guaranteed Obligations shall be paid strictly in
accordance with the terms of this Agreement and each other Loan Document under
which they arise, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto. The
creation or existence from time to time of additional Guaranteed Obligations to
the Administrative Agent or the other Secured Parties or any of them is hereby
authorized, without notice to any Guarantor, and shall in no way impair the
rights of the Administrative Agent or the other Secured Parties or the
obligations of any Guarantor under this Section 14, including the guaranty
hereunder of such additional Guaranteed Obligations. The liability of each
Guarantor under this Section 14 shall be absolute, unconditional and irrevocable
irrespective of:



       (a) any lack of validity, legality or enforceability of this Agreement or
any other Loan Document;          (b) the failure of the Administrative Agent or
any other Secured Party:



       (i) to assert any claim or demand or to enforce any right or remedy
against any of the Borrowers or any other Person (including any other guarantor)
under the provisions of this Agreement or any other Loan Document or otherwise,
or to join any such Person in any action against any of the Borrowers or any
other Person, or          (ii) to exercise any right or remedy against any other
guarantor of, or collateral securing, any Guaranteed Obligations;



       (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other extension,
compromise or renewal of any Guaranteed Obligation;          (d) any reduction,
limitation, impairment or termination of any Guaranteed Obligations for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Guaranteed Obligations;          (e) any amendment to,
rescission, waiver, or other modification of, or any consent to departure from,
any of the terms of this Agreement or any other Loan Document;          (f)
(i) any addition, exchange, release, surrender or non-perfection of any
collateral or (ii) any amendment to or waiver or release or addition of, or
consent to departure from, any other guaranty held by the Administrative Agent
or any other Secured Party, securing or supporting any of the Guaranteed
Obligations;          (g) any manner of application of any Collateral, or the
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral for all or any of the Guaranteed
Obligations or any other obligation of any Borrower under the Loan Documents or
any other assets of any Borrower or any of its Subsidiaries;          (h) any
change, restructuring or termination of the corporate structure or existence of
any Borrower or any of its Subsidiaries;

87



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       (i) the failure of any other Person to execute or deliver any guaranty or
agreement, or the release or reduction of liability of any Guarantor or any
other guarantor or surety with respect to the Guaranteed Obligations; or    
     (j) any other circumstance (including, without limitation, any statute of
limitations) which might otherwise constitute a defense available to, or a legal
or equitable discharge of, any Guarantor, any Borrower, any surety or any other
guarantor.



          14.4 Reinstatement, etc. Each Guarantor agrees that its obligations
under this Section 14 shall continue to be effective or be reinstated, as the
case may be, if at any time any payment (in whole or in part) of any of its
Guaranteed Obligations is rescinded or must otherwise be restored by the
Administrative Agent or any other Secured Party, upon the insolvency, bankruptcy
or reorganization of any Borrower, any other Person or otherwise, as though such
payment had not been made.



          14.5 Waiver, etc. Each Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations and its obligations under this Section 14 and any requirement that
the Administrative Agent or any other Secured Party protect, secure, perfect or
insure any security interest or Lien, or any property subject thereto, or
exhaust any right or take any action against any Borrower or any other Person
(including any other guarantor) or entity or any collateral securing any
Guaranteed Obligations.



          14.6 Waiver of Subrogation and Contribution. Until the Guaranteed
Obligations have been paid in cash indefeasibly in full, each Guarantor hereby
irrevocably waives any claim or other rights which it may now or hereafter
acquire against any Borrower or any other Person that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under this
Section 14 or any other Loan Document, including any right of subrogation,
reimbursement, contribution, exoneration, or indemnification, any right to
participate in any claim or remedy of the Administrative Agent or any other
Secured Party against any Borrower or any other Person or any collateral which
the Administrative Agent or any other Secured Party now has or hereafter
acquires, whether or not such claim, remedy or right arises in equity, or under
contract, statute or common law, including the right to take or receive from any
Borrower or any other Person, directly or indirectly, in cash or other property
or by set-off or in any manner, payment or security on account of such claim or
other rights. If any amount shall be paid to any Guarantor in violation of the
preceding sentence and the Guaranteed Obligations shall not have been paid in
cash indefeasibly in full and the Revolving Commitments, all Letters of Credit,
all Hedging Agreements and any other commitments by the Lenders, the
Administrative Agent or any other Secured Party to any Borrower shall not have
been terminated, such amount shall be deemed to have been paid to such Guarantor
for the benefit of, and held in trust for, the Administrative Agent and the
other Secured Parties, and shall forthwith be paid to the Administrative Agent
to be credited and applied upon the Guaranteed Obligations, whether matured or
unmatured. Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waiver set forth in this Section is knowingly made in contemplation of such
benefits.



          14.7 Independent Credit Decision. Each Guarantor has, independently
and without reliance upon the Administrative Agent or any other Secured Party
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty and each other
Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each Borrower on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such Borrower.

88



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 15 General.



          15.1 Waiver; Remedies; Amendments. (a) No delay or failure on the part
of the Administrative Agent or any Lender in the exercise of any right, power or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise by any of them of any right, power or remedy preclude other or further
exercise thereof, or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement shall in any event be effective
unless the same shall be in writing and signed and delivered by the Company and
by Lenders having an aggregate Voting Percentage of not less than the aggregate
Voting Percentage expressly designated herein with respect thereto or, in the
absence of such designation as to any provision of this Agreement, by the
Required Lenders, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

          (b)  No amendment, modification, waiver or consent:



       (i) shall amend, modify or waive any condition precedent to (x) the
Credit Extensions on the Amendment Effective Date without the consent of all
Lenders or (y) any Credit Extension under the Revolving Commitments without the
consent of the Required Revolving Lenders, or          (ii) shall (w) extend or
increase the amount of any Revolving Commitment, (x) reduce the principal amount
of any Loans, (y) change the date for payment of any principal of or interest on
the Credit Extensions (including, without limitation, any change to (A) any
scheduled date for any such payment, or (B) the Stated Maturity Date) or any
fees payable hereunder, or (z) reduce the rate of interest or discount on any
Credit Extensions or any fees payable hereunder, without the consent of all
Lenders directly affected thereby, or          (iii) shall (x) release any
Person from its obligations under any Guaranty or release any substantial part
of the Collateral granted under the Collateral Documents except Collateral
having a fair market value of less than $5,000,000 in the aggregate or as
otherwise permitted under this Agreement or the Collateral Documents or
(y) change the definition of Required Lenders or the aggregate Voting Percentage
required to effect an amendment, modification, waiver or consent or to amend
Section 4 (Interlender Agreements) or this Section 15.1 without the consent of
all Lenders or (z) change the definition of Required Revolving Lenders without
the consent of all Revolving Lenders, or          (iv) shall, in the reasonable
judgment of the Administrative Agent, affect adversely the interests, rights or
obligations of the Revolving Lenders in a manner substantially different from
the effect of such amendment, waiver or consent on the Term Lenders, unless
consented to by the Required Revolving Lenders, it being understood that (x) any
amendment, waiver or consent that has the effect of curing or waiving any Event
of Default or Unmatured Event of Default and that contemplates an advance in
connection with such amendment, waiver or consent shall require the consent of
the Required Revolving Lenders and (y) any amendment, waiver or consent that has
the effect of shortening the maturity or any payment scheduled hereunder with
respect to the Term Loans shall require the consent of the Required Revolving
Lenders;

          (c)  No provisions of Section 13 shall be amended, modified or waived
without the consent of the Administrative Agent. No provision relating to the
aggregate amount of Letters of Credit that may be issued, or of Section 2.6,
2.7, 2.8, 2.9, 2.12(c), 5.7(b) or 5.7(d), shall be amended, modified or waived
without the consent of the Issuing Bank.

89



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (d)  The Fee Letters may be amended with the consent of the parties
thereto.

          (e)  Unless otherwise prohibited by law, if any change occurs in a
currency or currency unit of any country or if more than one currency or
currency unit are at the same time recognized by the central bank of any
relevant country as the lawful currency of such country, then:



       (i) any reference in the Loan Documents to, and any obligations arising
under the Loan Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit designated by the Administrative
Agent after consultation with the Company; and          (ii) any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognized by that central bank for the conversion of such currency or
currency unit into the other, rounded up or down to the nearest whole unit of
such other currency by the Administrative Agent (acting reasonably).

          (f)  If a change in any currency of any relevant country occurs
(including in consequence of the European Monetary Union), this Agreement will
be amended to the extent to which the Administrative Agent, acting reasonably
and in consultation with the Company, determines to be necessary to comply with
any generally accepted conventions and market practice in the relevant interbank
market and otherwise to reflect the change in currency and to put the Lenders in
the same position, so far as is possible and the Obligors in the same position,
so far as possible, that they would have been in respectively if no change in
currency had occurred.



          15.2 Confirmations. Each Borrower and each Lender agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of such Lender’s Loans then
outstanding under this Agreement.



          15.3 Notices. Except as otherwise provided in Sections 2.4, 2.5, 2.6
and 5.3, all notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Schedule 15.3 or at such other address as such party may, by written notice
received by the other parties hereto, have designated as its address for such
purpose. Notices sent by facsimile transmission shall be deemed to have been
given when sent; notices sent by mail shall be deemed to have been given three
Business Days after the date when sent by registered or certified mail, postage
prepaid; and notices sent by hand delivery shall be deemed to have been given
when received. For purposes of Sections 2.4, 2.5, 2.6 and 5.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any Person that the Administrative Agent in good faith believes is an authorized
officer or employee of any Borrower and the Borrowers shall hold the
Administrative Agent and each Lender harmless from any loss, cost or expense
resulting from any such reliance.



          15.4 Computations. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP applied on a basis consistent with that used in the
preparation of the audited financial statements of Hollinger International
referred to in clause (a) of Section 9.4.



          15.5 Regulations U and X. Each Lender represents that it in good faith
is not relying, either directly or indirectly, upon any Margin Stock as
collateral security for the extension or maintenance by it of any credit
provided for in this Agreement.

90



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          15.6 Costs, Expenses and Taxes. Each Borrower agrees to pay on demand
(a) all reasonable out-of-pocket costs and expenses of the Sole Lead Arranger
(including the reasonable fees and charges of counsel for the Sole Lead Arranger
and of local counsel, if any, who may be retained by said counsel) incurred on
or prior to the Amendment Effective Date in connection with the preparation,
execution and delivery of this Agreement and the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith and in connection with prior unconsummated financings,
(b) all reasonable out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees and charges of counsel for the Administrative
Agent and of local counsel, if any, who may be retained by said counsel) in
connection with the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document and the consideration
of legal considerations related to any Loan Document), and (c) all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees, court
costs and other legal expenses) incurred by the Administrative Agent and each
Lender after an Event of Default in connection with (i) enforcing any Loan
Documents or Obligation or any security therefor or exercising or enforcing any
other right or remedy available by reason of such Event of Default; (ii) any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of “work-out” or in any insolvency or bankruptcy
proceeding; (iii) commencing, defending or intervening in any litigation or in
filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to any Loan Document, the Obligations, or otherwise related
to or arising out of the transactions contemplated hereby or by any of the other
Loan Documents; and (iv) taking any other action in or with respect to any suit
or proceeding (bankruptcy or otherwise) described in clauses (i) through
(iii) above. Each Lender agrees to reimburse the Administrative Agent for such
Lender’s pro rata share (based on its respective Voting Percentage) of any such
costs and expenses of the Administrative Agent not paid by the Borrowers. In
addition, the Borrowers agree to pay, and to save the Administrative Agent and
the Lenders harmless from all liability for, any stamp or other taxes which may
be payable in connection with the execution and delivery of this Agreement, the
borrowings hereunder or the execution and delivery of any other Loan Document or
any other document provided for herein or delivered or to be delivered hereunder
or in connection herewith. All obligations provided for in this Section 15.6
shall survive repayment of the Obligations and any termination of this
Agreement.



          15.7 Subsidiary References. The provisions of this Agreement relating
to Subsidiaries of the Company shall apply only during such times as the Company
has one or more Subsidiaries.



          15.8 Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.



          15.9 Assignments; Reallocation.

          15.9.1 Assignments. Any Lender may, with the prior written consent of
the Company (at all times other than during the existence of an Event of
Default), the Issuing Bank (in the case of the assignment of a Revolving
Commitment or a Credit Extension under any Revolving Commitment) and the
Administrative Agent (which consents shall not be unreasonably delayed or
withheld and shall not be applicable in the case of assignment of Loans to an
Affiliate of such Lender or a Related Fund of any Lender or to any other
Lender), at any time assign and delegate to one or more Eligible Assignees, all
or any portion of such Lender’s Loans and/or Revolving Commitments hereunder,
subject to the following conditions:



       (a) each Assignment and delegation of Revolving Loans and Revolving
Commitments shall be a constant, not a varying, percentage of all the assigning
Revolving Lender’s Individual Revolving Commitment, participation in Letters of
Credit and Revolving Loans hereunder in a minimum aggregate amount equal to the
lesser of (x) the sum of the assigning Revolving

91



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Lender’s remaining Revolving Loans, participation in Letters of Credit and (to
the extent not used) Individual Revolving Commitment hereunder and (y)
$1,000,000 in the aggregate or such lesser amount agreed to by the Company and
the Administrative Agent; and          (b) any assignment of Term A Loans shall
be in a minimum aggregate amount equal to the lesser of (x) the assigning Term A
Lender’s remaining Term A Loans and (y) $1,000,000 or such lesser amount agreed
to by the Company and the Administrative Agent;          (c) any assignment of
Term B Loans shall be in a minimum aggregate amount equal to the lesser of
(x) the assigning Term B Lender’s remaining Term B Loans and (y) $1,000,000 or
such lesser amount agreed to by the Company and the Administrative Agent;
provided, however, that a Term B Lender may assign smaller amounts of its Term B
Loans to different funds managed by such Term B Lender; and          (d) any
assignment of any Incremental Loans shall be in the minimum aggregate amount set
forth in the applicable Supplement;

provided, however, that (i) no assignment and delegation may be made to any
Person if, at the time of such assignment and delegation, the Borrowers would be
obligated to pay any greater amount under Section 8 to the Eligible Assignee
than the Borrowers are then obligated to pay to the assigning Lender under such
Section and (ii) the Borrowers, the Issuing Bank and the Administrative Agent
shall be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned and delegated to an Eligible Assignee
until the date when all of the following conditions shall have been met:



       (A) five Business Days (or such lesser period of time as the
Administrative Agent and the assigning Lender shall agree) shall have passed
after written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Eligible
Assignee, shall have been given to the Company and the Administrative Agent by
such assigning Lender and the Eligible Assignee,          (B) the assigning
Lender and the Eligible Assignee shall have executed and delivered to the
Company and the Administrative Agent an assignment agreement substantially in
the form of Exhibit E (an “Assignment Agreement”), together with any documents
required to be delivered thereunder, which Assignment Agreement shall have been
accepted by the Administrative Agent, the Issuing Bank and, at all times other
than during the existence of an Event of Default, the Company, and    
     (C) the assigning Lender or the Eligible Assignee shall have paid the
Administrative Agent a processing fee of $3,500 (and in the case of assignments
on the same day by a Lender to more than one fund managed or advised by the same
investment advisor, only a single $3,500 processing fee shall be payable for all
such assignments by such Lenders to such funds).

          From and after the date on which the conditions described above have
been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent that rights and obligations hereunder
have been assigned and delegated to such Eligible Assignee pursuant to such
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder, including, without limitation, the right to request promissory notes
evidencing Obligations owed to it in accordance with Section 2.16, and (B) the
assigning Lender, to the extent that rights and obligations hereunder have been
assigned and delegated by it pursuant to such Assignment Agreement, shall be
released from its obligations hereunder. The Administrative Agent shall prepare
all necessary documents, if any, in connection with assignments. Accrued
interest on that part of such Lender’s Obligations being assigned shall be paid
as provided in the Assignment Agreement. Accrued interest and fees on that part
of such Lender’s Obligations not being assigned

92



--------------------------------------------------------------------------------



TABLE OF CONTENTS



shall be paid as provided in the Assignment Agreement. Accrued interest and fees
on that part of such Lender’s Obligations not being assigned shall be paid to
the assigning Lender. Accrued interest and accrued fees shall be paid at the
same time or times provided in this Agreement. Any attempted assignment and
delegation not made in accordance with this Section 15.9.1 shall be null and
void.

          Notwithstanding the foregoing provisions of this Section 15.9.1 or any
other provisions of this Agreement, (i) any Lender may at any time assign all or
any portion of its Loans to any central bank (but no such assignment shall
release any Lender from any of its obligations hereunder) and (ii) any Term B
Lender or Incremental Lender that is a fund that invests in bank loans may
(without the consent of or notice to the Company or the Administrative Agent)
pledge all or any portion of its rights in connection with this Agreement to the
trustee for holders of obligations owed, or securities issued, by such fund as
security for such obligations or securities, provided that any foreclosure or
other exercise of remedies by such trustee shall be subject to the provisions of
this Section regarding assignments in all respects. No assignment or pledge
described in the preceding sentence shall release the assigning Lender from its
obligations hereunder.

          The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of and interest on the Loans and Letters of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. No assignment of any
Loans or Letters of Credit shall be effective until such transfer is recorded by
the Administrative Agent. The Register shall be available for inspection by the
Company, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

          15.9.2 Re-allocations. The credit extensions and commitments made by
the Original Lenders and outstanding pursuant to the Existing Credit Agreement
shall be assigned and re-allocated among the Lenders so that, and credit
extensions and commitments shall be made by the Lenders pursuant to this
Agreement so that, from and after the Amendment Effective Date, the respective
commitments and credit extensions of the Lenders shall be as set forth on
Schedule 1.1. The credit extensions and commitments of the Original Lenders
which shall cease to be Lenders hereunder shall be purchased at par, plus
accrued interest to (but excluding) the Amendment Effective Date, and the
Administrative Agent and the Borrowers shall make suitable adjustments for the
commitments and credit extensions of Existing Lenders that remain Lenders
hereunder. Credit extensions made by Original Lenders which remain Lenders
hereunder shall, effective as of the Amendment Effective Date, be evidenced and
governed by this Agreement and the Loan Documents.

          15.10 Participations. Any Lender may, without the consent of or notice
to the Company and the Administrative Agent, at any time sell to one or more
commercial banks or other Persons participating interests in any Loan owing to
such Lender, the Revolving Commitment of such Lender, the direct or
participation interest of such Lender in any Letter of Credit or any other
interest of such Lender hereunder (any Person purchasing any such participating
interest being herein called a “Participant”) provided that such sale shall be
of a constant and not a varying percentage of the selling Lender’s Individual
Revolving Commitment, Letters of Credit and Revolving Loans. In the event of a
sale by a Lender of a participating interest to a Participant, (x) the Borrowers
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations hereunder
and (y) all amounts payable by the Borrowers shall be determined as if such
Lender had not sold such participation and shall be paid directly to such
Lender. No Participant shall have any direct or indirect voting rights hereunder
except with respect to any of the events described in Section 15.1(b). Each
Lender agrees to

93



--------------------------------------------------------------------------------



TABLE OF CONTENTS



incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. Each Borrower
agrees that if amounts outstanding under this Agreement are due and payable (as
a result of acceleration or otherwise), each Participant shall be deemed to have
the right of setoff in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of setoff shall be subject
to the obligation of each Participant to share with the Lenders, and the Lenders
agree to share with each Participant, as provided in Section 7.5. Each Borrower
also agrees that each Participant shall be entitled to the benefits of Section 8
as if it were a Lender (provided that no Participant shall receive any greater
compensation pursuant to Section 8 than would have been paid to the
participating Lender if no participation had been sold).

          15.11 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Whenever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. All obligations of the Borrowers and rights of the Administrative
Agent and the Lenders expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by applicable law.

          15.12 Counterparts/Facsimile. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Loan Documents may be transmitted and/or signed by facsimile. The effectiveness
of any such documents and signatures shall, subject to any applicable law, have
the same force and effect as manually-signed originals and shall be binding on
the Borrowers, the Lenders, the Issuing Bank, and the Administrative Agent. The
Administrative Agent and Issuing Bank may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

          15.13 Successors and Assigns. This Agreement shall be binding upon the
Borrowers, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Borrowers, the
Lenders, the Issuing Bank and the Administrative Agent and the permitted
successors and assigns of the Lenders, the Issuing Bank and the Administrative
Agent. No Borrower shall be permitted to assign its Obligations under this
Agreement or any Loan Document without the written consent of all Lenders;
provided, however, that the Company may assign its obligations under this
Agreement and the Loan Documents to a newly-formed Delaware corporation which
(x) is the survivor of a merger with the Company and (y) had no assets or
liabilities immediately prior to such merger provided that (A) such merged
corporation shall execute all documents with respect to the assumption of this
Agreement and the other Loan Documents and such other documents as may be
requested by the Administrative Agent in connection therewith, (B) no Unmatured
Event of Default or Event of Default shall have occurred and be continuing or
result from such merger and (C) such merger will not adversely affect the
Lenders.

          15.14 Indemnification by the Borrowers. (a)  In consideration of the
execution and delivery of this Agreement by the Administrative Agent and the
Lenders and the agreement to extend the Term A Loans, the Term B Loans and the
Revolving Commitments provided hereunder, each Borrower hereby agrees to
indemnify, exonerate and hold the Issuing Bank, the Administrative Agent, the
Sole Lead Arranger, each Lender and each of the officers, directors, employees,
and agents of the Issuing Bank, the Administrative Agent, the Sole Lead Arranger
and each Lender and trustees and advisors managing any

94



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Lender (collectively the “Indemnified Parties” and individually each an
“Indemnified Party”) free and harmless from and against any and all actions,
causes of action, suits, losses, liabilities, damages and expenses, including
reasonable attorneys’ fees and charges (collectively therein called the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to (i) any tender offer, merger,
purchase of stock, purchase of assets or other transaction financed or proposed
to be financed in whole or in part, directly or indirectly, with the proceeds of
any of the Loans or Letters of Credit or (ii) the execution, delivery,
performance or enforcement of this Agreement or any other Loan Document by any
of the Indemnified Parties, except for any such Indemnified Liabilities as to
any Indemnified Party which is found in a final, non-appealable judgment by a
court of competent jurisdiction to be arising on account of such Indemnified
Party’s bad faith, gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 15.14 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Borrower, its
directors, shareholders, affiliates or creditors or an Indemnified Party,
whether or not any Indemnified Party is otherwise a party thereto and whether or
not the transactions contemplated hereunder are consummated. The Borrowers also
agree not to assert any claim against the Administrative Agent, any Lender or
any of their affiliates, or any of their respective officers, directors,
employees, agents and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of proceeds of the Loans, the Loan
Documents or any of the transactions, contemplated by the Loan Documents. If and
to the extent that the foregoing undertaking may be unenforceable for any
reason, each Borrower hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Nothing set forth above shall be construed to
relieve any Indemnified Party from any obligation it may have under this
Agreement.

          (b)  Without limiting the provisions of clause (a) above, each
Borrower agrees to reimburse each Indemnified Party for, and indemnify each
Indemnified Party against, any and all losses, claims, damages, penalties,
judgments, liabilities and expenses (including reasonable attorneys’ and
consultant’s fees) which any Indemnified Party may pay, incur or become subject
to arising out of or relating to the use, handling, release, emission,
discharge, transportation, storage, treatment or disposal of any Regulated
Material at any real property owned or leased by the Company or any Restricted
Subsidiary or used by the Company or any Restricted Subsidiary in its business
or operations, except to the extent caused by the acts or omissions of such
Indemnified Party.

          (c)  An Indemnified Party shall promptly notify the Company in writing
as to any action, claim, suit, proceeding or investigation for which indemnity
may be sought, but the omission so to notify the Company will not relieve the
Borrowers from any liability which it may have to any Indemnified Party
hereunder to the extent that the Company is not materially prejudiced as a
result of such failure. After such notice to the Company, the Company shall be
entitled to participate in, and to the extent that it shall elect by written
notice delivered to such Indemnified Party promptly after receiving the
aforesaid notice of such Indemnified Party, to assume the defense thereof with
counsel reasonably satisfactory to such Indemnified Party to represent such
Indemnified Party in such action, claim, suit, proceeding or investigation and
shall pay as incurred the reasonable fees and expenses of such counsel related
to such action, claim, suit, proceeding or investigation. In any action, claim,
suit, proceeding or investigation, any Indemnified Party shall have the right to
retain its own separate counsel at such Indemnified Party’s own expense and not
subject to reimbursement by the Borrowers; provided, however, that the Borrowers
shall pay as incurred the fees and expenses of such counsel incurred in
connection with investigating, preparing, defending, paying, settling or
compromising any action, claim, suit, proceeding or investigation if (i) the
parties to such action, claim, suit, proceeding or investigation include both
the Indemnified Parties and the Company and there may be legal defenses
available to such Indemnified Party which are different from or additional to
those available to the Company; (ii) the use of counsel chosen by the Company to
represent both the Company and such Indemnified Party would present such

95



--------------------------------------------------------------------------------



TABLE OF CONTENTS



counsel with an actual or potential conflict of interest; (iii) the Company
shall not have employed satisfactory counsel to represent such Indemnified Party
within a reasonable time after notice of the institution of such action, claim,
suit, proceeding or investigation; or (iv) the Company shall authorize such
Indemnified Party to employ separate counsel (in addition to any local counsel)
at the expense of the Borrowers.

          (d) Each Indemnified Party agrees that without the Company’s prior
written consent (not to be unreasonably withheld or delayed), it will not
settle, compromise or consent to the entry of any judgment in or otherwise seek
to terminate any claim, action, suit, proceeding or investigation in respect of
which indemnification could be sought hereunder unless such settlement,
compromise, consent or termination (i) includes an unconditional release of the
Borrowers and the Indemnified Parties from any liabilities arising out of such
claim, action, suit, proceeding or investigation and (ii) does not include an
admission of fault or culpability on the part of the Company, its Affiliates or
its officers, directors or agents; provided, however, that any Lender may seek a
dismissal of any claim, action, suit, proceeding or investigation as to itself
without the consent of the Borrower.

          15.15 Survival of Indemnities. All obligations provided for in Section
14.13 and in any other indemnity provided the Issuing Bank, the Administrative
Agent, the Sole Lead Arranger or any Lender in any other Loan Document shall
survive repayment of the Obligations and any termination of this Agreement or
any of the other Loan Documents.

          15.16 Confidentiality. The Administrative Agent, the Issuing Bank and
the Lenders shall hold all non-public information obtained pursuant to the
requirements of this Agreement which has been identified as such by the Company
in accordance with their customary procedures for handling confidential
information of this nature and in accordance with safe and sound commercial
lending practices and, in any event, may make disclosure on the same
confidential basis as provided for herein that is reasonably required by any
actual or bona fide potential transferee or participant in connection with the
contemplated transfer of any Loan or participation therein or in any Letter of
Credit or as required or requested by any governmental agency or representative
thereof or any self-regulatory organization with authority over the
Administrative Agent, such Issuing Bank or such Lender (including, without
limitation, the National Association of Insurance Commissioners) or pursuant to
legal process or to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section
15.16; provided that, unless prohibited by applicable law or court order, the
Administrative Agent, the Issuing Bank and each Lender shall promptly notify the
Company of any request by any governmental agency or representative thereof
(other than any such request in connection with an (a) examination of the
financial condition of the Administrative Agent, the Issuing Bank or such Lender
by such governmental agency or (b) risk-based capital oversight of insurance
company investments by the National Association of Insurance Commissioners) for
disclosure of any such non-public information prior to disclosure of such
information.

          15.17 Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
COURTS OF THE STATE OF NEW YORK OR IN ANY FEDERAL COURT OF THE UNITED STATES OF
AMERICA SITTING IN NEW YORK CITY, NEW YORK PROVIDED, HOWEVER, THAT AT THE
ADMINISTRATIVE AGENT’S OPTION, ANY SUCH LITIGATION MAY BE BROUGHT AND MAINTAINED
AND/OR ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH BORROWER, COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH OF THE BORROWERS, THE ISSUING BANK, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY EXPRESSLY

96



--------------------------------------------------------------------------------



TABLE OF CONTENTS



AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK AND ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK
CITY; FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH OF THE
BORROWERS, THE ISSUING BANK, THE ADMINISTRATIVE AGENT AND EACH LENDER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

          15.18 American Legal Terms. References to any legal term or concept
(including those for any action, remedy, method of judicial proceeding,
document, statute, court official, governmental authority or agency) shall in
respect of any jurisdiction other than the United States be construed as
references to the term or concept which most nearly corresponds to it in that
jurisdiction.

          15.19 Judgment Currency. The obligations of the Borrowers and each
other Obligor in respect of any sum due to any Lender, the Issuing Bank or the
Administrative Agent hereunder, under or in respect of any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum was originally denominated (the
“Original Currency”), be discharged only to the extent that on the Business Day
following receipt by such Lender, the Issuing Bank or the Administrative Agent
of any sum adjudged to be so due in the Judgment Currency, such Lender, the
Issuing Bank or the Administrative Agent, in accordance with normal banking
procedures, purchases the Original Currency with the Judgment Currency. If the
amount of Original Currency so purchased is less than the sum originally due to
such Lender, such Issuing Bank or the Administrative Agent, each Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender, such Issuing Bank, or the Administrative Agent, as the
case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to such Lender, the Issuing Bank or the
Administrative Agent, as the case may be, such Lender, the Issuing Bank or the
Administrative Agent, as the case may be, agrees to remit such excess to the
applicable Borrower.

97



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          15.20 Waiver of Jury Trial. EACH OF THE BORROWERS, THE ISSUING BANK,
THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

          Delivered at New York, New York, as of the day and year first above
written.

          HOLLINGER INTERNATIONAL PUBLISHING INC.         By:


--------------------------------------------------------------------------------

      Name:


--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------

98



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          TELEGRAPH GROUP LIMITED         By:


--------------------------------------------------------------------------------

      Name:


--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------

99



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          FIRST DT HOLDINGS LIMITED         By:


--------------------------------------------------------------------------------

      Name:


--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------

100



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          WACHOVIA BANK, N.A.
as Lender, Administrative Agent,
Issuing Bank, and Security Trustee         By:


--------------------------------------------------------------------------------

      Name:


--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------

101



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          WACHOVIA SECURITIES, INC.
as Sole Lead Arranger and Book Runner         By:


--------------------------------------------------------------------------------

      Name:


--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------

102



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          TORONTO DOMINION (TEXAS), INC. as Lender,
Syndication Agent, and Original Administrative Agent         By:


--------------------------------------------------------------------------------

      Name:


--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------

103



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          GENERAL ELECTRIC CAPITAL CORPORATION
as Lender and Documentation Agent         By:


--------------------------------------------------------------------------------

      Name:


--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------

104



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          LA SALLE BANK NATIONAL ASSOCIATION         By:


--------------------------------------------------------------------------------

      Name:


--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------

105



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          ROYAL BANK OF SCOTLAND         By:


--------------------------------------------------------------------------------

      Name:


--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------

106



--------------------------------------------------------------------------------



TABLE OF CONTENTS



107



--------------------------------------------------------------------------------



TABLE OF CONTENTS





SCHEDULE 1.1

COMMITMENTS AND PERCENTAGES

                                                                             
Individual   Maximum   Maximum                                                  
  Revolving   Tranche A   Tranche B   Revolving   Term A   Term A   Term B  
Term B   Voting Lender   Commitment   Commitment   Commitment   Percentage  
Loan   Percentage   Loan   Percentage   Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Wachovia Bank, NA     $9,500,000     $ 9,500,000     $ 9,500,000       21.1 %  
$ 14,500,000       32.2 %   $ 208,000,000       94.5 %     74.8 %

--------------------------------------------------------------------------------

General Electric
Capital Corporation     $11,000,000     $ 11,000,000     $ 11,000,000       24.4
%   $ 9,000,000       20.0 %   $ 9,000,000       4.1 %     9.4 %

--------------------------------------------------------------------------------

Toronto Dominion
(Texas), Inc.     $8,500,000     $ 8,500,000     $ 8,500,000       18.9 %   $
5,500,000       12.2 %   $ 3,000,000       1.4 %     5.5 %

--------------------------------------------------------------------------------

LaSalle Bank
National
Association     $8,500,000     $ 8,500,000     $ 8,500,000       18.9 %   $
8,500,000       18.9 %   $ 0       0.0 %     5.5 %

--------------------------------------------------------------------------------

Royal Bank of Scotland     $7,500,000     $ 7,500,000     $ 7,500,000       16.7
%   $ 7,500,000       16.7 %   $ 0       0.0 %     4.8 %

--------------------------------------------------------------------------------

Totals     $45,000,000     $ 45,000,000 1   $ 45,000,000 1     100 %   $
45,000,000       100 %   $ 220,000,000       100 %     100 %

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

1   Provided that the aggregate amount of (a) Tranche A Credit Extensions and
(b) Tranche B Credit Extensions shall not exceed $45,000,000 at any time.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





SCHEDULE 1.2

PRICING GRID

                      Applicable Margin for Revolving     Loans and Term A Loans
   

--------------------------------------------------------------------------------

Total Leverage Ratio   Base Rate   Eurocurrency Rate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

* 5.50x
    2.250 %     3.250 %

--------------------------------------------------------------------------------

* 5.00x but < 5.50x
    2.000 %     3.000 %

--------------------------------------------------------------------------------

* 4.50x but < 5.00x
    1.750 %     2.750 %

--------------------------------------------------------------------------------

* 4.00x but < 4.50x
    1.500 %     2.500 %

--------------------------------------------------------------------------------

* 3.50x but < 4.00x
    1.250 %     2.250 %

--------------------------------------------------------------------------------

* 3.00x but < 3.50x
    1.000 %     2.000 %

--------------------------------------------------------------------------------

* 2.50x but < 3.00x
    0.750 %     1.750 %

--------------------------------------------------------------------------------

< 2.50x
    0.500 %     1.500 %

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

*   Greater than or equal to

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





SCHEDULE 6.2.3

SCHEDULED TERM A LOAN PAYMENTS

              Percentage of Term A Loans Date   Originally Outstanding

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

December 31, 2003
    2.50 %

--------------------------------------------------------------------------------

March 31, 2004
    2.50 %
June 30, 2004
    2.50 %
September 30, 2004
    2.50 %
December 31, 2004
    3.75 %

--------------------------------------------------------------------------------

March 31, 2005
    3.75 %
June 30, 2005
    3.75 %
September 30, 2005
    3.75 %
December 31, 2005
    5.00 %

--------------------------------------------------------------------------------

March 31, 2006
    5.00 %
June 30, 2006
    5.00 %
September 30, 2006
    5.00 %
December 31, 2006
    6.25 %

--------------------------------------------------------------------------------

March 31, 2007
    6.25 %
June 30, 2007
    6.25 %
September 30, 2007
    6.25 %
December 31, 2007
    7.50 %

--------------------------------------------------------------------------------

March 31, 2008
    7.50 %
June 30, 2008
    7.50 %
September 30, 2008
    7.50 %

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





SCHEDULE 6.2.4

SCHEDULED TERM B LOAN PAYMENTS

              Percentage of Term B Loans Date   Originally Outstanding

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

March 31, 2003
    .50 %
June 30, 2003
    .25 %
September 30, 2003
    .25 %
December 31, 2003
    .25 %

--------------------------------------------------------------------------------

March 31, 2004
    .25 %
June 30, 2004
    .25 %
September 30, 2004
    .25 %
December 31, 2004
    .25 %

--------------------------------------------------------------------------------

March 31, 2005
    .25 %
June 30, 2005
    .25 %
September 30, 2005
    .25 %
December 31, 2005
    .25 %

--------------------------------------------------------------------------------

March 31, 2006
    .25 %
June 30, 2006
    .25 %
September 30, 2006
    .25 %
December 31, 2006
    .25 %

--------------------------------------------------------------------------------

March 31, 2007
    .25 %
June 30, 2007
    .25 %
September 30, 2007
    .25 %
December 31, 2007
    .25 %

--------------------------------------------------------------------------------

March 31, 2008
    .25 %
June 30, 2008
    .25 %
September 30, 2008
    .25 %
December 31, 2008
    .25 %

--------------------------------------------------------------------------------

March 31, 2009
    .25 %
June 30, 2009
    46.75 %
September 30, 2009
    46.75 %

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 9.5
RECENT DEVELOPMENTS

Nil.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 9.6
LITIGATION AND CONTINGENT LIABILITIES

Nil.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 9.8

1.   Subsidiaries

          A.   Restricted Subsidiaries (Obligors)   Jurisdiction of
Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

US Subsidiaries
       
Alliance News Inc.
  Delaware
American Publishing (1991) Inc.
  Delaware
American Publishing Company
  Delaware
American Publishing Company of New York
  Delaware
APAC-90 Oklahoma Holdings, Inc.
  Delaware
APAC-95 Oklahoma Holdings, Inc.
  Delaware
APC 1993, Inc.
  Delaware
APMS-93 Inc.
  Illinois
Chicago Group Acquisition Inc.
  Delaware
Chicago Sun-Times Features, Inc.
  Delaware
Chicago Sun-Times, Inc.
  Delaware
CST Member LLC
  Delaware
Digital Chicago Inc.
  Illinois
Fox Valley Publications, Inc.
  Delaware
HGP, Partnership
  New York
Hollinger NCI Holdings, LLC
  Delaware
HTH Benholdco LLC
  Delaware
HTH Holdings Inc.
  Delaware
LHAT Corporation
  Delaware
Midwest Suburban Publishing, Inc.
  Delaware



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          A.   Restricted Subsidiaries (Obligors)   Jurisdiction of
Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Oklahoma Airplane LLC
  Delaware
Pioneer Newspapers Inc.
  Delaware
Reach Chicago Inc.
  Delaware
Sun-Times Distribution Systems, Inc.
  Delaware
Sun-Times PRD Inc.
  Delaware
Sun Telemarketing Inc.
  Delaware
TAHL (2002) Inc.
  Delaware
Telegraph Australian Holdings Limited
  Delaware (and UK)
The Johnstown Tribune Publishing Company
  Delaware
The Post-Tribune Company
  Delaware
The Red Streak Holdings Company
  Delaware
The Sun-Times Company
  Delaware
Valley Cable TV, Inc.
  California  
UK Subsidiaries
       
Creditscheme Limited
  England and Wales
Deedtask Limited
  England and Wales
DT Holdings Limited
  England and Wales
First DT Holdings Limited
  England and Wales
Hollinger UK Holdings Limited
  England and Wales
Second DT Holdings Limited
  England and Wales
Telegraph Group Limited
  England and Wales



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          A.   Restricted Subsidiaries (Obligors)   Jurisdiction of
Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

B.   Restricted Subsidiaries (non-Obligors)
       
Hollinger Telegraph New Media Holdings Limited
  England and Wales
Hollinger Telegraph New Media Limited
  England and Wales
The Spectator (1828) Limited
  England and Wales
Telegraph Publishing Limited
  England and Wales
Sugra (Bermuda) Limited
  Bermuda
All Israeli subsidiaries
         
C.   Dormant Subsidiaries
         
US Subsidiaries
       
American Publishing Company of North Carolina
  North Carolina
American Publishing Company of Ohio
  Delaware
American Publishing Company of Pennsylvania
  Delaware
American Publishing Holdings Inc.
  Delaware
American Publishing Management Services, Inc.
  Illinois
APAC-90 Inc.
  Delaware
APAC-95 Inc.
  Delaware
APC Missouri Holdings, Inc.
  Delaware
APMS-90 Inc.
  Illinois
APMS-95 Inc.
  Illinois
Meridian Star, Inc.
  Delaware
New Times Publishing, Inc.
  California
The Statesman-Examiner, Inc.
  Delaware
United Media Group Inc.
  Indiana



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          A.   Restricted Subsidiaries (Obligors)   Jurisdiction of
Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

The Crowley Publishing Corporation
  New York  
UK Subsidiaries
       
Apollo Advertising Sales Limited
  England and Wales
Doubleclick Limited
  England and Wales
Electronic Telegraph Limited
  England and Wales
HTNM Ventures Limited
  England and Wales
Telegraph (British) Limited
  England and Wales
Telegraph Books Limited
  England and Wales
Telegraph Publishing Limited
  England and Wales
Telegraph Trustees Limited
  England and Wales
The Evening Post Limited
  England and Wales
The Morning Post Limited
  England and Wales
The Sunday Telegraph Limited
  England and Wales
UKMAX Limited
  England and Wales
Young Telegraph Limited
  England and Wales



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          A.   Restricted Subsidiaries (Obligors)   Jurisdiction of
Incorporation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

D.   Unrestricted Subsidiaries
         
Canadian Subsidiaries
       
Hollinger Canadian Publishing Holdings Co. (“HCPH”)
  Nova Scotia
All of the Canadian Subsidiaries of HCPH
         
US Subsidiaries
       
Hollinger Digital Inc. (subsidiary of HCPH)
  Delaware
HTPC Corporation (subsidiary of HCPH)
  Maryland
Northern Miner U.S.A., Inc. (subsidiary of HCPH)
  Delaware
XSTMBusCommUSA Inc. (subsidiary of HCPH)
  Indiana
XSTMHoldings Corp. (subsidiary of HCPH)
  Delaware
XGEI, Inc. (subsidiary of HCPH)
  California

2.   Corporate Ownership of Financial Group:



       See attached Appendix 1 to this Schedule.

3.   Minority Shareholdings in Financial Group:



  The Johnstown Tribune Publishing Company has a 1% interest in HGP,
Partnership.     Gordon L. Shankland has a 20% interest in Sun-Times
Distribution Systems. He owns 2,000 issued and outstanding shares of the Common
Stock of Sun-Times Distribution Systems.

4.   Partnerships and Joint Ventures in which any Member of Financial Group
Participates:



  See Schedule 10.10 to this Agreement.

5.   Loans within the Financial Group in excess of $1,000,000:



  See attached Appendix 2 to this Schedule.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6.   Borrower and Restricted Subsidiary Obligors -Test for Solvency



  See attached Appendix 3 to this Schedule.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(HOLLINGER INTERNATIONAL PUBLISHING INC. CORPORATE OWNERSHIP CHART)
[t09334t0933401.gif]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(AMERICAN PUBLISHING INC. ORG. CHART) [t09334t0933402.gif]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(HOLLINGER UK GROUP COMPANIES ORG. CHART) [t09334t0933400.gif]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 1

OTHER/DORMANT COMPANIES

TGL



A.   The following companies are (i) other and (ii) dormant subsidiaries of
Telegraph Group Limited. In each case, Telegraph Group Limited owns 100% of the
shares.   (i)   The Spectator (1828) Limited
Telegraph Publishing Limited   (ii)   The Evening Post Limited
The Sunday Telegraph Limited
The Morning Post Limited
Young Telegraph Limited
Telegraph Trustees Limited
Telegraph Books Limited
Doubleclick Limited
Apollo Advertising Sales Limited

HTNMH



B.   The following companies are dormant subsidiaries of Hollinger Telegraph New
Media Holdings Limited. In each case Hollinger Telegraph New Media Holdings
Limited owns 100% of the shares.       Telegraph (British) Limited
Electronic Telegraph Limited
UKMAX Limited

FDTH



C.   The following is a dormant subsidiary of First DT Holdings Limited. 100% of
the shares are owned.       HTNM Ventures Limited



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Appendix 2 to Schedule 9.8

All loans owing within the Financial Group in excess of $1,000,000
USD unless otherwise stated

                      Debtor (A/P)   Creditor (A/R)   Amount   Currency   US$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

American Publishing Company   Hollinger International Publishing Inc.    
2,600,000.00     USD     Chicago Sun-Times, Inc.   Fox Valley Publications, Inc.
    1,642,532.00     USD     Chicago Sun-Times, Inc.   Hollinger International
Publishing Inc.     58,314,581.86     USD     Chicago Sun-Times, Inc.   Midwest
Suburban Publishing, Inc.     30,497,699.00     USD     Chicago Sun-Times, Inc.
  Pioneer Newspapers Inc.     30,926,244.00     USD     Chicago Sun-Times, Inc.
  Post-Tribune Company, The     1,275,155.00     USD     Chicago Sun-Times, Inc.
  Telegraph Australian Holdings Limited     11,847,481.00     USD     DT
Holdings Limited   Hollinger International Publishing Inc.     7,924,378.73    
USD     DT Holdings Limited   Telegraph Australian Holdings Limited    
700,035.88     GBP   1,088,770.84 DT Holdings Limited   Telegraph Group Limited
    14,000,000.00     GBP   21,774,300.68 First DT Holdings Limited   DT
Holdings Limited     11,436,298.00     GBP   17,786,956.52 First DT Holdings
Limited   DT Holdings Limited     10,000,000.00     GBP   *14,202,000.00 First
DT Holdings Limited   Hollinger International Publishing Inc.     193,389,905.84
    GBP   300,780,711.26 First DT Holdings Limited   Hollinger International
Publishing Inc.     4,506,304.13     USD     First DT Holdings Limited  
Telegraph Australian Holdings Limited     17,528,506.00     GBP   27,262,211.43
First DT Holdings Limited   Telegraph Australian Holdings Limited    
4,647,990.00     GBP   7,229,052.27 First DT Holdings Limited   Telegraph
Australian Holdings Limited     701,566.00     GBP   1,091,150.64 First DT
Holdings Limited   Telegraph Australian Holdings Limited     13,018,378.64    
GBP     First DT Holdings Limited   Telegraph Group Limited     26,023,426.54  
  USD     First DT Holdings Limited   Telegraph Group Limited     40,659,566.01
    USD     First DT Holdings Limited   Second DT Holdings Limited    
10,427,694.00     GBP   20,247,577.92 Fox Valley Publications, Inc.   Hollinger
International Publishing Inc.     106,578,325.54     USD     Fox Valley
Publications, Inc.   Midwest Suburban Publishing, Inc.     1,421,531.00     USD
   



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                      Debtor (A/P)   Creditor (A/R)   Amount   Currency   US$

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Hollinger International Publishing Inc.   American Publishing Company    
504,008,500.93     USD     Hollinger International Publishing Inc.  
Post-Tribune Company, The     1,656,420.04     USD     Hollinger International
Publishing Inc.   Telegraph Australian Holdings Limited     175,861,261.00    
USD     Hollinger International Publishing Inc.   Telegraph Australian Holdings
Limited     134,635,314.71     USD     Hollinger International Publishing Inc.  
Telegraph Australian Holdings Limited     62,301,580.27     USD     Hollinger
International Publishing Inc.   Telegraph Australian Holdings Limited    
38,782,476.00     USD     Hollinger International Publishing Inc.   Telegraph
Australian Holdings Limited     23,813,848.24     USD     Hollinger
International Publishing Inc.   Telegraph Australian Holdings Limited    
20,017,740.11     GBP   31,133,735.14 Hollinger International Publishing Inc.  
HGP, Partnership     185,130,000.00     USD     Johnstown Tribune Publishing
Company, The   HGP, Partnership     1,870,000.00     USD     Midwest Suburban
Publishing, Inc.   American Publishing Company     2,500,000.00     USD    
Midwest Suburban Publishing, Inc.   Hollinger International Publishing Inc.    
4,725,257.17     USD     Pioneer Newspapers Inc.   Hollinger International
Publishing Inc.     6,410,668.27     USD     Post Tribune Company, The  
American Publishing 1991 Inc.     17,391,000.00     USD     Post-Tribune
Company, The   American Publishing Company     36,405,025.00     USD    
Telegraph Australian Holdings Limited   First DT Holdings Limited    
3,641,323.42     USD     Telegraph Australian Holdings Limited   Hollinger
International Publishing Inc.     3,947,825.38     USD     Telegraph Group
Limited   Deedtask Limited     1,695,546.00     GBP   2,637,094.89 Telegraph
Group Limited   Telegraph Australian Holdings Limited     4,842,094.33     GBP  
7,530,944.13 Telegraph Group Limited   Telegraph Australian Holdings Limited    
19,982,618.29     GBP   31,079,109.93 Telegraph Group Limited   Telegraph
Australian Holdings Limited     6,260,347.39     GBP   9,736,763.32

* as agreed between the parties



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Appendix 3 to Schedule 9.8

Borrower and Restricted Subsidiary Obligors
(As required for the Solvency Test set forth in section 9.14 of the Credit
Agreement)

Hollinger International Publishing Inc.
Chicago Sun Times, Inc.
The Sun-Times Company
Pioneer Newspapers Inc.
Midwest Suburban Publishing Inc.
The Post-Tribune Company
DT Holdings Limited
First DT Holdings Limited
Second DT Holdings Limited
Telegraph Group Limited
Creditscheme Limited
Deedtask Limited
Hollinger UK Holdings Limited
HTNM Ventures Limited



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 9.9
WELFARE PLANS



    U.S.   1.   Chicago Sun-Times, Inc. For retired employees who had been
covered under the Chicago Sun-Times’ group life insurance plans who:



  (a)   retired after age 60 with at least 20 years of continuous service, or
retired after age 65 with at least 10 years of continuous service, and     (b)  
began participation in the life insurance plan prior to age 55, and     (c)  
the current policy value is over $4,000, then the Company will maintain a $1,000
group life insurance policy. The Chicago Sun-Times, on behalf of the
beneficiary, files all claims.



2.   Midwest Suburban Publishing Inc.



  (a)   Star Publications, Inc. (now a division of Midwest)



  (i)   Group medical insurance for employees who retire with 20 or more years
of service.     (ii)   Company-paid dental coverage until age 65 for retired
managers and department heads and their eligible dependents. As of February,
1994 this coverage was being provided for only one retiree.



3.   Pioneer Newspapers Inc.



  (a)   Does not offer any welfare benefits after retirement other than COBRA.



4.   The Post-Tribune Company



  (a)   Does not offer any welfare benefits after retirement other than COBRA.



5.   Fox Valley Publications Inc.



  (a)   Does not offer any welfare benefits after retirement other than COBRA.



6.   Jerusalem Post



  (a)   Post retirement benefits and pensions are state funded.



7.   American Publishing Company and subsidiaries



  (a)   None



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 9.15
INSURANCE



1.   Property, Casualty and Business Interruption Insurance Programs Carried by
the Company and its Subsidiaries



  A.   Telegraph Group Limited and Subsidiary Companies



  •   See attached summary prepared by AON Ltd. and Perkins Slade Limited.



  B.   Hollinger International Inc., Hollinger Inc. and the Ravelston
Corporation and Subsidiary Companies



  •   See attached summary prepared by Aon Reed Stenhouse.



2.   Retrospective Rating Plans, Fronting Arrangements and Risk Assumption
Agreed to by the Company or any Restricted Subsidiary       Nil.   3.  
Self-Assurance Programs       Nil.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





A.   Insurance Policies for Telegraph Group Limited and Subsidiary Companies

See attached summaries of the following policies held by Telegraph Group Limited
and its subsidiaries:



  1.   Property / Business Interruption Insurance



  (a)   Material Damage Section     (b)   Business Interruption Section



  2.   Short Period All Risks Facility     3.   Employers Liability Insurance  
  4.   Public / Product Liability Insurance     5.   Marine Insurance     6.  
Motor Fleet Insurance

Date of Summary: November 27, 2002.

Produced By:

      AON Ltd   Perkins Slade Limited 158 Edmund Street   3 Broadway Birmingham
  Broad Street B3 2HB   Birmingham     B15 1BQ       Tel: 0121 253 3100   Tel:
0121 698 8000 Fax: 0121 212 1200   Fax: 0121 625 9000

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



General Information

      Description of Company’s Business   Publishers of newspapers, magazines,
books and maps; sponsors of the arts, sports and cultural events; Restaurateurs;
Property owners and / or occupiers; Organizers and promoters of exhibitions;
Promoters of “Off-Page” reader offers; Publishers of Data Electronically      
Insured Title   Unless stated to the contrary on the relevant summary pages, all
policies are issued in the following name:           The Telegraph Group Limited
and The Spectator (1828) Limited and / or Subsidiary Companies       Subsidiary
Companies   Trading:           The Sunday Telegraph Limited
The Daily Telegraph Business Network Limited
Telegraph Publishing Limited
Business News Deliveries Limited
The Spectator (1828) Limited
Equalmission Limited
Telegraph Australian Holdings Limited
Deedtask Limited
Creditscheme Limited
UK Max Limited
Hollinger Telegraph New Media Limited
Thebestofbritish.com Limited           Dormant:           Slobodon Limited
The Evening Post Limited
Yellov Limited
DT Developments Limited
The Morning Post Limited
Telegraph Trustees Limited
Young Telegraph Limited
Telegraph Books Limited
Doubleclick (UK) Limited

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



1.  PROPERTY/BUSINESS INTERRUPTION INSURANCE

      Insurers   Factory Mutual Policy Number   UK020574 Insurance Period  
July 1, 2002 — August 1, 2003 Insured   Telegraph Group Ltd and Associated and
Subsidiary Companies Annual Premium   £ 398,162.10 (Property/Business
Interruption) Including Tax   £ 119,170.80 (Terrorism)

1(a).  MATERIAL DAMAGE SECTION

      Cover   All Risks of Loss or Damage, including Theft, subject to policy
definition and exclusions. Cover includes full “Terrorism”. Theft is restricted
to that involving entry to or exit from the premises by forcible and violent
means, other than for 1 Canada Square.       Terrorism Risks   Full All Risk
Cover in UK           Full cover in France and Spain           Excluded in all
other territories       Excesses   £15,000: Each and every loss (Combined Damage
& Business Interruption)       Principal Excluded Risks   1. Loss of market or
loss of use, except to the extent provided by this Policy.           2. Loss or
damage or deterioration arising from any delay.           3. Mysterious
disappearance, loss or shortage disclosed on taking inventory, or any
unexplained loss.           4. Loss resulting from voluntary parting with title
or possession of property if induced by any
    fraudulent act or by false pretence.           5. War risks.           6.
Seizure or destruction under quarantine or custom regulation, or confiscation by
order of any
    governmental or public authority.           7. Any dishonest act, including
but not limited to theft, committed alone or in collusion with others,
    at any time:           a. by any Director, trustee, officer, or employee of
an Insured; or           b. by any Director, trustee, or officer of any business
or entity (other than a common carrier) engaged
    by an Insured to do anything in connection with property insured under this
Policy.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          This Policy does insure acts of damage intentionally caused by an
employee of an Insured or any individual specified in (b) above, and done
without the knowledge of the Insured. In no event does this Policy cover loss by
theft by any individual specified in (a) or (b) above.       Principal Excluded
Property   A. currency, money, precious metal, or securities.           B.
vehicles of Directors or employees or vehicles otherwise insured for physical
loss or damage.           C. property in transit, except as otherwise provided
by this Policy.           D. electronic data, programs and software, except when
they are stock in process, raw materials, supplies or other merchandise not
manufactured by the Insured or as otherwise provided by the DATA, PROGRAMS OR
SOFTWARE coverage of this Policy.       Geographical Limits   Worldwide except
Afghanistan, Algeria, Angola, Armenia, Azerbaijan, Bosnia-Herzegovina, Botswana,
Burundi, Chechnya, Croatia, Cuba, Democratic Republic of the Congo (former
Zaire), Eritrea, Ethiopia, Federal Republic of Yugoslavia, Haiti, Iran, Iraq,
Kashmir, Lebanon, Liberia, Libya, Montserrat, Myanmar (Burma), Nigeria, North
Korea, Paidstan, Rwanda, Somalia, Sri Lanka, Sudan, Turkish province of Agri,
Bingol, Bitlis, Diyarbakir, Elazig, Hakkari, Mardin, Mus, Siim Urfa and Van and
Yemen.       Definition Of Insured
Premises   1. Canada Square, Canary Wharf, London E14 5DT,           2. Salters
Hall, Fore Street, London EC2Y 5DT,           3. Victory House, Meeting House
Lane, Chatham, Kent ME4 4YU,           4. Any overseas offices, as declared,    
      5. Any other premises owned, occupied or used by the Insured, and
including the Insured’s property whilst in transit by Road, Rail, or inland
waterway.       Additional Interests   A waiver of subrogation against West
Ferry Printers Ltd. and Trafford Park Printers is agreed.       Other Interests
Protected   Mercantile Credit Co. Limited       Values Insured   As declared
annually. See schedule attached.       Property Sub Limits   Miscellaneous
Unnamed Locations: £5,000,000 per location
Fine Arts (but not to exceed a £10,000 limit for irreplaceable
Fine Arts not on a schedule on file with Insurers): £5,000,000

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Valuable Papers and Records (but not to exceed a £10,000 limit for
Irreplaceable Valuable Papers and Records not on a schedule file with Insurers):
£5,000,000           Professional Fees: £25,000 plus 50% of the amount
recoverable under policy in excess of £25,000           Land & Water Contaminant
or Pollutant Cleanup, Removal and Disposal:     £50,000 in the aggregate during
any policy year           Earth Movement: £60,000,000 in the aggregate during
any policy year           Flood: £60,000,000 in the aggregate during any policy
year           Miscellaneous Personal Property: £100,000

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TELEGRAPH GROUP LIMITED — DECLARED PROPERTY & BUSINESS INTERRUPTION VALUES —
2002 RENEWAL

                                                      Equipment                
                    Including   Stock/                             Office  
Newsprint           Total     Building   Contents &   Inventory/   Bus.  
Insured Name & Address   Value   E.D.P.   Misc.   Interruption   Value

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Elkens Storage &
    —       —       £15,000     Incl.     15,000  
Marketing Support Ltd
                                       
Unit 7, Wollaston
                                       
Crescent, Wollaston
                                       
Industrial Estate
                                       
Basildon Essex SS13
                                       
1QD UK (Warehouse for
                                       
Publicity Material)
                                       
 
                                       
Apartment 21 at
    —       £50,000       —     Incl.     50,000  
Building No. 4, JGMW
Diplomatic Compound
Beijing People’s
Republic of China
                                       
 
                                       
The Daily Telegraph
    —       £20,000       —     Incl.     20,000  
Jian Guo Men Wai
                                       
Diplomatic Compound
                                       
4-1-21 Beijing 100600
                                       
People’s Republic of
                                       
China
                                       
 
                                       
The Daily Telegraph, 13
    —       £50,000       —     Incl.     50,000  
Square Marie-Louise Box
1 Brussels 1000 Belgium
                                       
 
                                       
21/23 West Ferry Road
    —       —       £500,000     Incl.     500,000  
(Archive library and store)
                                       
Isle of Dogs E14 UK
                                       
 
                                       
The Daily Telegraph,
    —       £50,000       —     Incl.     50,000  
Box 4 Beit Agron, Hillel
Street Jerusalem Israel
                                       
 
                                       
The Daily Telegraph,
    —       £50,000       —     Incl.     50,000  
P.O. Box 975 Auckland
                                       
Park 2006 Johannesburg
                                       
South Africa
                                       

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TELEGRAPH GROUP LIMITED — DECLARED PROPERTY & BUSINESS INTERRUPTION VALUES —
2002 RENEWAL

                                                      Equipment                
                    Including   Stock/                             Office  
Newsprint           Total     Building   Contents &   Inventory/   Bus.  
Insured Name & Address   Value   E.D.P.   Misc.   Interruption   Value

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Multi-Story Car Park
    £8,088,000       —       —     Incl.     £8,088,000  
Lawn House Marsh Wall
                                       
London E14 UK
                                       
 
                                       
City Office Fore Street
    £411,000       £1,626,000       —     Incl.     £2,037,000  
London EC2 UK
                                       
 
                                       
The Telegraph Group
    —       —       —       £305,407,000       £305,407,000  
Limited 1 Canada Square
                                       
— Canary Wharf
                                       
London E14 5DT UK
                                       
 
                                       
The Daily Telegraph,
    —       £50,000       —     Incl.     £50,000  
12/24 Sadovo
Samotechnaya, KV 51
                                       
Moscow Russia
                                       
 
                                       
The Daily Telegraph,
    —       £50,000       —     Incl.     £50,000  
584 Broadway Suite 601
                                       
New York NY USA
                                       
 
                                       
62-68 10117 Berlin
    —       £50,000       —       —       £50,000  
Germany
                                       
 
                                       
242 Rue de Rivoli
    —       £50,000       —     Incl.     £50,000  
750001 Paris France
                                       
 
                                       
The Daily Telegraph,
    —       £50,000       —     Incl.     £50,000  
Suite 9041331
Pennsylvania Ave.
N.W Washington D.C.
USA
                                       
 
                                       
Electricity Substation
    —       —       £207,000     Incl.     £207,000  
(1 Canada Square
                                       
Canary Wharf) UK
                                       
 
                                       
Tenants Improvements
    £6,485,000       —       —     Incl.     £6,485,000  
(1 Canada Square
Canary Wharf)
                                       
UK
                                       

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TELEGRAPH GROUP LIMITED — DECLARED PROPERTY & BUSINESS INTERRUPTION VALUES —
2002 RENEWAL

                                                      Equipment                
                    Including   Stock/                             Office  
Newsprint           Total     Building   Contents &   Inventory/   Bus.  
Insured Name & Address   Value   E.D.P.   Misc.   Interruption   Value

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Computer Equipment
    —       £825,000       —       —       £825,000  
Globix, 80 — 110
                                       
New Oxford Street,
                                       
London UK
                                       
 
                                       
Finished product at
    —       —       £2,400,000     Incl.     £2,400,000  
printers premises
                                       
anywhere in Europe
                                       
 
                                       
Football Trophy UK
    —       £5,000               —       £5,000  
 
                                       
On any of the above
    —       £26,207,000       £2,000,000     Incl.     £28,207,000  
premises or elsewhere
                                       
the World where the
                                       
insured is carrying on
                                       
business. Worldwide
                                       
 
                                       
DT Picture Desk —
    —       £104,500       —       —       £104,500  
Digital Cameras,
                                       
Macintosh Laptops/
                                       
Scanners etc. 1x600 and
                                       
2x300 NIKON Lenses
                                       
Worldwide
                                       
 
                                       
ST Picture Desk — 6 x
    —       £38,000       —       —       £38,000  
Mac/Scanner Worldwide
                                       
 
                                       
Sport — Cameras,
    —       £33,000       —       —       £33,000  
Lenses/Mac/Scanner
                                       
 
                                       
Jockey Trophy Anywhere
    —       £12,000       —       —       £12,000  
in UK Worldwide
                                       
 
                                       
Battle of Britain Maps
    —       £17,500       —       —       £17,500  
 
                                       
“Structure” at Royal
    —       —       £70,000     Incl.     £70,000  
Horticultural Society
                                       
Gardens, Wisley
                                       

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TELEGRAPH GROUP LIMITED — DECLARED PROPERTY & BUSINESS INTERRUPTION VALUES —
2002 RENEWAL

                                                      Equipment                
                    Including   Stock/                             Office  
Newsprint           Total     Building   Contents &   Inventory/   Bus.  
Insured Name & Address   Value   E.D.P.   Misc.   Interruption   Value

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

West Ferry Printers
    —       —       —       —       0  
Ltd. West Ferry Rd., Isle
                                       
of Dogs London E14
                                       
UK
                                       
 
                                       
3 Beaufort Court, Marsh
    —       £30,000       —       —       £30,000  
Wall London E14 UK
                                       
 
                                       
Victory House, Chatham,
    —       £820,000       £140,000       —       £960,000  
Kent Office
                                       
 
                                       
Victory House, Chatham,
    —       £90,000       —       —       £90,000  
Kent Tenants
Improvements
                                       
 
                                       
Printers in Brussels
    —       £50,000       —       —       £50,000  
Belgium
                                       
 
                                       
Printers in Madrid Spain
    —       £60,000       —       —       £60,000  
 
                                       
West Ferry Printers
    —       —       —       £550,000       £550,000  
Fixed Costs
                                       
 
                                       
Trafford Park Printers
    —       —       —       £280,000       £280,000  
Fixed Costs
                                       
 
                                       
Overseas Printers Fixed
    —       —       —       £80,000       £80,000  
Costs
                                       
 
                                       
Magazines Fixed Costs
    —       —       —       £1,215,000       £1,215,000  
 
                                       
Increased Cost of
    —       —       —       £5,000,000       £5,000,000  
Working
                                       
 
                                       
Fines and Penalties
    —       —       —       £5,079,000       £5,079,000  
 
                                       
Additional Increased
    —       —       —       £21,000,000       £21,000,000  
Cost of Working
                                       
 
                                       
Rent Payable Canary
    —       —       —       £17,455,000       £17,455,000  
Wharf
                                       

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TELEGRAPH GROUP LIMITED — DECLARED PROPERTY & BUSINESS INTERRUPTION VALUES —
2002 RENEWAL

                                                          Equipment            
                          Including   Stock/                              
Office   Newsprint           Total       Building   Contents &   Inventory/  
Bus.   Insured Name & Address   Value   E.D.P.   Misc.   Interruption   Value

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Newsprint Costs
    —       —       —       £1,000,000       £1,000,000  
 
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
Total
    £14,984,000       £30,388,000       £5,332,000       £357,066,000      
£407,770,000  
 
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



1(b).  BUSINESS INTERRUPTION SECTION

      Cover   Consequential losses following damage insured under the Material
Damage Section.       Excess (Each And
Every Loss) Or
Deferred Period   £150,000 Excess each & Every Loss (combined Material
Damage/Business Interruption).           £150,000 each and every loss following
Damage at West Ferry Printers Ltd. and/or Trafford Park Printers Ltd.          
24 Hour Time excess in respect of Service Interruption.       Premises Insured  
1. The Insured’s Premises.           2. Any location of Direct Suppliers or
Customers.           3. Premises of any supplier of Electricity, Gas, Fuel,
Steam, Water, Refrigeration, Outgoing Sewerage including the feedlines within
the policy territorial limits.

Sums Insured and Indemnity Periods

                      Item   Sum Insured   Indemnity Period  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Estimated Net Revenue
    £305,407,000     18 months  
 
                 
 
  Note: Based on an          
 
  annual (12 month)          
 
  figure of          
 
    £203,604,667            
 
                 
West Ferry Fixed Costs
    £550,000     2 weeks  
 
                 
Trafford Park Fixed Costs
    £280,000     2 weeks  
 
                 
Magazine Fixed Costs
    £1,215,000     4 weeks  
 
                 
Increased Cost of Working (Kings Cross)
    £5,000,000     24 months  
 
                 
Fines and Penalties
    £5,079,000     Variable  
 
          12 weeks/4 weeks  
 
                 
Additional Increased Cost of Working
    £21,000,000     24 months  
 
                 
Rent Payable Canary Wharf
    £17,455,000     36 months  
 
                 
Newsprint Costs
    £1,000,000     24 months

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

      Inner Limits   • £240M – West Ferry Printers/Trafford Park Printers      
    • £2.5M – Any other supplier or Customer           • £5M – Accounts
receivable           • £5M – Commissions, Profits and Royalties           • £5M
– Deferred Payments           • £5M – Service Interruption (Utility Suppliers).
      Other Extensions   Denial of Access/Egress to Premises.           30 days
Indemnity Period.           £6M Limit.       Definition of Net Revenue   Revenue
less the following costs:           1. Printers fixed and variable costs.      
    2. Magazine and variable costs.           3. Per Insured’s forecast as
advised to Insurer.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2.  SHORT PERIOD ALL RISKS FACILITY

      Insurers   NIG Policy Number   TBA Policy Period   July 1, 2002 — June 30,
2003 Insured   Telegraph Group Ltd and all Subsidiary Companies Annual Premium
Including Tax   £ 2,625.00

      Cover   “All Risks” of Loss or Damage.       Property Insured   Property
on loan to Telegraph and for which they are responsible, for photo shoots and
similar events.       Sums Insured   £75,000 in total any one event in the U.K.
          £25,000 in total any one event overseas.       Excess   £250 each and
every claim where the total at risk is up to £5,000.           £500 each and
every claim where the total at risk exceed £5,000.       Principal Cover
Conditions   1. Cover excludes theft from unattended vehicles.     2. The policy
does not cover Motor Vehicles or Watercraft.           3. Cover is for a maximum
of 30 days any one event.       Arranging Cover   Perkins Slade needs to be
advised in advance when cover is required.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3.  EMPLOYERS LIABILITY INSURANCE

      Insurers   Royal & Sun Alliance Policy Number   RKJ852084 Policy Period  
July 1, 2002 — June 30, 2003 inclusive Insured   Telegraph Group Ltd and all
Subsidiary Companies Annual Premium
Including Tax   £ 73,500.00

      Cover   Legal Liability to pay damages or compensation in respect of
death, bodily injury, illness or disease to your employees arising out of and in
the course of their employment.       Limit of Liability   £10,000,000 any one
occurrence, inclusive of costs.       Territorial Limits   Anywhere in the
world, subject to employees being employed by you in the U.K., but excluding
offshore work.       Jurisdiction   Worldwide.

              Estimates for premium purposes:                      
Reporters/New Photographers
    £21,676,000    
Printers/Production Staff
    £1,611,000    
Sales/Clerical/Administrative/Managerial
    £23,204,000    
Manual Work away from your premises
  NIL  
All Other Staff
  NIL  
Reporters Overseas
    £572,000  

      Definition of Employee   1. Any Director of the Insured.           2. Any
person under a contract of service or apprenticeship with the Insured.          
3. Any person supplied to or hired to or borrowed by the Insured.           4.
Any labour master or person supplied by the Insured.           5. Any person
engaged by labour only sub-contractors.           6. Any self-employed person
performing work of a kind ordinarily performed under a contract of
    service or apprenticeship with the Insured.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          7. Any person supplied to the Insured under a contract or agreement,
the terms of which deem such person to be in the employment of the Insured for
the duration of such contract or agreement.           8. Any person in
connection with a work experience/study scheme or similar scheme.       Claims
Notification   Policy conditions require notification to Insurers of any
incident which may give rise to a claim. The following should be notified to
Perkins Slade:           1. Any incident where an injured employee (or his
representative) has intimated verbally or in writing that a claim may be made.  
        2. Any incident which is notifiable to the Health and Safety Executive
under the RIDDOR regulations.           3. Any accident necessitating the
calling of Ambulance or Medical Assistance.           If in any doubt seek
guidance form Perkins Slade.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4.  PUBLIC/PRODUCT LIABILITY INSURANCE

      Insurers   AIG Policy Number   20002925 Policy Period   July 1, 2002 —
June 30, 2003 inclusive Insured   Telegraph Group Ltd and/or Associated and/or
Subsidiary Company Annual Premium Including Tax   £20,360.00

          Cover   Legal Liability to pay damages or compensation in respect of
third party bodily injury or loss of or damage to third party material property,
nuisance, trespass (or interference with any easement, right of air, light,
water or way).               Cover includes pollution caused by a sudden
identifiable unintended and unexpected event which takes place in its entirety
at a specific time and place during the period of Insurance.           Limit of
Liability   Public Liability:                   Cdn. $5,000,000   Any one
occurrence /unlimited period of Insurance.               Product
Liability/Pollution:                   Cdn. $5,000,000   Any one occurrence, and
in the aggregate any one period of Insurance.  Estimates for Premium Purposes  
Turnover:                   UK: £326,900,000.                   Rest of World:
£1,000,000.                   Shop Signs, etc:                  
Canopies/Canopies and Signs/Signs: aggregate value of £400               Premium
is non-adjustable               Readers Offers   Details of “Reader Offers” and
procedures employed are lodged with Insurers.

Any departure there from should be notified to Perkins Slade. The policy
excludes marine and aviation risks.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Local Policies   Separate local policies arranged for the following
territories:               • China                   • France                  
• Russia
          • South Africa.               Claims Notification   Policy conditions
require notification to Insurers of any incident which may give rise to a claim.
The following should be notified to Perkins Slade:               1. Any incident
where a third party (or his representative) has intimated verbally or in writing
that a claim may be made for personal injury or property damage.              
2. Any incident which is notifiable to the Health and Safety Executive.        
      3. Any accident necessitating the calling of Ambulance or Medical
Assistance.

If in any doubt seek guidance from Perkins Slade.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



5.  MARINE INSURANCE

      Insurers   Royal & Sun Alliance Policy Number   C063297B99AA Policy Period
  July 1, 2002 — June 30, 2003 inclusive Insured   Telegraph Group Limited
and/or Subsidiary Companies Annual Premium Including Tax   £7,000.00

      Cover   All Risks of Loss or damage to the Insured property.       Excess
  £2,500 each and every claim.       Insured Property   Printed Magazines.      
Voyages   To U.K. from Western Europe.       Methods of Transit   Conveyances
and/or Steamers           Parcel Post           Air Freight           Rail      
    Road           Own Vehicles       Limits               • Any one vessel or
conveyance: £1,000,000
• Any one location or loss: £2,000,000
• Postal Sendings: £5,000
• Engineers or Sales Reps Tools or Samples per Vehicle: £5,000
• Any one Road Vehicle/Trailer (owned or operated by the Insured): £40,000      
Premium Basis   Estimated annual sendings : £22,520,000       Basis Of Valuation
  Cost Insurance & Freight + charges + Duty if incurred + 10%, or as agreed with
Insurers prior to known and/or reported loss

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6.  MOTOR FLEET INSURANCE

      INSURERS   Royal & Sun Alliance POLICY NUMBER   RKJ891964 POLICY PERIOD  
July 1, 2002 to June 30, 2003 inclusive INSURED   Telegraph Group Limited and/or
Subsidiary Companies ANNUAL PREMIUM INCLUDING TAX   £95,577.30

      Cover   Comprehensive, excluding Windscreen       Terrorism Exclusion  
The Insurers shall not be liable in respect of any consequences of Terrorism
except so far as is necessary to meet the requirements of any road traffic
legislation       Definition of Terrorism   Terrorism shall mean any act
including but not limited to the use of force or violence or the threat thereof
of any persons or group of persons whether acting alone or on behalf of or in
connection with any Organisation or government committed for political,
religious, ideological or similar purposes including the intention to influence
any government or to put the public or any section of the public in fear      

          Excess   £1,000   Each and every claim arising out of Accidental
Damage, Fire or Theft

No Additional own damage Excesses for young/inexperienced drivers          

          Limits of Indemnity   Vehicles   Market Value              
Manslaughter Defence   Unlimited               Medical Expenses   £250 per
person               Rugs, Clothing and Personal Effects   £250 per person      
        Passenger Liability   Unlimited               Third Party Injury  
Unlimited               Property Damages:                   (i) Commercial
Vehicles
(ii) Other vehicles   £5,000,000
Unlimited               Motor Uninsured Loss Recovery   £50,000

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

      Certificates   Blanket certificates of Insurance apply           Specified
certificate required for P1 TOU (Previously P283 CPL) owned by D. W. Coulson and
R444 MJL owned by Peter Lohmeyer       Theft Restriction   The policy does not
cover loss of or damages due to the theft or attempted theft occurring whilst
the insured vehicle is left unlocked with the ignition key inside the vehicle.  
        It is recommended that the Insured alert all vehicle users to this
restriction       Insured Vehicles and Permitted Uses   Vehicles of the Insured
          Any Motor Car, Motorcycle, Minibus or Goods Carrying Vehicle which is
your property or hired or lent or leased to the Insured           Use: Social
Domestic and Pleasure purposes in connection with the Insured’s business, and by
principals or directors in connection with any other businesses of which they
are principals or directors           Excluding:           (i) Motor Cars —
speed testing, pace making or competitive driving           (ii) Good Carrying
Vehicles — (i) speed testing, pace making or competitive driving or (ii) use for
hire or reward           Employee Vehicles     Any Motor Car or Motorcycle owned
by or hired or lent to your employees, excluding any motor car provided by the
Insured           Use: In connection with your business only.          
Excluding:           (i) Speed testing, pace making or competitive driving
 
(ii) Use for hire or reward           Third Party Vehicles           Any motor
car or good carrying vehicle not belonging to or hired to or leased to or lent
to the Insured           Use: For the movement of a vehicle to facilitate the
passage of your own vehicle      

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Excluding:           (i) Speed testing, pace making or competitive
driving
(ii) Use for hire or reward       Drivers   Any authorized licensed driver
(Authorised = Approved by the Company in accordance with your own Car Policy)  
        Any Employee in respect of movement of Third Party vehicles to
facilitate passage       Principal Cover
Extensions   1. Better Car Cover for Motor Cars up to 12 months old           2.
Occasional Business use cover in respect of Employees own vehicle used on your
business. No     contribution from Employees policy.           3. Third Party
cover for unspecified trailers whether attached or detached.           4.
Movement of impeding vehicles           5. Joint Insured’s indemnity clause    
      6. Driving by unlicensed drivers when a license is not required by the law
          7. The Insured’s legal liability in respect of unauthorized use by any
person           8. Earthquake Damage to vehicles extended to include Continent
of Europe           9. Riot and Civil Commotion damage extended to include
Continent of Europe           10. Customs and Excise Duty on the Continent of
Europe           11. Third Party Contingent Liability arising from the use of
vehicles not belonging to the Insured or       provided to the Insured          
12. Third party indemnity to owners of vehicles hired, leased or loaned to you  
        13. Unlimited cover for fitted audio/radio/office equipment/car phones
etc. including removable items       within vehicle or boot when locked and
unattended — reinstatement as new basis           14. Comprehensive cover for
two custom-built for-wheel trailers whilst attached or detached           15.
1953 Rolls Royce UYY 497 insured for Market Value of £65,000      

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          16. Legal Liability of Passengers for their negligent acts          
17. Legal defence costs on charges of manslaughter or causing death by reckless
driving or serious        harm       Foreign Use   Cover under this policy
applies in all member countries of the European Community, Austria, Czech
Republic, Slovakia, Finland, Hungary, Norway, Sweden and Switzerland          
Persons traveling overseas should carry with them a copy of the certificate of
Insurance, as evidence of Insurance, including Spanish bail Bond           Green
Cards are required for visits outside these territories, and are available on
request for Perkins Slade      

              Vehicle Details on Which Premium is Based   Cars     141          
          Privately owned cars     2                     Commercial vehicles
(van)     3                     Special types (Transit Minibus)     4          
          Motorcycles     1                     Occasional Business Use:        
                  (i) Less than £ 1,000 miles per annum
(ii) More than £ 1,000 miles per annum     40
50                 DECLARATION/ADJUSTMENT
CONDITIONS   Details Required:     Number of Cars
Number of Vans
Number of Special Types
Number of Motor Cycles
Number of Privately Owned Cars  

          Due at Renewal           2002/2003 Premium Rates per Vehicle:        
  £593 + 5% Insurance Premium Tax           £1,483 + 5% Insurance Premium Tax in
respect of Landrover      

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

      Vehicles On Loan To
Motoring Department   (1) Automatically Insured subject to any vehicle with
value in excess of £1,000,000, or,           (2) any vehicle being used for
special testing, pace making or competitive driving, being notified prior
     to use

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



B.  Insurance Policies for Hollinger International Inc., Hollinger Inc.,
Ravelston Corporation Limited and Subsidiary Companies.

     See attached summaries of the following policies:



  1.   “All Risks” Property Damage & Business Interruption     2.   Primary
Umbrella Liability     3.   First Excess Umbrella     4.   Second Excess
Umbrella     5.   Third Excess Umbrella     6.   Fourth Excess Umbrella     7.  
Five Excess Umbrella     8.   Sixth Excess Umbrella

     Except where noted otherwise, all values are in Canadian currency.

Produced By:

AON Reed Stenhouse





--------------------------------------------------------------------------------



TABLE OF CONTENTS



1.  “All Risks” Property Damage & Business Interruption

      Named Insured   The Ravelston Corporation Limited, Hollinger Inc., and
Hollinger International Inc. et al
and all subsidiary companies over which the named insured exercises financial or
management control, that existed, may now exist or may hereafter be constituted
      Insurer   Royal & Sun Alliance Insurance Company of Canada       Policy
Number   7170922       Policy Term   July 1, 2002 to August 1, 2003          
Perils Insured           All Risks of Direct Physical Loss or Damage including
Flood and Earthquake, except as excluded           Property and Business
Interruption Coverage           Real and Personal Property owned by or for which
the Named Insured has an insurable interest           Business Interruption
(Profits Form, 18 months indemnity period except 24 month indemnity period for
Chicago Sun Times, Ashland Avenue, Chicago, IL and North Wabash, Chicago, IL,
12 months Rental Insurance, 90 day Ordinary Payroll, Contingent Business
Interruption and Service Interruption)           Extra Expense, and Expediting
Expense           Inland Property in Transit is Included           Indemnity
period for Chicago Sun Times, Ashland Avenue, Chicago, IL and North Wabash,
Chicago, IL           Policy Form           Aon Manuscript wording          
Limits of Liability      

                 
 
  Property Damage/ Business Interruption Combined, any one occurrence    
C$1,200,000,000  
 
 

--------------------------------------------------------------------------------

 
               
 
  Subject to the following Sublimits:        
 
               
 
  Newly Acquired Locations, subject to reporting to Insurer(s) 90 days from
acquisition     25,000,000  
 
 

--------------------------------------------------------------------------------

 
  Miscellaneous Unnamed Locations     25,000,000  
 
 

--------------------------------------------------------------------------------

 
  Extra Expense     25,000,000  
 
 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                 
 
  Contingent Business Interruption     25,000,000  
 
 

--------------------------------------------------------------------------------

 
  Service Interruption
     (Property Damage and Business Interruption combined)     25,000,000  
 
 

--------------------------------------------------------------------------------

 
  Expediting Expense     15,000,000  
 
 

--------------------------------------------------------------------------------

 
  Denial of Access     25,000,000  
 
 

--------------------------------------------------------------------------------

 
  Property in Transit     5,000,000  
 
 

--------------------------------------------------------------------------------

 
  Accounts Receivable     15,000,000  
 
 

--------------------------------------------------------------------------------

 
  Valuable Papers     15,000,000  
 
 

--------------------------------------------------------------------------------

 
  California Earthquake Annual Aggregate     5,000,000  
 
  BC & Quebec Earthquake Annual Aggregate     100,000,000  
 
  All other Earthquake Annual Aggregate     500,000,000  
 
 

--------------------------------------------------------------------------------

 
  Flood Annual Aggregate     500,000,000  
 
 

--------------------------------------------------------------------------------

 
  Builders' Risk     5,000,000  
 
 

--------------------------------------------------------------------------------

 
  Fines and Penalties     5,000,000  
 
 

--------------------------------------------------------------------------------

 
  Professional Fees     2,000,000  
 
 

--------------------------------------------------------------------------------

 
  Employees' Effects     1,000,000  
 
 

--------------------------------------------------------------------------------

 
  Deductibles        
 
               
 
  EDP Electrical/Mechanical Breakdown     5,000  
 
 

--------------------------------------------------------------------------------

 
  Office Contents     5,000  
 
 

--------------------------------------------------------------------------------

 
  Property in Transit     5,000  
 
 

--------------------------------------------------------------------------------

 
  Accounts Receivable     5,000  
 
 

--------------------------------------------------------------------------------

 
  Valuable Papers     5,000  
 
 

--------------------------------------------------------------------------------

 
  Fine Arts     2,500  
 
 

--------------------------------------------------------------------------------

 
  All other losses     10,000  
 
 

--------------------------------------------------------------------------------

          With respect to the peril of Earthquake in California, 5% of TIV on a
per occurrence basis, subject to a minimum of $100,000.           With respect
to the peril of Earthquake in BC, 5% of TIV on a per occurrence basis, subject
to a minimum of $100,000.           With respect to the peril of Earthquake in
Quebec, 3% of TIV on a per occurrence basis, subject to a minimum of $100,000.  
  Territorial Limits           Canada, USA including Puerto Rico, Israel        
  Basis of Loss Settlement           Replacement Cost including Limited Bylaws
Cover, except as provided in
policy

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Principal Extensions     Global Policy Extension     Builders’ Risk
Extension           Interdependent Business Interruption           Gross Rents —
12-month indemnity period           Denial of Access — 8 weeks          
Canadian Currency Clause           Principal Exclusions          
Misinterpretation of Dates Exclusion           War & Related Perils          
Pollution & Contamination           Watercraft, Aircraft & Automobiles          
Faulty Workmanship, Wear & Tear and Corrosion, etc.           Nuclear          
Additional Insured/Loss Payees           Automatically included as required    
Termination     120 Days Notice except for non-payment of premium and statutory
conditions shall govern

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2.  Primary Umbrella Liability

      Named Insured   The Ravelston Corporation Limited, Hollinger Inc., and
Hollinger International Inc. et al
and all subsidiary companies over which the named insured exercises financial or
management control, that existed, may now exist or may hereafter be constituted
      Insurer   Liberty Mutual Insurance Company       Policy Number  
LQ1-B71-070002-062       Policy Term   July 1, 2002 to July 1, 2003          
Coverage           Provides catastrophe cover excess of the liability limits
under the General Liability, Media Liability, Automobile Liability, Watercraft
Liability, and Employers Liability policies           Policy Form           As
agreed to and as per Insurer(s) policy wording(s) on a Follow Form basis:      
    Follow Form Coverages:           Named Insured           Automobile        
  Contractual           Employee Benefits Liability           Incidental Medical
Malpractice           Employers Liability           Punitive Damages          
Real Property in Care, Custody and Control           Aircraft           Limit of
Liability      

                 
 
  Bodily injury and Property Damage     C$25,000,000  
 
 

--------------------------------------------------------------------------------

 
  Annual Aggregate   As per underlying policies  
 
 

--------------------------------------------------------------------------------

 
               

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Excess of Underlying Coverages and Limits               Insurance
Company   New Hampshire Insurance Company               Coverage   Public
Liability (UK)               Limit(s)   Products & Completed Operations and
Pollution, occurrence & aggregate $5,000,000               Policy No   20002925
              Term   June 30, 2002 to June 30, 2003 (The Telegraph Group Ltd. &
West Ferry Printers Ltd.)                         Insurance Company  
Westchester Surplus Lines Insurance Company               Coverage   Media
Liability (US & Israel Operations)               Limit(s)   Each occurrence &
aggregate          US$5,000,000               Policy No   CRLN00205606          
    Term   July 1, 2002 — July 1, 2003                         Insurance Company
  ACE Canada               Coverage   Media Liability (Canadian Operations only)
              Limit(s)   Each occurrence & aggregate             $5,000,000    
          Policy No   EOM0003273               Term   July 1, 2002 — July 1,
2003

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Insurance Company   Insurance Corporation of British Columbia    
          Coverage   Automobile Liability               Limit(s)   Inclusive
each accident          $1,000,000               Policy No   ICBC uses the
vehicle licence plate as the policy number. At the time of renewal the following
policy numbers were in effect: 1814XB, 2700YB, 6362XF, 92013V, BLK587, BLK589,
BLK590, BLK594, BLK595, CMD904, CMD905, DRV684, 0545XC, 5138DS, 5139DS, 9412DW,
9496BA.               Term   August 1, 2002 to August 1, 2003 (Sterling
Newspapers Ltd.)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Insurance Company   Co-Operators General Insurance Company        
      Coverage   Automobile Liability               Limit(s)   Inclusive each
accident          $1,000,000               Policy No   3191543              
Term   July 31, 2002 to July 31, 2003 (Sterling Newspapers Ltd.)                
        Insurance Company   Co-operators General Insurance Company              
Coverage   Automobile Liability               Limit(s)   Inclusive each
accident          $1,000,000               Policy No   9255421              
Term   February 14, 2002 to February 14, 2003 (Sterling Newspapers Ltd.)        
                Insurance Company   Royal Insurance Company              
Coverage   Automobile Liability               Limit(s)   Inclusive each
accident          $2,000,000               Policy No   50047846A              
Term   November 20, 2001 to November 20, 2002 (Sterling Newspapers Ltd.)        
                Insurance Company   Insurance Corporation of British Columbia  
            Coverage   Automobile Liability               Limit(s)   Inclusive
each occurrence          $2,000,000               Policy No   ICBC uses the
vehicle licence plate as the policy number. At the time of renewal the following
policy numbers were in effect: 1814XB, 2700YB, 6362XF, 92013V, BLK587, BLK589,
BLK590, BLK594,



--------------------------------------------------------------------------------



TABLE OF CONTENTS

    Policy No   BLK595, CMD904, CMD905, DRV684, 0545XC, 5138DS, 5139DS, 9412DW,
9496BA.               Term   July 26, 2001 to July 26, 2002 (Western Dominion
Investment Company Limited)               Insurance Company   Menora Insurance
Company Limited               Coverage   Automobile Liability              
Limit(s)   NIS 500,000.00          (US$ 103,864.00)

             
 
  Policy No   06-03-397178-03-5   06-33-379749-03-4
 
      06-33-391724-03-6   06-33-381212-03-1
 
      06-33-391725-03-3   06-33-372338-03-4
 
      06-33-370747-03-0   06-33-386686-03-9       Term   December 31, 2001 to
December 31, 2002 (Jerusalem Post Ltd. and Palestine Post Ltd.)



                  Insurance Company   Menora Insurance Company Limited  
 
  Coverage   Automobile Liability  
 
  Limit(s)   NIS 281,251.00          (US$58,424.00)  
 
  Policy No   06-34-343656-03-4   06-34-344464-04-3
 
      06-34-343654-03-0   06-34-344208-03-6
 
      06-34-343653-03-3   06-34-344088-03-8  
 
  Term   December 31, 2001 to December 31, 2002 (Jerusalem Post Ltd. and
Palestine Post Ltd.)



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Insurance Company   Liberty Mutual Insurance Company      
Coverage   Automobile Liability       Limit(s)   Inclusive each
occurrence          US$1,000,000       Policy No   AS2-41-004697-002       Term
  January 1, 2002 to January 1, 2003 (The Sun-Times Company)         Insurance
Company   Liberty Mutual Insurance Company       Coverage   Automobile Liability
      Limit(s)   Inclusive each occurrence          US$1,000,000       Policy No
  AS2-641-004230-021       Term   January 1, 2002 to January 1, 2003 (American
Publishing Company)         Insurance Company   Zurich North America/Canada    
  Coverage   Automobile Liability       Limit(s)   Inclusive each
occurrence          $1,000,000       Policy No   AF9995264       Term   July 1,
2002 to July 1, 2003 (Hollinger Inc.)         Insurance Company   Liberty Mutual
      Coverage   Employers Liability       Limit(s)   Each
occurrence/employee/policy          US$1,000,000               Policy No  
40052333               Term   January 1, 2002 to January 1, 2003 (Sun-Times
Company)



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Policy Term   July 1, 2002 to July 1, 2003               Insurance
Company   Liberty Mutual               Coverage   Employers Liability          
    Limit(s)   Each occurrence/employee/policy          US$1,000,000            
  Policy No   WC2-641-004230-011               Term   January 1, 2002 to
January 1, 2003 (American Publishing Co.)                         Insurance
Company   Menora Insurance Company               Coverage   Employers Liability
              Limit(s)   Each occurrence/employee/policy          US$5,000,000  
            Policy No   06-04-001138-00-00               Term   March 31, 2002
to March 31, 2003 (Jerusalem Post/Palestine Post Publications)                  
      Insurance Company   Royal & SunAlliance               Coverage   Employers
Liability               Limit(s)   Each occurrence/employee/policy         
£10,000,000               Policy No   SMRKJ852084               Term   July 1,
2002 to July 1, 2003 (Telegraph Group & West Ferry Printers Ltd.)              
          Insurance Company   Chubb Insurance Company               Coverage  
Watercraft Liability (Muskoka Lakes)               Limit(s)   $2,000,000        
          Policy No   30100531               Term   July 1, 2002 to July 1, 2003
(The Ravelston Corporation)



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Insurance Company   Chubb Insurance Company of Canada          
Coverage   Watercraft Liability           Limit(s)   Each
occurrence          $1,000,000           Policy No.   7617848           Term  
December 14, 2001 to December 14, 2002 (Hollinger Inc.)                
Insurance Company   Chubb Insurance Company of Canada           Coverage  
Watercraft Liability           Limit(s)   Each occurrence          $1,000,000  
        Policy No.   7617847           Term   December 14, 200 to December 14,
2002 (Hollinger Inc.)                 Insurance Company   CGU Insurance Company
          Coverage   Watercraft Liability           Limit(s)   Each
occurrence          $1,000,000           Policy No.   PY32256           Term  
November 25, 2001 to November 25, 2002                 Defence Costs over and
above the Limit(s) of Insurance

         
 
  Retention    
 
       
 
  Any one occurrence   Nil
 
 

--------------------------------------------------------------------------------

 
  With respect to Multimedia   US$2,800,000
 
 

--------------------------------------------------------------------------------

 
       
 
  Principal Endorsements/Extensions    
 
       
 
  Liberalization Clause    
 
       
 
  Currency Clause    



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Principal Exclusions/Restricting Terms           Directors and
Officers Errors & Omissions           Pollution — Sudden & Accidental, 15 days
Detection & Reporting, IBC 2313 form           60 day Reporting Requirement with
respect to specific types of losses under Multimedia Professional Liability    
      Asbestos           Liability arising out of any breach of Employee
Retirement Income Security Act (ERISA)           Personal Property          
Insolvency Clause           Employment related practices           Professional
Liability Exclusion, except for Multimedia Communications Liability hazards for
which coverage is afforded under the scheduled underlying insurance          
Nuclear Energy Liability           Maintenance of Underlying Insurance          
Non-business Activities Exclusion           Non-concurrency Endorsement        
  Terrorism           Territorial Limits           Worldwide          
Cancellation           90 Days Notice of Cancellation except for non-payment of
premium and statutory conditions shall govern.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3.  First Excess Umbrella

      Named Insured   The Ravelston Corporation Limited, Hollinger Inc., and
Hollinger International Inc. et al
and all subsidiary companies over which the named insured exercises financial or
management control, that existed, may now exist or may hereafter be constituted
      Insurer   Chubb Insurance       Policy Number   93630803       Policy Term
  July 1, 2002 to July 1, 2003           Policy Form           As agreed to and
as per Insurer(s) policy wording(s) on a Follow Form basis:           Follow
Form Coverages:           Named Insured           Automobile          
Contractual           Employee Benefits Liability           Incidental Medical
Malpractice           Professional Liability           Punitive Damages        
  Real Property in Care, Custody and Control           Aircraft          
Multimedia Professional Liability           Currency Clause           Coverage  
        Provides catastrophe cover excess of the liability limits under the
General Liability, Media Liability, Automobile Liability, Watercraft Liability,
and Employers Liability policies           Limit of Liability

         
 
       
 
  Bodily Injury & Property Damage, each occurrence   C$25,000,000
 
 

--------------------------------------------------------------------------------

 
  Annual Aggregate As per underlying policies
 
 

--------------------------------------------------------------------------------

         
 
  Excess of Underlying Coverages and Limits



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Insurance Company   Liberty Mutual Insurance Company              
Coverage   Primary Umbrella Liability               Limit(s)   $25,000,000
excess of various primary               Policy No   LQ1-B71-070002-062          
    Policy Term   July 1, 2002 to July 1, 2003                         Defence
Costs over and above the Limit(s) of Insurance

         
 
       
 
  Retention
 
       
 
  Any one occurrence   Nil
 
 

--------------------------------------------------------------------------------

          Principal Exclusions/Restricting Terms           Professional
Liability Exclusion, except for Multimedia Communications Liability hazards for
which coverage is afforded under the scheduled underlying insurance          
Pollution — Sudden & Accidental, 15 days Detection and Reporting, IBC 2313 Form
          Nuclear Energy Liability           Maintenance of Underlying Insurance
          Asbestos           ERISA           War & Terrorism           Currency
Clause           All limits, premiums and deductibles are expressed in Canadian
currency           Territorial Limits           Worldwide           Cancellation
          90 Days Notice of Cancellation except for non-payment of premium and
statutory conditions shall govern



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4.  Second Excess Umbrella

      Named Insured   The Ravelston Corporation Limited, Hollinger Inc., and
Hollinger International Inc. et al
and all subsidiary companies over which the named insured exercises financial or
management control, that existed, may now exist or may hereafter be constituted
      Insurer   Allianz Insurance Company       Policy Number   XXK 0009 6883020
      Policy Term   July 1, 2002 to July 1, 2003           Policy Form          
As agreed with and as per policy to be issued by Insurer(s) including Follow
Form Basis           Coverage           Provides catastrophe cover excess of the
liability limits under the General Liability, Media Liability, Automobile
Liability, Watercraft Liability, and Employers Liability policies          
Limit of Liability

         
 
       
 
  Bodily Injury & Property Damage, each occurrence   C$50,000,000
 
 

--------------------------------------------------------------------------------

 
  Annual Aggregate   As per underlying policies
 
 

--------------------------------------------------------------------------------

              Excess of Underlying Coverages and Limits               Insurance
Company   Chubb Insurance Company               Coverage   First Excess
Liability               Limit(s)   $25,000,000               Policy No  
93630803               Policy Term   July 1, 2002 to July 1, 2003              
          Insurance Company   Liberty International               Coverage  
Primary Umbrella Liability               Limit(s)   $25,000,000 in excess of
various primary               Policy No   LQ1-B71-070002-062          



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Policy Term   July 1,2002 to July 1, 2003          
 
  Defence Costs over and above the Limit(s) of Insurance
 
       
 
  Retention
 
       
 
  Any one occurrence   Nil
 
 

--------------------------------------------------------------------------------

              Principal Exclusions/Restricting Terms           •   Professional
Liability Exclusion, except for Multimedia Communications Liability hazards for
which coverage is afforded under the scheduled underlying insurance           •
  Pollution — Sudden & Accidental, 5 days Detection and Reporting, IBC 2313 Form
          •   Maintenance of Underlying Insurance           •   Asbestos        
  •   Nuclear Liability           •   ERISA           Currency Clause          
All limits, premiums and deductibles are expressed in Canadian currency        
  Territorial Limits           Worldwide           Cancellation           90
Days Notice of Cancellation except for non-payment of premium and statutory
conditions shall govern



--------------------------------------------------------------------------------



TABLE OF CONTENTS



5.  Third Excess Umbrella

      Named Insured   The Ravelston Corporation Limited, Hollinger Inc., and
Hollinger International Inc. et al
and all subsidiary companies over which the named insured exercises financial or
management control, that existed, may now exist or may hereafter be constituted
      Insurer   ACE INA       Policy Number   XCP 397172       Policy Term  
July 1, 2002 to July 1, 2003           Policy Form           As agreed to and as
per Insurer(s) policy wording(s) on a Follow Form basis:           Follow
Form Coverages:

              •   Named Insured               •   Automobile               •  
Contractual               •   Employee Benefits Liability               •  
Incidental Medical Malpractice               •   Professional Liability        
      •   Punitive Damages               •   Real Property in Care, Custody and
Control               •   Aircraft               •   Multimedia Professional
Liability               •   Currency Clause               Coverage              
Provides catastrophe cover excess of the liability limits under the General
Liability, Media Liability, Automobile Liability, Watercraft Liability, and
Employers Liability policies               Limit of Liability

         
 
       
 
  Excess of Primaries, each occurrence (combined)   C$25,000,000
 
 

--------------------------------------------------------------------------------

 
  Annual Aggregate   As per underlying policies
 
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Excess of Underlying Coverages and Limits           Insurance
Company   Allianz Insurance Company           Coverage   Second Excess Liability
          Limit(s)   $50,000,000           Policy No.   XXK 0009 6883020        
  Policy Term   July 1, 2002 to July 1, 2003                 Insurance Company  
Chubb Insurance Company           Coverage   First Excess Liability          
Limit(s)   $25,000,000           Policy No.   93630803           Policy Term  
July 1, 2002 to July 1, 2003                 Insurance Company   Liberty
International           Coverage   Primary Umbrella Liability           Limit(s)
  $25,000,000           Policy No.   LQ1-B71-070002-062           Policy Term  
July 1, 2002 to July 1, 2003      

         
 
  Defence Costs over and above the Limit(s) of Insurance
 
       
 
  Retention
 
       
 
  Any one occurrence   Nil
 
 

--------------------------------------------------------------------------------

              Principal Exclusions/Restricting Terms           •   Professional
Liability Exclusion, except for Multimedia Communications Liability hazards for
which coverage is afforded under the scheduled underlying insurance



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              •   Pollution — Sudden & Accidental, 5 days Detection & Reporting,
IBC 2313 Form           •   Nuclear           •   Asbestos           •   War &
Terrorism           Currency Clause           All limits, premiums and
deductibles are expressed in Canadian currency           Territorial Limits    
      Worldwide           Cancellation           90 Days Notice of Cancellation
except for non-payment of premium and statutory conditions shall govern

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6.  Fourth Excess Umbrella

      Named Insured   The Ravelston Corporation Limited, Hollinger Inc., and
Hollinger International Inc. et al
and all subsidiary companies over which the named insured exercises financial or
management control, that existed, may now exist or may hereafter be constituted
      Insurer   Chubb Insurance Company of Canada       Policy Number   7974 75
51       Policy Term   July 1, 2002 to July 1, 2003           Policy Form      
    As agreed to and as per Insurer(s) policy wording(s) on a Follow Form basis:
          Follow Form Coverages:

                        •   Named Insured               •   Automobile          
    •   Contractual               •   Employee Benefits Liability              
•   Incidental Medical Malpractice               •   Professional Liability    
          •   Punitive Damages               •   Real Property in Care, Custody
and Control               •   Aircraft               •   Multimedia Professional
Liability               •   Currency Clause               Coverage              
Provides catastrophe cover excess of the liability limits under the General
Liability, Media Liability, Automobile Liability, Watercraft Liability, and
Employers Liability policies

         
 
       
 
  Limit of Liability
 
       
 
  Excess of Primaries, each occurrence (combined)   C$35,000,000
 
 

--------------------------------------------------------------------------------

 
  Annual Aggregate   As per underlying policies
 
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Excess of Underlying Coverages and Limits                        
Insurance Company   ACE INA Insurance               Coverage   Third Excess
Liability               Limit(s)   $25,000,000               Policy No  
XCP397172               Policy Term   July 1, 2002 to July 1, 2003              
          Insurance Company   Allianz Insurance Company               Coverage  
Second Excess Liability               Limit(s)   $50,000,000              
Policy No   XXK 0009 6883020               Policy Term   July 1, 2002 to July 1,
2003                         Insurance Company   Chubb Insurance Company        
      Coverage   First Excess Liability               Limit(s)   $25,000,000    
          Policy No   93630803               Policy Term   July 1, 2002 to
July 1, 2003                         Insurance Company   Liberty International  
            Coverage   Primary Umbrella Liability               Limit(s)  
$25,000,000               Policy No   LQ1-B71-070002-062               Policy
Term   July 1, 2002 to July 1, 2003



--------------------------------------------------------------------------------



TABLE OF CONTENTS

         
 
  Defence Costs over and above the Limit(s) of Insurance
 
       
 
  Retention
 
       
 
  Any one occurrence   Nil
 
 

--------------------------------------------------------------------------------

    Principal Exclusions/Restricting Terms

                    •   Professional Liability Exclusion, except for Multimedia
Communications Liability hazards for which coverage is afforded under the
scheduled underlying insurance           •   Pollution — Sudden & Accidental,
5 days Detection & Reporting, IBC 2313 Form           •   Nuclear           •  
Asbestos           •   War & Terrorism           Currency Clause           All
limits, premiums and deductibles are expressed in Canadian currency          
Territorial Limits           Worldwide           Cancellation           90 Days
Notice of Cancellation except for non-payment of premium and statutory
conditions shall govern



--------------------------------------------------------------------------------



TABLE OF CONTENTS



7.  Fifth Excess Umbrella

            Named Insured   The Ravelston Corporation Limited, Hollinger Inc.,
and Hollinger International Inc. et al
and all subsidiary companies over which the named insured exercises financial or
management control, that existed, may now exist or may hereafter be constituted
      Insurer   ACE INA       Policy Number   ET52843       Policy Term  
July 1, 2002 to July 1, 2003           Policy Form           As agreed to and as
per Insurer(s) policy wording(s) on a Follow Form basis:               Follow
Form Coverages:

                        •   Named Insured               •   Automobile          
    •   Contractual               •   Employee Benefits Liability              
•   Incidental Medical Malpractice               •   Professional Liability    
          •   Punitive Damages               •   Real Property in Care, Custody
and Control               •   Aircraft               •   Multimedia Professional
Liability               •   Currency Clause               Coverage              
Provides catastrophe cover excess of the liability limits under the General
Liability, Media Liability, Automobile Liability, Watercraft Liability, and
Employers Liability policies

         
 
       
 
  Limit of Liability
 
       
 
  Excess of Primaries, each occurrence (combined)   C$25,000,000
 
 

--------------------------------------------------------------------------------

 
  Annual Aggregate   As per underlying policies
 
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Excess of Underlying Coverages and Limits               Insurance
Company   Chubb Insurance               Coverage   Fourth Excess Liability      
        Limit(s)   $35,000,000               Policy No   7974 75 51            
  Policy Term   July 1, 2002 to July 1, 2003                         Insurance
Company   ACE INA Insurance               Coverage   Third Excess Liability    
          Limit(s)   $25,000,000               Policy No   XCP397172            
  Policy Term   July 1, 2002 to July 1, 2003                         Insurance
Company   Allianz Insurance Company               Coverage   Second Excess
Liability               Limit(s)   $50,000,000               Policy No   XXK
0009 6883020               Policy Term   July 1, 2002 to July 1, 2003          
              Insurance Company   Chubb Insurance Company               Coverage
  First Excess Liability               Limit(s)   $25,000,000              
Policy No   93630803               Policy Term   July 1, 2002 to July 1, 2003



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Insurance Company   Liberty International               Coverage  
Primary Umbrella Liability               Limit(s)   $25,000,000              
Policy No   LQ1-B71-070002-062               Policy Term   July 1, 2002 to
July 1, 2003                         Defence Costs over and above the Limit(s)
of Insurance

         
 
  Retention
 
       
 
  Any one occurrence   Nil
 
 

--------------------------------------------------------------------------------

    Principal Exclusions/Restricting Terms

                    •   Professional Liability Exclusion, except for Multimedia
Communications Liability hazards for which coverage is afforded under the
scheduled underlying insurance           •   Pollution — Sudden & Accidental,
5 days Detection & Reporting, IBC 2313 Form           •   Nuclear           •  
Asbestos           •   War & Terrorism           Currency Clause           All
limits, premiums and deductibles are expressed in Canadian currency          
Territorial Limits           Worldwide           Cancellation           90 Days
Notice of Cancellation except for non-payment of premium and statutory
conditions shall govern



--------------------------------------------------------------------------------



TABLE OF CONTENTS



8.  Sixth Excess Umbrella

            Named Insured   The Ravelston Corporation Limited, Hollinger Inc.,
and Hollinger International Inc. et al
and all subsidiary companies over which the named insured exercises financial or
management control, that existed, may now exist or may hereafter be constituted
      Insurer   Royal & SunAlliance       Policy Number   60386108       Policy
Term   July 1, 2002 to July 1, 2003           Policy Form           As agreed to
and as per Insurer(s) policy wording(s) on a Follow Form basis:           Follow
Form Coverages:

                        •   Named Insured               •   Automobile          
    •   Contractual               •   Employee Benefits Liability              
•   Incidental Medical Malpractice               •   Professional Liability    
          •   Punitive Damages               •   Real Property in Care, Custody
and Control               •   Aircraft               •   Multimedia Professional
Liability               •   Currency Clause               Coverage              
Provides catastrophe cover excess of the liability limits under the General
Liability, Media Liability, Automobile Liability, Watercraft Liability, and
Employers Liability policies

         
 
       
 
  Limit of Liability
 
       
 
  Excess of Primaries, each occurrence (combined)   C$13,000,000
 
 

--------------------------------------------------------------------------------

 
  Annual Aggregate   As per underlying policies
 
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Excess of Underlying Coverages and Limits                        
Insurance Company   Elliot Special Risks               Coverage   Fifth Excess
Liability               Limit(s)   $25,000,000               Policy No   ET52843
              Policy Term   July 1, 2002 to July 1, 2003                        
Insurance Company   Chubb Insurance               Coverage   Fourth Excess
Liability               Limit(s)   $35,000,000               Policy No   7974 75
51               Policy Term   July 1, 2002 to July 1, 2003                    
    Insurance Company   ACE INA Insurance               Coverage   Third Excess
Liability               Limit(s)   $25,000,000               Policy No  
XCP397172               Policy Term   July 1, 2002 to July 1, 2003              
          Insurance Company   Allianz Insurance Company               Coverage  
Second Excess Liability               Limit(s)   $50,000,000              
Policy No   XXK 0009 6883020               Policy Term   July 1, 2002 to July 1,
2003



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Insurance Company   Chubb Insurance Company               Coverage
  First Excess Liability               Limit(s)   $25,000,000              
Policy No   93630803               Policy Term   July 1, 2002 to July 1, 2003  
                      Insurance Company   Liberty International              
Coverage   Primary Umbrella Liability               Limit(s)   $25,000,000      
        Policy No   LQ1-B71-070002-062               Policy Term   July 1, 2002
to July 1, 2003                         Defence Costs over and above the
Limit(s) of Insurance

         
 
  Retention
 
       
 
  Any one occurrence   Nil
 
 

--------------------------------------------------------------------------------

    Principal Exclusions/Restricting Terms

                    •   Professional Liability Exclusion, except for Multimedia
Communications Liability hazards for which coverage is afforded under the
scheduled underlying insurance           •   Pollution — Sudden & Accidental,
5 days Detection & Reporting, IBC 2313 Form           •   Nuclear           •  
Asbestos           •   War & Terrorism           Currency Clause           All
limits, premiums and deductibles are expressed in Canadian currency          
Territorial Limits           Worldwide

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Cancellation           90 Days Notice of Cancellation except for
non-payment of premium and statutory conditions shall govern

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 9.16

CONTRACTS; LABOUR MATTERS

9.16(a): Contracts Subject to Corporate Restriction or Judgment

Nil.

9.16(b): Material Labor Contracts

         
Guild (CWA) Post-Tribune, Gary, IN
Status: Presently in negotiations
  Contract Expired: 11/3/94
Electricians (IBEW) Local 134/Chicago Sun-Time
Status: Presently in negotiations
  Contract Expired: 12/31/00
Guild (CWA) Waukegan News-Sun
Status: Presently in negotiations
  Contract Expired: 2/28/02
Guild (CWA)/Pioneer Press, Inc.
Status: Presently in negotiations
  Contract Expires: 5/31/02
Guild (CWA)/Joliet Herald News
Status: Presently in negotiations
  Contract Expires: 6/30/02
Typographical (CWA) (Printers)/Aurora Beacon-News
Status: Presently in negotiations
  Contract Expires: 6/30/02
Typographical (CWA) (Printers)/Elgin Courier-News
Status: Presently in negotiations
  Contract Expires: 7/31/02
Machinists (IAM)/Chicago Sun-Times
Status: Presently in negotiations
  Contract Expires: 9/30/02
Pressmen (GCIU)/(Plainfield) Fox Valley Publications
  Contract Expires: 12/31/02
Teamsters (Local 706) Drivers (Plainfield) Fox Valley Publications Presently in
negotiations
(Union trying to negotiate first contract with Fox Valley Pub.)
 
Automobile Mechanics (IAM)/Chicago Sun-Times
  Contract Expires: 12/31/02
United Steelworkers of America (Midwest Suburban Publishing)
  Contract Expires: 3/9/03
Mailers (CWA) Chicago Sun-Times
  Contract Expires: 6/30/03



--------------------------------------------------------------------------------



TABLE OF CONTENTS

         
Platemakers (GCIU) Chicago Sun-Times
  Contract Expires: 7/14/03
Photoengravers (GCIU) Chicago Sun Times
  Contract Expires: 8/16/03
Printers (CWA) Post-Tribune, Gary, IN
  Contract Expires: 11/25/03
Pressmen (GCIU) Post-Tribune, Gary, IN
  Contract Expires: 2/1/04
Guild (CWA)/Chicago Sun-Times
  Contract Expires: 9/30/04
Teamsters (IBEW) (Drivers)/Chicago Sun-Times
Status: Recently reached a 3-year agreement
  Contract Expires: 12/15/04
Typographical (CWA) Chicago Sun-Times
  Contract Expires: 12/31/04
Paperhandlers (GCIU)/Chicago Sun-Times
  Contract Expires: 6/30/06
Pressmen (GCIU)/Chicago Sun-Times
  Contract Expires: 6/30/06
Operating Engineers/Chicago Sun-Times
Status: Recently reached a 6-year agreement
  Contract Expires: 5/31/08
Note: Typographical (CWA) (Printers) Joliet Herald News
  Contract Expires: 12/31/01
This contract will not be renewed because all of the 3 printers in this
bargaining unit have agreed to accept the recent buyout offer.
Typographical (CWA) (Printers) Waukegan News-Sun
  Contract Expires: 10/12/02
This contract will not be renewed because all of the printers in this bargaining
unit agreed to accept a buyout offer
       

19(c): Actions Relating to Plant Closings or Mass Layoffs

Nil.

19(d): Strikes or Walkouts Relating to Labor Contracts

Nil.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



No further disclosure under the Credit Agreement.





--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 9.17

ENVIRONMENTAL AND SAFETY AND HEALTH MATTERS

Environmental Matters

Nil.

Safety Matters

The four pending OSHA investigations are:



1.   Complaint No. 203878657 — The investigation began on July 31, 2002 when an
employee notified OSHA, via telephone of hazardous conditions at the Ashland
plant. The allegations include (a) unsafe conditions and potential employee
injury resulting from employees required to work alone in the reel room;
(b) Employees exposed to potential injury in the reel room while using the
auto-load feature; and (c) Employees at risk for slipping and failing because of
excess oil, paper and paper dust on the floor. After receiving the complaint,
OSHA requested a written response and a posting of the complaint, which were
completed on August 4, 2002. Although the investigation remains open for a
period of six months, OSHA has stated it will not conduct an onsite inspection
at this time.   2.   Complaint No 203878244 — OSHA received a telephone
complaint alleging a threat of imminent harm to employees on August 23, 2002.
OSHA conducted an unannounced onsite inspection on August 28, 2002 and issued
the Complaint alleging eight potential violations. At the onsite inspection CST
provided copies of OSHA logs. The inspector took photos and indicated he would
return at a later date for employee interviews. We have retained counsel and do
not yet have the date for employee interviews, or any follow-up visit from the
inspector. The inspection will remain open for six months during which time
there will be employee interviews and CST will be required to conduct training
and develop written materials to bring plant into compliance with standards.
There will likely be modest fines on some of the violations.   3.   Complaint
No. 5-1260-03-0-Retaliation claim filed by Employee who was terminated after
giving statement in OSHA investigation. Finding of liability is unlikely.
Potential fines include backpay dating to termination date.   4.   Complaint
No. 5-1260-02-054 Retaliation claim filed by current employee alleging
retaliation following statements made in OSHA investigation. Nominal fines
possible but unlikely.

The estimated aggregated exposure of these four claims is less than $50,000.

No further disclosure under the Credit Agreement.





--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 10.7
“CONTINUING DEBT”

                              LongTerm   Current   Total    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Pioneer Newspapers Inc.
    500,000       —       500,000  
American Publishing Company
    2,017,718       952,866       2,970,584  
Telegraph Group Limited — Capital Leases
    1,692,000       1,661,000       3,353,000  
 
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
 
    4,209,718       2,613,866       6,823,584  
 
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 10.8
LIENS

1.   Registrations in respect of Companies in the United Kingdom

Nil

2.   Registrations in respect of Companies in the United States of America

                      Debtor   Secured Party   Number   Jurisdiction  
Collateral Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Chicago Sun-Times, Inc.   Konica Graphic Imaging   5355265     Secretary of
State Illinois   (1) One Computer to proof software — SN-CTP0387                
      (1) One Konica Platform — 1GHZ/PC133                       (1) One HP
1050C Plus Printer — SN-13124064                       (1) One 36” Newsprint End
Roll Adapter   Chicago Sun-Times, Inc.   Konica Graphic Imaging   5355273    
Secretary of State Illinois   (1) One Computer to proof software — SN-CTP0387  
                    (1) One Konica Platform — 1GHZ/PC133                      
(1) One HP 1050C Plus Printer — SN-13124064                       (1) One 36”
Newsprint End Roll Adapter   N/A   Toronto Dominion (Texas), Inc.   N/A     N/A
  $2.2 million cash collateral in account number 0984 01 2009082 held as
security for the Original Letters of Credit



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Schedule 10:10
Investments
All amounts are in US$

                      External Investments — Restricted Group   Type of
Investment and/or Percentage Owned   Sept 30, 2002   Nov 30, 2002

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

HIPI                     News Communications Inc.   28% interest   $ 1,385,257  
  $ 1,385,257   FDR Collection   Items of historical importance   $ 8,000,000  
  $ 8,000,000   Chicago Sun Times                     U Click   100% interest  
$ 8,000     $ 8,000   Chicago Computer Guide   100% interest   $ 81,017     $ 0
  City News Bureau   50% interest   $ 6,256     $ 6,256   Newspaper National
Network   2.33% interest   $ 29,334     $ 29,334   Drive Chicago   33% interest
  $ 0     ($ 5,500 ) 401 North Wabash Venture LLC   50% interest, Trump Sun
Times Joint Venture   $ 900,000     $ 900,000   Rabbi Trust   Pension investment
  $ 1,885,687     $ 1,885,687   Metro Sunday   Old accounts receivable, stock
given in lieu of payment   $ 48,998     $ 48,998   Grand Rapids Telemarketing  
100% investment   $ 0     $ 20,000   Telegraph Group                    
Trafford Park Printers Ltd   5000 A Ordinary Shares, 50%   $ 11,221,998     $
11,194,581   West Ferry Printers Ltd   5000 A Ordinary Shares, 50%   $ 8,583,925
    $ 9,889,606  
Newsprint Management and Supply Services Ltd
  100 A Ordinary Shares, 50%   $ 130,467     $ 129,245   Paper Purchase and
Management Limited   100 A Ordinary Shares, 50%   $ 157     $ 196   Lamponians
Ltd.   50 Ordinary Shares, 50%   Nominal     Nominal   Press Association Ltd.  
60,000 Ordinary 10p shares   Nominal     Nominal   Oldham Estates plc   10
Ordinary Shares   Nominal     Nominal  



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                      Investment in Unrestricted Group   Type of Investment
and/or Percentage Owned   Sept 30, 2002   Nov 30, 2002

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

HIPI                     Hollinger Canadian Publishing Holdings Co.   100 Common
Shares (100%)                 HTH Holdings Inc.                       Hollinger
Canadian Publishing Holdings Co.   44,745,000 Class B Voting Common Shares      
            HTH Benholdco Inc.                       Hollinger Canadian
Publishing Holdings Co.   137,540,000 Class A Voting Common Shares              
    XSTM Holdings Corp.   1000 Common Shares                  
American Publishing Management Services Inc.
                      HC Holdings Company   49,369 Common Shares                
 

                      External Long Term Receivables — Restricted Group   Type
of Investment and/or Percentage Owned   Sept 30, 2002   Nov 30, 2002

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Telegraph Group                     Trafford Park Printers Ltd   Long term
receivable   $ 5,102,500     $ 5,054,725   West Ferry Printers Ltd   Deferred
printing contract   $ 43,066,532     $ 41,799,586   Paper Purchase and
Management Limited   Long term receivable   $ 2,355,000     $ 2,332,950  
Newspaper Licencing   Long term receivable   $ 133,450     $ 132,201   American
Publishing Group                     Horizon Group   Long term receivable   $
4,859,000     $ 4,859,000  



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 10.13
TRANSACTIONS WITH AFFILIATES



1.   Agreement between Hollinger Aviation Inc. and 3016296 Nova Scotia Company
dated February 1, 2002.   2.   Business Opportunities Agreement between
Hollinger Inc. and Hollinger International Inc..   3.   Services Agreements
between Hollinger International Inc. and The Ravelston Corporation Limited.   4.
  Services Agreement between Hollinger Inc., Hollinger International Inc.,
Hollinger Canadian Publishing Holdings Co., Hollinger Canadian Newspapers,
Limited Partnership, by its General Partner, Hollinger Canadian Newspapers G.P.
Inc. and Hollinger (Challenger) Holdings Co., dated June 17, 2002.   5.   Option
Tax Indemnity Agreement dated May 31, 1996 between FDTH and West Ferry (letter
agreement).   6.   Deed of Indemnity dated June 23, 1992 entered into by
Hollinger Inc., DTH and FDTH in favor of Telegraph.   7.   Co-operation
Agreement dated June 23, 1992 between Hollinger Inc. and the Telegraph.   8.  
Amended and Restated Tax Allocation Agreement made as of February 1, 2001
between Hollinger International Inc., APAC-90, Inc., American Publishing
(1991) Inc., APC 1993, Inc., Valley Cable TV, Inc. and The Sun-Times Company.  
9.   Employee Secondment Agreement dated December 20, 2002 between Hollinger
Canadian Publishing Holdings Co. and Hollinger International Publishing Inc.





--------------------------------------------------------------------------------



TABLE OF CONTENTS





SCHEDULE 15.3

ADDRESSES FOR NOTICES

      HOLLINGER INTERNATIONAL PUBLISHING INC.       Address:   10 Toronto Street
Toronto, Ontario M5C2B7       Attention:   Jack Boultbee Facsimile:   (416)
262-7261       With copies to:           Address:   401 North Wabash Avenue,
Suite 740
Chicago, Illinois 60611       Attention:   Mark Kipnis Facsimile:   (312)
321-0629       Address:   712 Fifth Avenue, 18th Floor
New York, New York 10019       Attention:   Robert Smith Facsimile:  
212-586-0010       WACHOVIA BANK, N.A.       Address:   One Wachovia Center,
301 South College Street
Charlotte, North Carolina 28288-0604       Attention:   Joe Mynatt Facsimile:  
704-374-4092       WACHOVIA SECURITIES, INC.       Address:   One Wachovia
Center,
301 South College Street
Charlotte, North Carolina 28288-0604       Attention:   Joe Mynatt Facsimile:  
704-374-4092       TORONTO DOMINION (TEXAS), INC.       Address:   Suite 1700
909 Fannin Street
Houston, TX 77010       Attention:   Neva Nesbitt Facsimile:   713-951-9921

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

      GENERAL ELECTRIC CAPITAL CORPORATION       Address:   2325 Lakeview
Parkway, Suite 700
Alpharetta, GA 30004-1976       Attention:   Betty Cao Facsimile:   202-585-0235
      LASALLE BANK NATIONAL ASSOCIATION       Address:   135 South LaSalle
Street
Chicago, IL 60603       Attention:   Lavearn Hamilton Facsimile:   312-904-6373
      ROYAL BANK OF SCOTLAND       Address:   280 Bishops Gate, 9th Floor
London, England EC2M-4RB       Attention:   David Ellis Facsimile:  
8011-44-207-375-8549

 